Exhibit 10.1

 

INVESTMENT AGREEMENT

 

by and among

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

and

 

SILVER LAKE ALPINE, L.P.

 

Dated as of September 14, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

Section 1.02.

General Interpretive Principles

13

 

 

ARTICLE II SALE AND PURCHASE OF THE NOTES

13

 

 

 

Section 2.01.

Sale and Purchase of the Notes

13

Section 2.02.

Closing

13

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

14

 

 

 

Section 3.01.

Representations and Warranties of the Company

14

Section 3.02.

Representations and Warranties of the Purchaser

23

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

26

 

 

 

Section 4.01.

Taking of Necessary Action

26

Section 4.02.

Restricted Period

26

Section 4.03.

Exchange Listing

28

Section 4.04.

Securities Laws

29

Section 4.05.

Lost, Stolen, Destroyed or Mutilated Securities

29

Section 4.06.

Antitrust Approval

29

Section 4.07.

Board Nomination; Observer; Committees

30

Section 4.08.

Intentionally Omitted

36

Section 4.09.

Financing Cooperation

36

Section 4.10.

Certain Tax Matters

38

Section 4.11.

Section 16 Matters

38

Section 4.12.

D&O Indemnification / Insurance Priority Matters

39

Section 4.13.

Intentionally Omitted

40

Section 4.14.

Transfers of SL Securities that are Global Securities

40

Section 4.15.

Par Value

40

Section 4.16.

Participation Rights

40

Section 4.17.

Intentionally Omitted

43

Section 4.18.

Standstill

44

Section 4.19.

Indenture Amendments and Supplements; Cooperation

47

Section 4.20.

Anti-Takeover Provisions

47

Section 4.21.

Tax Treatment

47

Section 4.22.

Indemnification

47

Section 4.23.

Certain Amendments

49

Section 4.24.

Stockholder Consent Matters

49

 

 

ARTICLE V REGISTRATION RIGHTS

51

 

 

 

Section 5.01.

Registration Statement

51

Section 5.02.

Registration Limitations and Obligations

52

Section 5.03.

Registration Procedures

56

Section 5.04.

Expenses

60

 

--------------------------------------------------------------------------------


 

Section 5.05.

Registration Indemnification

60

Section 5.06.

Facilitation of Sales Pursuant to Rule 144

63

 

 

ARTICLE VI MISCELLANEOUS

63

 

 

 

Section 6.01.

Survival of Representations and Warranties

63

Section 6.02.

Notices

63

Section 6.03.

Entire Agreement; Third Party Beneficiaries; Amendment

65

Section 6.04.

Counterparts

65

Section 6.05.

Public Announcements

65

Section 6.06.

Expenses

66

Section 6.07.

Successors and Assigns

66

Section 6.08.

Governing Law; Jurisdiction; Waiver of Jury Trial

67

Section 6.09.

Severability

68

Section 6.10.

Specific Performance

68

Section 6.11.

Headings

68

Section 6.12.

Non-Recourse

68

 

Exhibit A: Form of Indenture

 

Exhibit B-1: Form of Joinder (Closing Assignments to Affiliates of Purchaser)

 

Exhibit B-2: Form of Joinder (Post-Closing Assignments to Affiliates of
Purchaser)

 

Exhibit B-3: Form of Joinder (Assignments of Registration Rights)

 

Exhibit C: Form of Issuer Agreement

 

Exhibit D: Form of Management Piggyback Waiver

 

Exhibit E: Form of Wanda Piggyback Amendment

 

Annex A: Plan of Distribution

 

ii

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 14, 2018,
is by and among (i) AMC Entertainment Holdings, Inc., a Delaware corporation
(together with any successor or assign pursuant to Section 6.07, the “Company”)
and (ii) Silver Lake Alpine, L.P., a Delaware limited partnership (together with
its successors and any Affiliate that becomes a Purchaser party hereto in
accordance with Section 4.02 and Section 6.07, the “Purchaser”).  Capitalized
terms not otherwise defined where used shall have the meanings ascribed thereto
in Article I.

 

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, $600,000,000 aggregate principal
amount of the Company’s 2.95% Convertible Notes due 2024 (referred to herein as
the “Note” or the “Notes”) in the form attached to the Indenture and to be
issued in accordance with the terms and conditions of the Indenture and this
Agreement;

 

WHEREAS, the Company intends to use the proceeds from the issuance of the Notes
to finance a share repurchase from certain stockholders of the Company and to
fund a special dividend to holders of Company Common Stock and for general
corporate purposes;

 

WHEREAS, concurrently with the execution hereof, holders of a majority of the
voting power of all of the outstanding shares of capital stock of the Company
have adopted resolutions by written consent, in lieu of a meeting of the
stockholders of the Company, approving, among other things, the issuance of the
shares of Class A Common Stock issuable or issued upon conversion of the Notes
(the “Stockholder Consent”), which approval may be required by Section 312.03 of
the New York Stock Exchange Listed Company Manual; and

 

WHEREAS, the Company and the Purchaser desire to set forth certain agreements
herein.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Definitions.  As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“Action” shall have the meaning set forth in Section 4.22(a).

 

“Additional Investment” shall have the meaning set forth in Section 4.16.

 

“Additional Investment Agreement” shall have the meaning set forth in
Section 4.16.

 

--------------------------------------------------------------------------------


 

“Additional Securities” shall have the meaning set forth in Section 4.16.

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person.  Notwithstanding the foregoing, (i) the Company and the
Company’s Subsidiaries shall not be considered Affiliates of the Purchaser or
any of the Purchaser’s Affiliates (and vice versa), (ii) any co-investors in
connection with any Post-Closing Syndication and their respective Affiliates
shall not be considered Affiliates of the Purchaser or any of the Purchaser’s
Affiliates (and vice versa), (iii) for purposes of the definitions of
“Beneficially Own”, “Registrable Securities”, “Silver Lake Group”, “Standstill
Period” and “Third Party” and Sections 3.02(d), 3.02(f), 4.02, 4.06, 4.07, 4.16
and 6.07 no portfolio company of any Affiliate of Silver Lake Group, L.L.C. that
serves as general partner of, or manages or advises, any investment fund or
other investment entity Affiliated with Silver Lake Group, L.L.C., the Purchaser
or their respective Affiliates shall be deemed an Affiliate of the Purchaser and
its other Affiliates (and vice versa) so long as such portfolio company (x) has
not been directed, encouraged, instructed, assisted, advised or supported by, or
coordinated with, the Purchaser or any of its Affiliates or any SL Person in
carrying out any act prohibited by this Agreement or the subject matter of
Section 4.18, (y) is not a member of a group (as such term is defined in
Section 13(d)(3) of the Exchange Act) with either the Purchaser or any of its
Affiliates with respect to any securities of the Company, and (z) has not
received from the Purchaser or any Affiliate of the Purchaser or any SL Person,
directly or indirectly, any Evaluation Material (as defined in the New
Confidentiality Agreement) concerning the Company or its business, and (iv) no
portfolio company of any Affiliate of Wanda or any investment fund or other
investment entity Affiliated with Wanda or its Affiliates shall be deemed an
Affiliate of Wanda and its other Affiliates (and vice versa).  As used in this
definition, “control” (including its correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Available” shall mean, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such that such Registration Statement will
be available for the resale of Registrable Securities and there is not a notice
from the Company described in Section 5.03(c) in effect with respect to
discontinuing dispositions of Registrable Securities.

 

“Beneficially Own”, “Beneficially Owned”, “Beneficial Ownership” or “Beneficial
Owner” shall have the meaning set forth in Rule 13d-3 of the rules and
regulations promulgated under the Exchange Act; provided, however, for purposes
of this Agreement, the Purchaser or any of its Affiliates or any other person
who Beneficially Owns Notes shall at all times be deemed to have Beneficial
Ownership of shares of Class A Common Stock issuable upon conversion of the
Notes Beneficially Owned by them, irrespective of any non-conversion

 

2

--------------------------------------------------------------------------------


 

period specified in the Notes or this Agreement or any restrictions on transfer
or voting contained in this Agreement.

 

“Blackout Period” shall mean in the event that the Company determines in good
faith that any registration or sale pursuant to any Registration Statement could
reasonably be expected to materially adversely affect or materially interfere
with any bona fide financing of the Company or any bona fide material
transaction under consideration by the Company or would require disclosure of
information that has not been, and is not otherwise then required to be,
disclosed to the public, the premature disclosure of which would adversely
affect the Company in any material respect, or the Registration Statement is
otherwise not Available for use (in each case as determined by the Company in
good faith after consultation with outside counsel), a period of up to sixty
(60) days; provided, that a Blackout Period may not be called by the Company
more than twice in any period of twelve (12) consecutive months and the
aggregate length of Blackout Periods in any period of twelve (12) consecutive
months may not exceed ninety (90) days.

 

“Board of Directors” shall mean the board of directors of the Company.

 

“Bribery Act” shall have the meaning set forth in Section 3.01(j).

 

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in The City of New York, New York or San Francisco,
California are authorized or obligated by law or executive order to remain
closed.

 

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act), directly or
indirectly, first obtains after the date hereof Beneficial Ownership of Voting
Stock representing more than fifty percent (50%) of the total voting power of
the Company’s Voting Stock, or (iii) the Company consummates any merger,
consolidation or similar transaction, unless the stockholders of the Company
immediately prior to the consummation of such transaction continue to hold (in
substantially the same proportion as their ownership of the Company Common Stock
immediately prior to the transaction, other than changes in proportionality as a
result of any cash/stock election provided under the terms of the definitive
agreement regarding such transaction) more than fifty percent (50%) of all of
the voting power of the outstanding Voting Stock of the surviving or resulting
entity in such transaction immediately following the consummation of such
transaction; provided, that, notwithstanding the foregoing, the transactions
contemplated by the Transaction Agreements, including the acquisition of the
Notes, any disposition of such Notes upon the conversion thereof, any
acquisition of Class A Common Stock upon conversion of the Notes, any deemed
acquisition or disposition in connection therewith, and all transactions with
the Company related thereto, shall not be deemed to constitute a Change in
Control hereunder.

 

“Class A Common Stock” shall have the meaning set forth in Section 3.01(b).

 

“Class B Common Stock” shall have the meaning set forth in Section 3.01(b).

 

“Closing” shall have the meaning set forth in Section 2.02(a).

 

3

--------------------------------------------------------------------------------


 

“Closing Date” shall have the meaning set forth in Section 2.02(a).

 

“Code” shall have the meaning set forth in Section 3.01(m)(ii).

 

“Committee” shall have the meaning set forth in Section 4.07(g).

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Company Common Stock” shall have the meaning set forth in Section 3.01(b).

 

“Company Preferred Stock” shall have the meaning set forth in Section 3.01(b).

 

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

 

“Conversion Price” shall have the meaning set forth in the Indenture.

 

“Conversion Rate” shall have the meaning set forth in the Indenture.

 

“Covered Persons” shall have the meaning set forth in Section 4.07(h).

 

“DGCL” shall mean the Delaware General Corporation Law, as amended.

 

“Eligible Participation Holders” shall have the meaning set forth in
Section 5.02(c).

 

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Securities” shall have the meaning set forth in Section 4.16.

 

“Executive Session” shall have the meaning set forth in Section 4.07(f).

 

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.18(a)(iv).

 

“FCPA” shall have the meaning set forth in Section 3.01(j).

 

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

 

“GAAP” shall mean U.S. generally accepted accounting principles.

 

“Global Security” shall have the meaning set forth in the Indenture.

 

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

 

4

--------------------------------------------------------------------------------


 

“Guarantee” shall have the meaning set forth in the Indenture.

 

“Guarantor” shall mean each Guarantor, as defined in the Indenture, that is
party to the Indenture as a Guarantor at the Closing.

 

“Holder” shall have the meaning set forth in the Indenture.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

“Improvements” shall have the meaning set forth in Section 3.01(q)(iii).

 

“Indemnification Notice” shall have the meaning set forth in Section 4.22(b).

 

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

 

“Indemnitee” shall have the meaning set forth in Section 4.22(a).

 

“Indenture” shall mean an indenture in the form attached hereto as Exhibit A.

 

“Independence Requirements” shall have the meaning set forth in Section 4.07(g).

 

“Information Statement” shall have the meaning set forth in Section 4.24(a).

 

“Initial Registration Statement” shall have the meaning set forth in
Section 5.01(a).

 

“Initiating Holder” shall have the meaning set forth in Section 5.02(c).

 

“Intellectual Property” shall have the meaning set forth in Section 3.01(p).

 

“IRS” shall mean the Internal Revenue Service.

 

“Issuer Agreement” shall have the meaning set forth in Section 4.09(a).

 

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all or a portion of the rights and
obligations of a Purchaser under this Agreement, in the applicable form and
substance for the circumstances as described and set forth on Exhibit B-1,
Exhibit B-2 or Exhibit B-3 attached hereto, as applicable, or such other form as
may be agreed to by the Company and the Purchaser.

 

“Knowledge” shall mean the actual knowledge, after reasonable inquiry of their
respective direct reports, of the Company’s Chief Executive Officer, Chief
Financial Officer and General Counsel.

 

“Leased Real Property” shall have the meaning set forth in Section 3.01(q)(i).

 

5

--------------------------------------------------------------------------------


 

“Losses” shall mean all losses, claims, damages, liabilities, costs, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties, charges and amounts paid in
settlement.

 

“Majority in Interest of Selling Holders” shall mean the Initiating
Holder(s) and/or Participating Holders for a particular offering that hold a
majority of the applicable Subject Securities being offered and sold by all
Initiating Holder(s) and Participating Holders (e.g., if Notes are being offered
and sold, a majority of the Notes being offered and sold).

 

“Management Piggyback Waiver” shall mean a waiver to the Management Stockholders
Agreement in the form attached hereto as Exhibit D.

 

“Management Stockholders Agreement” shall mean the Management Stockholders
Agreement of the Company, dated as of August 30, 2012, as amended on
December 17, 2013, by and between the Company and the other parties thereto, as
giving effect to the Management Piggyback Waiver.

 

“Marketed Underwritten Offering” shall mean an Underwritten Offering involving
reasonable and customary marketing efforts in excess of forty-eight hours by the
Company and the underwriters.

 

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have had or would reasonably be expected to
have a material adverse effect on the business, assets, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole,
other than any event, change or development resulting from or arising out of the
following:  (a) events, changes or developments generally affecting the economy,
the financial or securities markets, or political, legislative or regulatory
conditions, in each case in the United States or elsewhere in the world,
(b) events, changes or developments in the industries in which the Company or
any of its Subsidiaries conducts its business, (c) any adoption, implementation,
promulgation, repeal, modification, reinterpretation or proposal of any rule,
regulation, ordinance, order, protocol or any other law of or by any national,
regional, state or local Governmental Entity, or market administrator, (d) any
changes in GAAP or accounting standards or interpretations thereof,
(e) earthquakes, any weather-related or other force majeure event or natural
disasters or outbreak or escalation of hostilities or acts of war or terrorism,
(f) the announcement or the existence of, compliance with or performance under,
this Agreement or the transactions contemplated hereby, (g) any change, in and
of itself, in the market price or trading volume of the Company’s securities or
in its credit ratings (it being understood that so long as they are not
otherwise excluded by this Agreement, the facts or occurrences giving rise to or
contributing to such change may be deemed to constitute, or be taken into
account in determining whether there has been, or is reasonably expected to be,
a Material Adverse Effect, to the extent permitted by this definition), (h) any
taking of any action (x) required by this Agreement or (y) at the express
written request of the Purchaser, or (i) any failure by the Company to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided, that the exception in this clause
(i) shall not prevent or otherwise affect a determination that any event,
change, effect or development underlying such failure has resulted in a Material
Adverse Effect so long as it is not otherwise excluded by this definition);
except, in each case with respect to subclauses (a) through (e), to the

 

6

--------------------------------------------------------------------------------


 

extent that such event, change or development disproportionately affects the
Company and its Subsidiaries, taken as a whole, relative to other similarly
situated companies in the industries in which the Company and its Subsidiaries
operate.

 

“Minimum Ownership Threshold Test” shall mean that, at the time of
determination, the Silver Lake Group collectively Beneficially Owns at least
twenty percent (20%) (provided that if pursuant to the Post-Closing Syndication
the Purchaser sells, assigns, disposes of and/or transfers an aggregate
principal amount of Notes equal to or in excess of $75,000,000, such percentage
shall be twenty-five (25%)) of the number of outstanding shares of Company
Common Stock Beneficially Owned by the Silver Lake Group collectively
(i) immediately following the Post-Closing Syndication (assuming, at both the
time of determination and immediately following the Post-Closing Syndication,
the conversion of the Notes into Class A Common Stock on a full physical basis)
or (ii) if there is no Post-Closing Syndication, immediately following the
Closing (assuming, at both the time of determination and immediately following
the Closing, the conversion of the Notes into Class A Common Stock on a full
physical basis and excluding any shares of Company Common Stock Beneficially
Owned by the Silver Lake Group at the time of determination other than as a
result of the Notes or the conversion thereof or pursuant to or in connection
with Section 4.16(a)).

 

“New Confidentiality Agreement” shall mean the confidentiality agreement entered
into by the Company, the Purchaser and an Affiliate of the Purchaser dated as of
the date hereof.

 

“Nominating and Corporate Governance Committee” shall mean the Nominating and
Corporate Governance Committee of the Board of Directors.

 

“Note” or “Notes” shall have the meaning set forth in the preamble hereto.

 

“NYSE” shall mean the New York Stock Exchange.

 

“OFAC” shall have the meaning set forth in Section 3.01(j).

 

“Offer Notice” shall have the meaning set forth in Section 4.16.

 

“Offering Terms” shall have the meaning set forth in Section 5.02(c).

 

“Orderly Sale Amount” shall have the meaning set forth in Section 5.02(d).

 

“Owned Real Property” shall have the meaning set forth in Section 3.01(q)(ii).

 

“Participating Holder” shall have the meaning set forth in Section 5.02(c).

 

“Participation Notice” shall have the meaning set forth in Section 4.16.

 

“Participation Notice Period” shall have the meaning set forth in Section 4.16.

 

“Participation Percentage” shall mean a fraction, the numerator of which is the
number of shares of Company Common Stock Beneficially Owned by the Silver Lake
Group

 

7

--------------------------------------------------------------------------------


 

and/or any co-investors in connection with a Post-Closing Syndication and their
respective Affiliates, collectively, as of the date of the Offer Notice
(assuming the conversion of the Notes into Class A Common Stock on a full
physical basis), and the denominator of which is the aggregate number of shares
of Company Common Stock issued and outstanding as of such time (calculated in
accordance with Rule 13d-3 of the Exchange Act for the purposes of determining
the Silver Lake Group’s and such co-investors’ and their Affiliates’ collective
percentage ownership of the Company Common Stock).

 

“Permitted Loan” shall have the meaning set forth in Section 4.02(a).

 

“Permitted Transaction” shall have the meaning set forth in Section 4.02(a).

 

“Permitted Transfers” shall have the meaning set forth in Section 4.02(a).

 

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

 

“Personal Data” shall have the meaning set forth in Section 3.01(p)(ii).

 

“Piggyback Holders” shall mean Wanda and any Affiliate of Wanda who is a direct
transferee of Piggyback Shares from Wanda or another Piggyback Holder, in each
case who is a holder of “piggyback” rights under Section 3(b) of the Wanda
Registration Rights Agreement.

 

“Piggyback Rights” shall mean the “piggyback” rights granted to certain holders
of the Company’s Class A Common Stock and Class B Common Stock pursuant to
Section 3(b) of the Wanda Registration Rights Agreement after giving effect to
the Wanda Piggyback Amendment related thereto.

 

“Piggyback Shares” shall mean shares of Class A Common Stock that are held as of
the Closing Date (after giving effect to the repurchase contemplated by the
Wanda Repurchase Agreement) or that are issued upon conversion of shares of
Class B Common Stock that are held as of the Closing Date (after giving effect
to such repurchase) by Wanda, in each case together with any shares of Class A
Common Stock issued upon any stock split, stock dividend or other distribution
or in connection with a combination of shares, in each case, which shares of
Class A Common Stock or other securities have not after the Closing Date been
transferred, other than a direct transfer to an Affiliate of Wanda.

 

“Piggyback Termination Date” shall mean the date that the Piggyback Holders
first cease to Beneficially Own at least 15% of the outstanding shares of
Company Common Stock.

 

“Plan of Distribution” shall mean the plan of distribution substantially in the
form attached hereto as Annex A.

 

8

--------------------------------------------------------------------------------


 

“Post-Closing Syndication” shall mean, the sale, assignment, disposition and/or
transfer of an aggregate principal amount of Notes not in excess of $150,000,000
in increments of not less than $50,000,000 on the Closing Date or within five
(5) Business Days thereafter to one or more co-investors previously identified
to and approved by the Company.

 

“Prior Confidentiality Agreement” shall mean the Non-Disclosure Agreement by and
between the Company and Silver Lake Management Company V, L.L.C., dated as of
May 11, 2018, as amended, modified or supplemented.

 

“Prohibited Transfers” shall have the meaning set forth in Section 4.02(a).

 

“Purchase Price” shall mean an amount equal to (i) six hundred million dollars
($600,000,000) less (ii) any fees and expenses owed to the Purchaser or its
Affiliates as of the Closing pursuant to Section 6.06, the amount of which has
been communicated in writing to the Company prior to the date hereof.

 

“Purchaser” shall have the meaning set forth in the preamble hereto.

 

“Purchaser Designee” shall mean an individual then serving on the Board of
Directors pursuant to the exercise of the Purchaser’s rights pursuant to
Section 4.07(a)(i) and/or Section 4.07(e), together with any designee(s) of the
Purchaser who is then standing for election to the Board of Directors pursuant
to Section 4.07(a)(i) or who is being proposed for election by the Purchaser
pursuant to Section 4.07(e).  For the avoidance of doubt, only one person may be
a Purchaser Designee at any point in time.

 

“Real Property Leases” shall have the meaning set forth in Section 3.01(q)(i).

 

“Registrable Securities” shall mean the Subject Securities; provided, that any
Subject Securities will cease to be Registrable Securities upon the earliest of
(a) when such Subject Securities have been sold or otherwise disposed of
pursuant to an effective Registration Statement or in compliance with Rule 144,
(b) upon the later of the date (i) in the case of Subject Securities held by the
Purchaser, no Purchaser Designee is on the Board of Directors and (ii) such
Subject Securities are held or Beneficially Owned by any Person that together
with its Affiliates Beneficially Own Subject Securities representing less than
(x) 1.0% of the outstanding shares of Company Common Stock as of such time and
such Subject Securities, and all Subject Securities Beneficially Owned by any
Affiliate of such party, are freely transferable under Rule 144 without regard
to volume or manner of sale limits or public information requirements (and, in
the case of the Notes, such Subject Securities may be represented by an
Unrestricted Global Security (as defined in the Indenture) when sold) and
(y) $75,000,000 in aggregate principal amount of Notes (subject to the first
proviso in Section 5.02(c) and the proviso in Section 5.02(g)), or (c) when such
Subject Securities cease to be outstanding; provided, further, that any
securities that have ceased to be Registrable Securities in accordance with the
foregoing definition shall not thereafter become Registrable Securities and any
securities that are issued or distributed in respect of securities that have
ceased to be Registrable Securities are not Registrable Securities.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, filing and listing fees,
printing expenses,

 

9

--------------------------------------------------------------------------------


 

fees and disbursements of counsel (including local counsel if required) and
independent public accountants for the Company and of a single counsel for the
holders of Registrable Securities, fees and expenses incurred by the Company in
connection with complying with state securities or “blue sky” laws, fees of the
Financial Industry Regulatory Authority, Inc., all the Company’s internal
expenses, transfer taxes, and fees of transfer agents and registrars, but
excluding any underwriting discounts and commissions, agency fees, brokers’
commissions and transfer taxes, in each case to the extent applicable to the
Registrable Securities of the selling holders provided that Registration
Expenses shall not include more than $50,000 per offering of fees and
disbursements of counsel and other advisors for the holders of Registrable
Securities.

 

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

 

“Restricted Period” shall mean the period commencing on the Closing Date and
ending on the earlier of (i) the date that is twelve (12) months following the
Closing Date and (ii) the consummation of any Change in Control or entry into a
definitive agreement by the Company for a transaction that, if consummated,
would result in a Change in Control.

 

“ROFR Agreement” shall mean the Right of First Refusal Agreement entered into by
the Purchaser and/or one or more of its Affiliates, the Company and certain
stockholders of the Company dated as of the date hereof.

 

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

 

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Section 4.12 Person” shall have the meaning set forth in Section 4.12.

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).

 

“Service Agreement” shall mean the Service Agreement, dated as of the date
hereof, by and between the Company and Silver Lake Alpine Management Company,
L.L.C., as amended, restated, modified or otherwise supplemented from time to
time.

 

10

--------------------------------------------------------------------------------


 

“Silver Lake Group” shall mean the Purchaser together with its Affiliates,
including SL Affiliates.

 

“Silver Lake Indemnitors” shall have the meaning set forth in Section 4.12.

 

“SL Affiliate” shall mean any Affiliate of Silver Lake Group, L.L.C. that serves
as general partner of, or manages or advises, any investment fund or other
investment entity Affiliated with Silver Lake Group, L.L.C. that has a direct or
indirect investment in the Company.

 

“SL Director” shall mean the Purchaser Designee who is serving on the Board of
Directors.

 

“SL Observer” shall have the meaning in Section 4.07(f).

 

“SL Person” shall mean any SL Director or SL Observer.

 

“SL Securities” shall have the meaning set forth in the Indenture.

 

“SLTM” shall mean Silver Lake Technology Management, L.L.C. or a successor
thereto.

 

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) the date that is nine (9) months
following such time as there is no Purchaser Designee serving on the Board of
Directors (and as of such time the Purchaser no longer has board nomination
rights pursuant to this Agreement or otherwise irrevocably waives in a writing
delivered to the Company all of such rights) and (B) the three (3) year
anniversary of the Closing Date, (ii) the effective date of a Change in Control
and (iii) ninety (90) days after the date on which the Purchaser and its
Affiliates do not Beneficially Own any Notes or any shares of Company Common
Stock (other than any shares of Company Common Stock issued to any person as
compensation for their service on the Board of Directors).

 

“Stockholder Consent” shall have the meaning set forth in the recitals hereto.

 

“Subject Securities” shall mean (i) the Notes; (ii) the shares of Class A Common
Stock issuable or issued upon conversion of the Notes; (iii) any other shares of
Company Common Stock or Additional Securities acquired by the Purchaser after
the effective date of this Agreement at a time when such Purchaser or its
Affiliates hold other Registrable Securities; and (iv) any securities issued as
(or issuable upon the conversion, exercise or exchange of any warrant, right or
other security that is issued as) a dividend, stock split, combination or any
reclassification, recapitalization, merger, consolidation, exchange or any other
distribution or reorganization with respect to, or in exchange for, or in
replacement of, the securities referenced in clause (i), (ii) or (iii) (without
giving effect to any election by the Company regarding settlement options upon
conversion) above or this clause (iv).

 

“Subsidiary” shall mean, with respect to any Person, (a) any other Person of
which fifty percent (50%) or more of the shares of the voting securities or
other voting interests

 

11

--------------------------------------------------------------------------------


 

are owned or controlled, or the ability to select or elect fifty percent (50%)
or more of the directors or similar managers is held, directly or indirectly, by
such first Person or one or more of its Subsidiaries, or by such first Person,
or by such first Person and one or more of its Subsidiaries, or (b) any other
Person of which such Person or any Subsidiary of such Person is a managing
member or general partner.

 

“Take-Down Notice” shall have the meaning set forth in Section 5.02(c).

 

“Take-Down Participation Notice” shall have the meaning set forth in
Section 5.02(c).

 

“Target Registration Date” shall have the meaning set forth in Section 5.01(a).

 

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

 

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

 

“Third Party” shall mean a Person other than any member of the Silver Lake Group
or any of their respective Affiliates.

 

“Third Party Tender/Exchange Offer” shall have the meaning set forth in
Section 4.02(a).

 

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

 

“Transactions” shall have the meaning set forth in Section 3.01(c).

 

“Trustee” shall mean U.S. Bank National Association, or another institutional
trustee to be selected by the Company with the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed.

 

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public.

 

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

 

“Wanda” shall mean Dalian Wanda Group Co., Ltd.

 

“Wanda Piggyback Amendment” shall mean an amendment to the Wanda Stockholders
Agreement in the form attached hereto as Exhibit E.

 

12

--------------------------------------------------------------------------------


 

“Wanda Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of December 23, 2013, by and between the Company and Wanda,
as amended by the Wanda Piggyback Amendment.

 

“Wanda Repurchase Agreement” shall mean the Stock Repurchase and Cancellation
Agreement, dated as of the date hereof, by and between the Company and Wanda
and/or one or more of its Affiliates, as amended, restated, modified or
otherwise supplemented from time to time in accordance herewith.

 

“WKSI” shall mean a “well known seasoned issuer” as defined under Rule 405.

 

Section 1.02.                          General Interpretive Principles. 
Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders.  The name
assigned to this Agreement and the section captions used herein are for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect hereof.  Whenever the words “include,” “includes,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  Unless otherwise specified, the terms “hereto,”
“hereof,” “herein” and similar terms refer to this Agreement as a whole
(including the exhibits, schedules and disclosure statements hereto), and
references herein to Articles or Sections refer to Articles or Sections of this
Agreement.  For the avoidance of doubt, notwithstanding anything in this
Agreement to the contrary, none of the Notes will have any right to vote, or
except as expressly set forth in Section 10.02(b) of the Indenture any right to
receive any dividends or other distributions that are made or paid to the
holders of the shares of Company Common Stock.

 

ARTICLE II

 

SALE AND PURCHASE OF THE NOTES

 

Section 2.01.                          Sale and Purchase of the Notes.  Subject
to the terms and conditions of this Agreement, at the Closing, occurring
simultaneously with the execution of this Agreement, the Company is issuing and
selling to the Purchaser, and the Purchaser is purchasing and acquiring from the
Company for the Purchase Price, six hundred million dollars ($600,000,000)
aggregate principal amount of Notes.

 

Section 2.02.                          Closing.

 

(a)                                 The closing (the “Closing”) of the purchase
and sale of the Notes hereunder is taking place at the offices of Simpson
Thacher & Bartlett LLP located at 2475 Hanover St., Palo Alto, California 94304
on the date hereof, simultaneously with the execution of this Agreement (such
date is sometimes referred to herein as the “Closing Date”).

 

(b)                                 To effect the purchase and sale of Notes,
upon the terms and subject to the conditions set forth in this Agreement, at the
Closing:

 

(i)                                     The Company is executing and delivering,
and has instructed the Trustee to execute and deliver, the Indenture.  The
Company is simultaneously

 

13

--------------------------------------------------------------------------------


 

delivering the fully executed Indenture to the Purchaser, against payment in
full by or on behalf of the Purchaser of the Purchase Price for the Notes.

 

(ii)                                  The Company is issuing and delivering to
the Purchaser the Notes in certificated form, registered in, at the option of
the Purchaser, (x) the name of the Purchaser, (y) the name of the Custodian (as
defined in the Issuer Agreement) as record holder for the Purchaser’s beneficial
interest in the Notes or (z) the name of a collateral agent for the lenders of a
Permitted Loan, against payment in full by or on behalf of the Purchaser of the
Purchase Price for the Notes.

 

(iii)                               The Purchaser is causing a wire transfer to
be made in same day funds to an account of the Company designated in writing by
the Company to the Purchaser in an amount equal to the Purchase Price for the
Notes.

 

(iv)                              The Company is executing and delivering to the
Purchaser each of the Service Agreement, the Issuer Agreements and the New
Confidentiality Agreement.

 

(v)                                 The Company and the other parties to the
Wanda Registration Rights Agreement are executing the Wanda Piggyback Amendment
effective as of the Closing and delivering to the Purchaser the fully executed
Wanda Registration Rights Agreement as amended by the Wanda Piggyback Amendment.

 

(vi)                              The Company and certain parties to the
Management Stockholders Agreement are executing the Management Piggyback Waiver
effective as of the Closing and delivering to the Purchaser the fully executed
Management Piggyback Waiver.

 

(vii)                           The Purchaser is delivering to the Company a
duly completed and executed IRS Form W-9 or applicable IRS Form W-8 (or any
successor form).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                          Representations and Warranties of the
Company.  Except as disclosed in the Company Reports filed with or furnished to
the SEC and publicly available prior to the date hereof (excluding in each case
any disclosures set forth in the risk factors or “forward-looking statements”
sections of such reports, and any other disclosures included therein to the
extent they are predictive or forward-looking in nature), the Company represents
and warrants to the Purchaser, as of the date hereof, as follows:

 

(a)                                 Existence and Power.

 

(i)                                     The Company and each Guarantor is duly
organized, validly existing and in good standing under the laws of the State of
Delaware or its respective jurisdiction of organization and has all requisite
corporate or other

 

14

--------------------------------------------------------------------------------


 

applicable power and authority to enter into each Transaction Agreement to which
it is party and to consummate the Transactions.  The Company and each Guarantor
has all requisite corporate or other applicable power and authority to own,
operate and lease its properties, rights and assets and to carry on its business
as it is being conducted on the date of this Agreement.

 

(ii)                                  Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, the Company and each
Guarantor has been duly qualified as a foreign corporation or other entity for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, rights and assets or
conducts any business so as to require such qualification.  Except as would not,
individually or in the aggregate, constitute a Material Adverse Effect, each
Subsidiary of the Company that is a “significant subsidiary” (as defined in
Rule 1.02(w) of the SEC’s Regulation S-X) has been duly organized and is validly
existing in good standing (to the extent that the concept of “good standing” is
recognized by the applicable jurisdiction) under the laws of its jurisdiction of
organization.

 

(b)                                 Capitalization.  The authorized share
capital of the Company consists of 650,000,000 shares, consisting of
(x) 524,173,073 shares of Class A common stock, par value $0.01 per share (the
“Class A Common Stock”), (y) 75,826,927 shares of Class B common stock, par
value $0.01 per share (the “Class B Common Stock” and together with the Class A
Common Stock, the “Company Common Stock”), and (z) 50,000,000 shares of
preferred stock, par value $0.01 per share (the “Company Preferred Stock”).  As
of September 11, 2018, (i) there were 51,744,412 shares of Class A Common Stock
issued and outstanding, 75,826,927 shares of Class B Common Stock issued and
outstanding and no shares of Company Preferred Stock issued and outstanding,
(ii) the aggregate number of shares of Class A Common Stock reserved for
issuance under the Company’s 2013 Equity Incentive Plan was 9,474,000 shares and
(iii) the aggregate number of shares of Class A Common Stock available for grant
under the Company’s 2013 Equity Incentive Plan was 6,106,202 shares.  Since
September 11, 2018, (A) the Company has only issued stock awards, restricted
stock unit awards, performance stock unit awards, performance stock unit
transition awards, or other rights to acquire shares of Company Common Stock in
the ordinary course of business consistent with past practice and (B) the only
shares of capital stock issued by the Company were pursuant to outstanding stock
awards, restricted stock unit awards, performance stock unit awards, performance
stock unit transition awards, or and other compensatory rights to acquire shares
of Company Common Stock granted to employees, directors or other service
providers.  All outstanding shares of Company Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and are not subject to and were
not issued in violation of any preemptive or similar right, purchase option,
call or right of first refusal or similar right.  Except as set forth above, the
Company has not issued any securities, the holders of which have the right to
vote with the stockholders of the Company on any matter.  Except as provided in
this Agreement, the Notes and the Indenture and except as set forth in or
contemplated by this Section 3.01(b), there are no existing options, warrants,
calls, preemptive (or similar) rights, subscriptions or other rights, agreements
or commitments obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock and there are no current
outstanding contractual obligations of the Company to repurchase, redeem or

 

15

--------------------------------------------------------------------------------


 

otherwise acquire any of its shares of capital stock, except with respect to the
acquisition of shares of Company Common Stock by the Company to satisfy the
payment of the applicable exercise price or withholding taxes for equity
awards.  Since December 31, 2017, the Company has not declared or paid any
dividends, other than the dividends paid on March 26, 2018 and June 25, 2018.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement, the Indenture, the Notes, the Service Agreement
and each Issuer Agreement (the “Transaction Agreements”) and the consummation of
the transactions contemplated herein and therein (collectively, the
“Transactions”) have been duly authorized by the Board of Directors and all
other necessary corporate action on the part of the Company and each Guarantor,
as applicable.  Assuming this Agreement constitutes the valid and binding
obligation of the Purchaser, this Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to the limitation of such enforcement by (A) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other laws affecting or relating to creditors’ rights generally or
(B) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law (the “Enforceability
Exceptions”).  Assuming the Indenture constitutes the valid and binding
obligation of the Trustee, as of the date hereof, the Indenture (including each
Guarantee set forth therein) is a valid and binding obligation of the Company
and each Guarantor enforceable against the Company and such Guarantor in
accordance with its terms, subject to the Enforceability Exceptions.  Assuming
the Service Agreement constitutes the valid and binding obligation of the
Purchaser or other Affiliate thereof party thereto, as of the date hereof, the
Service Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions. Pursuant to resolutions in form and substance previously reviewed by
the Purchaser, the Board of Directors or a committee thereof composed solely of
two or more “non-employee directors” as defined in Rule 16b-3 of the Exchange
Act has approved, for the express purpose of exempting each such transaction
from Section 16(b) of the Exchange Act, pursuant to Rule 16b-3 thereunder to the
extent applicable, the transactions contemplated by the Transaction Agreements,
including the acquisition of the Notes, any disposition of such Notes upon the
conversion thereof, any acquisition of Class A Common Stock upon conversion of
the Notes, any deemed acquisition or disposition in connection therewith, and
all transactions with the Company related thereto.

 

(d)                                 General Solicitation; No Integration.  Other
than with respect to the Silver Lake Group and its Affiliates, neither the
Company nor any other Person or entity authorized by the Company to act on its
behalf has engaged in a general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) of investors with respect to
offers or sales of the Notes.  The Company has not, directly or indirectly,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which, to its
Knowledge, is or will be integrated with the Notes sold pursuant to this
Agreement.

 

(e)                                  Valid Issuance.  The Notes have been duly
authorized by all necessary corporate action of the Company.  When issued and
sold against receipt of the consideration therefor, the Notes will be valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to the limitation of such enforcement by the Enforceability

 

16

--------------------------------------------------------------------------------


 

Exceptions.  The Guarantees of the Guarantors have been duly authorized by each
of the Guarantors and, when the Notes have been issued and sold against receipt
of the consideration therefor, the Guarantees will be valid and legally binding
obligations of each Guarantor, enforceable against each Guarantor in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture. The Company has available for issuance the
maximum number of shares (including make-whole shares) of Class A Common Stock
initially issuable upon conversion of the Notes if such conversion were to occur
immediately following Closing. The Class A Common Stock to be issued upon
conversion of the Notes in accordance with the terms of the Notes has been duly
authorized, and when issued upon conversion of the Notes, all such Class A
Common Stock will be validly issued, fully paid and nonassessable and free of
pre-emptive or similar rights.  The Guarantors include all Subsidiaries of the
Company that guarantee obligations of the Company under the Credit Agreement,
the Existing Senior Subordinated Notes or any other Indebtedness (each as
defined in the Indenture).

 

(f)                                   Non-Contravention/No Consents.  The
execution, delivery and performance of the Transaction Agreements, the issuance
of the shares of Class A Common Stock upon conversion of the Notes in accordance
with their terms and the consummation by the Company and each Guarantor of the
Transactions, does not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (i) the certificate of incorporation or bylaws of the
Company or any Guarantor, (ii) any credit agreement, mortgage, note, indenture,
deed of trust, lease, license, loan agreement or other agreement binding upon
the Company or any of its Subsidiaries, or (iii) any permit, government license,
judgment, order, decree, ruling, injunction, statute, law, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, other than in
the cases of clauses (ii) and (iii) as would not, individually or in the
aggregate, constitute a Material Adverse Effect.  Assuming the accuracy of the
representations of the Purchaser set forth herein, other than (A) any required
filings or approvals under the HSR Act or any foreign antitrust or competition
laws, requirements or regulations in connection with the issuance of shares of
Company Common Stock upon the conversion of the Notes, (B) the filing of a
Supplemental Listing Application with NYSE, (C) any required filings pursuant to
the Exchange Act or the rules of the SEC or NYSE or (D) as have been obtained
prior to the date of this Agreement, no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required on the part of the Company or any of its Subsidiaries in
connection with the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company and each Guarantor of the
Transactions (in each case other than the transactions contemplated by
Article V), except for any consent, approval, order, authorization,
registration, declaration, filing, exemption or review the failure of which to
be obtained or made would not, individually or in the aggregate, constitute a
Material Adverse Effect.

 

(g)                                  Reports; Financial Statements.

 

(i)                                     The Company has filed or furnished, as
applicable all forms, reports, schedules, prospectuses, registration statements
and other statements and documents required to be filed or furnished by it with
the SEC under the Exchange Act or the Securities Act since January 1, 2017
(including, for the avoidance of doubt, its annual report on Form 10-K for the
fiscal year ended

 

17

--------------------------------------------------------------------------------


 

December 31, 2017, collectively, the “Company Reports”).  As of its respective
date, and, if amended, as of the date of the last such amendment, each Company
Report complied in all material respects as to form with the applicable
requirements of the Securities Act and the Exchange Act, and any rules and
regulations promulgated thereunder applicable to such Company Report.  As of its
respective date, and, if amended, as of the date of the last such amendment, no
Company Report contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.  The Company is a WKSI eligible to file a Registration Statement
on Form S-3 under the Securities Act.

 

(ii)                                  Each of the consolidated balance sheets,
and the related consolidated statements of income, changes in stockholders’
equity and cash flows, included in the Company Reports filed with the SEC under
the Exchange Act: (A) have been prepared from, and are in accordance with, the
books and records of the Company and its Subsidiaries, (B) fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates shown and the results of the
consolidated operations, changes in stockholders’ equity and cash flows of the
Company and its consolidated Subsidiaries for the respective fiscal periods or
as of the respective dates therein set forth, subject, in the case of any
unaudited financial statements, to normal recurring year-end audit adjustments,
(C) have been prepared in accordance with GAAP consistently applied during the
periods involved, except as otherwise set forth therein or in the notes thereto,
and in the case of unaudited financial statements except for the absence of
footnote disclosure, and (D) otherwise comply in all material respects with the
requirements of the SEC.

 

(h)                                 Absence of Certain Changes.  Since
December 31, 2017, (i) until the date hereof, the Company and its Subsidiaries
have conducted their respective businesses in all material respects in the
ordinary course of business, and (ii) no events, changes or developments have
occurred that would, individually or in the aggregate, constitute a Material
Adverse Effect.

 

(i)                                     No Undisclosed Liabilities, etc.  As of
the date hereof, there are no liabilities of the Company or any of its
Subsidiaries that would be required by GAAP to be reflected on the face of the
balance sheet, except (i) liabilities reflected or reserved against in the
financial statements contained in the Company Reports, (ii) liabilities incurred
since December 31, 2017 in the ordinary course of business and (iii) liabilities
that would not, individually or in the aggregate, constitute a Material Adverse
Effect.

 

(j)                                    Compliance with Applicable Law.  Since
January 1, 2017, each of the Company and its Subsidiaries has complied in all
respects with, and is not in default or violation in any respect of, any law,
statute, order, rule, regulation, policy or guideline of any federal, state or
local Governmental Entity applicable to the Company or such Subsidiary, other
than such non-compliance, defaults or violations that, individually or in the
aggregate, have not had and would not, individually or in the aggregate,
constitute a Material Adverse Effect.  Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, since January 1,

 

18

--------------------------------------------------------------------------------


 

2017, none of the Company, any of its Subsidiaries or, any of their respective
directors, officers, agents or employees have (i) used any corporate, Company
(and/or Subsidiary) funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity or unlawfully offered or
provided, directly or indirectly, anything of value to (or received anything of
value from) any foreign or domestic government employee or official, in each
case in violation of, or (ii) otherwise violated, any provision of the United
States Foreign Corrupt Practices Act of 1977, as amended, and any rules or
regulations promulgated thereunder (the “FCPA”), or the UK Bribery Act (the
“Bribery Act”).  Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect, since January 1, 2017, neither the
Company, any of its Subsidiaries nor any of their respective directors,
officers, agents or employees has directly or indirectly taken any action in
violation of any export restrictions, anti-boycott regulations, embargo
regulations or other similar applicable United States or foreign laws.  Except
as would not, individually or in the aggregate, constitute a Material Adverse
Effect, (i) none of the Company’s or any of its Subsidiaries’ directors,
officers, agents or employees is a “specially designated national” or blocked
person under United States sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) and (ii) since
January 1, 2017, neither the Company nor any of its Subsidiaries has engaged in
any business with any person with whom, or in any country in which, it is
prohibited for a United States person to engage under applicable United States
sanctions administered by OFAC.  Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, the Company and its
Subsidiaries have instituted policies and procedures reasonably designed to
ensure compliance with the FCPA and the Bribery Act and have maintained such
policies and procedures in force.

 

(k)                                 Legal Proceedings and Liabilities.  As of
the date hereof, neither the Company nor any of its Subsidiaries is a party to
any, and there are no pending, or to the Knowledge of the Company, threatened,
legal, administrative, arbitral or other proceedings, claims, actions or
governmental investigations of any nature against the Company or any of its
Subsidiaries (i) that would, individually or in the aggregate, constitute a
Material Adverse Effect or (ii) that challenge the validity of or seek to
prevent the Transactions. As of the date hereof, neither the Company nor any of
its Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that would, individually or in the aggregate, constitute a Material
Adverse Effect.  As of the date hereof, except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, to the Knowledge of the
Company, there is no investigation or review pending or threatened by any
Governmental Entity with respect to the Company or any of its Subsidiaries.

 

(l)                                     Investment Company Act.  The Company is
not, and immediately after receipt of payment for the Notes will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(m)                             Taxes and Tax Returns.

 

(i)                                     Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect:

 

19

--------------------------------------------------------------------------------


 

(A)                               the Company and each of its Subsidiaries has
timely filed (taking into account all applicable extensions) all Tax Returns
required to be filed by it, and all such Tax Returns were correct and complete
in all respects, and the Company and each of its Subsidiaries has paid (or has
had paid on its behalf) to the appropriate Governmental Entity all Taxes that
are required to be paid by it, except, in each case, with respect to matters
contested in good faith or for which adequate reserves have been established in
accordance with GAAP; and

 

(B)                               there are no disputes pending, or claims
asserted in writing, in respect of Taxes of the Company or any of its
Subsidiaries for which reserves that are adequate under GAAP have not been
established.

 

(ii)                                  The Company has not been a United States
real property holding company within the meaning of Section 897(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) during the period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(n)                                 No Piggyback or Preemptive Rights.  Other
than this Agreement, the Wanda Registration Rights Agreement and the Management
Stockholders Agreement (in each case, without giving effect to the Wanda
Piggyback Amendment and the Management Piggyback Waiver), there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing or otherwise satisfied) to (i) require the Company to include in any
Registration Statement filed pursuant to Article V any securities other than the
Subject Securities or (ii) preemptive rights to subscribe for the Class A Common
Stock issuable upon conversion of the Notes, except in each case of (i) and
(ii), as may have been duly waived.

 

(o)                                 Brokers and Finders.  The Company has not
retained, utilized or been represented by, or otherwise become obligated to, any
broker, placement agent, financial advisor or finder in connection with the
transactions contemplated by this Agreement whose fees the Purchaser would be
required to pay.

 

(p)                                 Intellectual Property.

 

(i)                                     Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, the Company and its
Subsidiaries own or possess sufficient rights to use all patents, patent
applications, inventions, copyrights, know-how, trade secrets, trademarks,
service marks and trade names and other technology and intellectual property
rights (collectively, “Intellectual Property”) used in or necessary for the
conduct of their respective businesses as currently conducted.  The conduct of
the respective businesses of the Company and its Subsidiaries does not infringe
the Intellectual Property of others, and to the Company’s Knowledge, no third
party is infringing any Intellectual Property owned by the Company or any of its
Subsidiaries except, in each case, as would not, individually or in the
aggregate, constitute a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  The Company and its Subsidiaries have
established policies, programs and procedures with respect to the collection,
use, processing, storage and transfer of all personally identifiable or
confidential information relating to individuals in connection with the business
(collectively, “Personal Data”).  Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, (A) since January 1, 2017, the
Company and its Subsidiaries have complied with all applicable laws, regulations
and contractual obligations relating to the protection and security of Personal
Data to which Company and its Subsidiaries are currently or have been subject,
(B) neither the Company nor any of its Subsidiaries has received any written
inquiries from or been subject to any audit or other proceeding by any
Governmental Entity regarding its compliance with the foregoing and (C) the
Company and its Subsidiaries have complied with all rules, policies and
procedures established by the Company and its Subsidiaries with respect to
privacy, publicity, data protection or collection and use of Personal Data
gathered or accessed in the course of the operations of the Company and its
Subsidiaries.  Since January 1, 2017, there have not been any incidents of (x) a
material violation by Company or any of its Subsidiaries of any Person’s
privacy, personal or confidentiality rights under any such rules, policies or
procedures or (y) any material breach, material misappropriation, or material
unauthorized disclosure, intrusion, access, use or dissemination of any Personal
Data asserted or, to the Knowledge of the Company, threatened against the
Company or its Subsidiaries by any Person.  To the Knowledge of the Company, the
Company and its Subsidiaries have taken commercially reasonable steps (including
implementing and monitoring compliance with adequate measures with respect to
technical and physical security) to reasonably ensure that any Personal Data
collected by the Company and its Subsidiaries is protected against loss and
against unauthorized access, use, modification, disclosure or other misuse.

 

(iii)                               Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, since January 1, 2017 the
Company and its Subsidiaries have complied with, and the Company and its
Subsidiaries are presently in compliance with, in all material respects the
Payment Card Industry Data Security Standard and all regulations of the credit
card industry and its member banks regarding the collection, storage,
processing, and disposal of credit card data to the extent applicable to the
Company and its Subsidiaries.

 

(q)                                 Real Property.

 

(i)                                     Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, the Company and its
Subsidiaries have valid and marketable title to all real property used or
occupied by the Company or any of its Subsidiaries other than the Leased Real
Property (the “Owned Real Property”), including all appurtenances thereto and
fixtures thereon, free and clear of all liens or encumbrances.  Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect, the
Company and its Subsidiaries have a good and valid leasehold (or, as applicable,
license or other) interest in all leases, subleases and other agreements under
which the Company and its Subsidiaries

 

21

--------------------------------------------------------------------------------


 

use or occupy or have the right to use or occupy any real property (such
property subject to a lease, sublease or other agreement, the “Leased Real
Property” and such leases, subleases and other agreements are, collectively, the
“Real Property Leases”), in each case, free and clear of all liens or
encumbrances.  Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect, each Real Property Lease (i) is a valid and binding
obligation of the Company or its Subsidiary that is party thereto and, to the
Knowledge of the Company, of each other party thereto, and is in full force and
effect, subject to the Enforceability Exceptions, (ii) no uncured default on the
part of the Company or its Subsidiaries or the landlord thereunder, exists under
any such Real Property Lease, and (iii) no event has occurred or circumstance
exists which, with the giving of notice, the passage of time, or both, would
constitute a breach or default under any such Real Property Lease.  Since
January 1, 2017, neither the Company nor any of its Subsidiaries has received
any written notice of the intention of any other party to a Real Property Lease
to terminate for default, convenience or otherwise any Real Property Lease.

 

(ii)                                  Except as would not, individually or in
the aggregate, constitute a Material Adverse Effect, all buildings, structures,
fixtures and improvements included within the Owned Real Property or Leased Real
Property (the “Improvements”) are in good repair and operating condition,
subject only to ordinary wear and tear, and are adequate and suitable for the
purposes for which they are presently being used or held for use and there are
no facts or conditions affecting any of the Improvements that, in the aggregate,
would reasonably be expected to interfere with the current use, occupancy or
operation thereof.  Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect, (A) there is no pending, or to the
Knowledge of the Company, threatened proceedings in eminent domain or
condemnation against any of the Owned Real Property or Leased Real Property,
(B) no petition or application to rezone or otherwise alter or amend the land
use regulations affecting the Leased Real Property or Owned Real Property is
pending nor threatened, (C) neither the Company nor any of its Subsidiaries has
received any written notice of any violation of applicable laws or regulations,
including zoning and land use regulations affecting the Leased Real Property or
Owned Real Property and there are no present violations of applicable zoning and
land use regulations affecting the Leased Real Property or Owned Real Property
and (D) neither the Company nor any of its Subsidiaries has received written
notice of any pending improvements, liens or special assessments from any
Governmental Entity to be made against (x) the Leased Real Property for which
the tenant under the Real Property Leases would be responsible or (y) the Owned
Real Property for which the Company or any of its Subsidiaries would be
responsible.

 

(iii)                               Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, each theatre located on the
Leased Real Property or Owned Real Property, together with the related items of
personal property located therein, constitutes a fully-operable motion picture
theatre, and each such motion

 

22

--------------------------------------------------------------------------------


 

picture theatre and related personal property is fit for the use for which it is
intended and to which it is presently devoted.

 

(r)                                    No Additional Representations.

 

(i)                                     The Company acknowledges that the
Purchaser makes no representation or warranty as to any matter whatsoever except
as expressly set forth in Section 3.02 and in any certificate delivered by the
Purchaser pursuant to this Agreement, and the Company has not relied on or been
induced by such information or any other representations or warranties (whether
express or implied or made orally or in writing) not expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement.

 

(ii)                                  The Company acknowledges and agrees that,
except for the representations and warranties expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, (i) no person has been authorized by the Purchaser to make any
representation or warranty relating to the Purchaser or otherwise in connection
with the transactions contemplated hereby, and if made, such representation or
warranty must not be relied upon by the Company as having been authorized by the
Purchaser, and (ii) any materials or information provided or addressed to the
Company or any of its Affiliates or representatives are not and shall not be
deemed to be or include representations or warranties of the Purchaser unless
any such materials or information are the subject of any express representation
or warranty set forth in Section 3.02 of this Agreement and in any certificate
delivered by the Purchaser pursuant to this Agreement.

 

Section 3.02.                          Representations and Warranties of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Company, as of the date hereof, as follows:

 

(a)                                 Organization; Ownership.  The Purchaser is a
limited partnership, duly organized, validly existing and in good standing under
the laws of Delaware and has all requisite limited partnership power and
authority to own, operate and lease its properties and to carry on its business
as it is being conducted on the date of this Agreement.

 

(b)                                 Authorization; Sufficient Funds; No
Conflicts.

 

(i)                                     The Purchaser has full limited
partnership power and authority to execute and deliver this Agreement and to
consummate the Transactions to which it is a party.  The execution, delivery and
performance by the Purchaser of this Agreement and the consummation of the
Transactions to which it is a party have been duly authorized by all necessary
limited partnership action on behalf of the Purchaser.  No other proceedings on
the part of the Purchaser are necessary to authorize the execution, delivery and
performance by the Purchaser of this Agreement and consummation of the
Transactions. This Agreement has been duly and validly executed and delivered by
the Purchaser.  Assuming this Agreement constitutes the valid and binding
obligation of the Company, this Agreement is a

 

23

--------------------------------------------------------------------------------


 

valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to the limitation of such enforcement by
the Enforceability Exceptions.

 

(ii)                                  As of the date hereof, the Purchaser has
cash in immediately available funds in excess of the Purchase Price.

 

(iii)                               The execution, delivery and performance of
this Agreement by the Purchaser, the consummation by the Purchaser of the
Transactions to which it is a party and the compliance by the Purchaser with any
of the provisions hereof and thereof will not conflict with, violate or result
in a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (A) any provision of the Purchaser’s
organizational documents, (B) any mortgage, note, indenture, deed of trust,
lease, license, loan agreement or other agreement binding upon the Purchaser or
(C) any permit, government license, judgment, order, decree, ruling, injunction,
statute, law, ordinance, rule or regulation applicable to the Purchaser or any
of its Affiliates, other than in the cases of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions to which it is a party by the Purchaser.

 

(c)                                  Consents and Approvals.  No consent,
approval, order or authorization of, or registration, declaration or filing
with, or exemption or review by, any Governmental Entity is required on the part
of the Purchaser in connection with the execution, delivery and performance by
the Purchaser of this Agreement and the consummation by the Purchaser of the
Transactions to which it is a party, except for any required filings or
approvals under the HSR Act or any foreign antitrust or competition laws,
requirements or regulations in connection with the issuance of shares of Class A
Common Stock upon the conversion of the Notes and any consent, approval, order,
authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to adversely affect or delay the consummation of the
Transactions to which it is a party by the Purchaser.

 

(d)                                 Securities Act Representations.

 

(i)                                     The Purchaser is an accredited investor
(as defined in Rule 501 of the Securities Act) and is aware that the sale of the
Notes is being made in reliance on a private placement exemption from
registration under the Securities Act.  The Purchaser is acquiring the Notes
(and any shares of Class A Common Stock issuable upon conversion of the Notes)
for its own account, and not with a view toward, or for sale in connection with,
any distribution thereof in violation of any federal or state securities or
“blue sky” law, or with any present intention of distributing or selling such
Notes (or any shares of Class A Common Stock issuable upon conversion of the
Notes) in violation of the Securities Act.  The Purchaser has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in

 

24

--------------------------------------------------------------------------------


 

such Notes (and any shares of Class A Common Stock issuable upon conversion of
the Notes) and is capable of bearing the economic risks of such investment.  The
Purchaser has been provided a reasonable opportunity to undertake and has
undertaken such investigation and has been provided with and has evaluated such
documents and information as it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement.

 

(ii)                                  Neither the Purchaser nor any of its
Affiliates is acting in concert, and neither the Purchaser nor any of its
Affiliates has any agreement or understanding, with any Person that is not an
Affiliate of the Purchaser, and is not otherwise a member of a “group” (as such
term is used in Section 13(d)(3) of the Exchange Act), with respect to the
Company or its securities, in each case, other than in connection with the
Transactions or with respect to any bona fide loan from one or more financial
institutions.

 

(e)                                  Brokers and Finders.  The Purchaser has not
retained, utilized or been represented by, or otherwise become obligated to, any
broker, placement agent, financial advisor or finder in connection with the
transactions contemplated by this Agreement whose fees the Company would be
required to pay.

 

(f)                                   Ownership of Shares.  None of the
Purchaser or its Affiliates Beneficially Own any shares of Company Common Stock
(without giving effect to the issuance of the Notes hereunder) other than any
shares of Company Common Stock that may be owned by managing directors, officers
and employees of SLTM or other Silver Lake management entity or general partner
in their individual capacities or in managed accounts over which such Person
does not have investment discretion.

 

(g)                                  No Additional Representations.

 

(i)                                     The Purchaser acknowledges that the
Company does not make any representation or warranty as to any matter whatsoever
except as expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, and specifically (but without
limiting the generality of the foregoing), that, except as expressly set forth
in Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement, the Company makes no representation or warranty with respect to
(A) any matters relating to the Company, its business, financial condition,
results of operations, prospects or otherwise, (B) any projections, estimates or
budgets delivered or made available to the Purchaser (or any of its Affiliates,
officers, directors, employees or other representatives) of future revenues,
results of operations (or any component thereof), cash flows or financial
condition (or any component thereof) of the Company and its Subsidiaries or
(C) the future business and operations of the Company and its Subsidiaries, and
the Purchaser has not relied on or been induced by such information or any other
representations or warranties (whether express or implied or made orally or in
writing) not expressly set forth in Section 3.01 and in any certificate
delivered by the Company pursuant to this Agreement.

 

25

--------------------------------------------------------------------------------


 

(ii)                                  The Purchaser has conducted its own
independent review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition and prospects of the
Company and its Subsidiaries and acknowledges the Purchaser has been provided
with sufficient access for such purposes.  The Purchaser acknowledges and agrees
that, except for the representations and warranties expressly set forth in
Section 3.01 and in any certificate delivered by the Company pursuant to this
Agreement, (i) no person has been authorized by the Company to make any
representation or warranty relating to itself or its business or otherwise in
connection with the transactions contemplated hereby, and if made, such
representation or warranty must not be relied upon by the Purchaser as having
been authorized by the Company, and (ii) any estimates, projections,
predictions, data, financial information, memoranda, presentations or any other
materials or information provided or addressed to the Purchaser or any of its
Affiliates or representatives are not and shall not be deemed to be or include
representations or warranties of the Company unless any such materials or
information are the subject of any express representation or warranty set forth
in Section 3.01 of this Agreement and in any certificate delivered by the
Company pursuant to this Agreement.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01.                          Taking of Necessary Action.  Each of the
parties hereto agrees to use its reasonable efforts promptly to take or cause to
be taken all action, and promptly to do or cause to be done all things
necessary, proper or advisable, in each case, under applicable laws and
regulations (other than waive such party’s rights hereunder) to consummate and
make effective the sale and purchase of the Notes hereunder, subject to the
terms and conditions hereof and compliance with applicable law.  In case at any
time after the date hereof, any further action is necessary under applicable
laws or regulations to carry out the purposes of the sale and purchase of the
Notes, the proper officers, managers and directors of each party to this
Agreement shall take all such necessary action as may be reasonably requested
by, and at the sole expense of, the requesting party.

 

Section 4.02.                          Restricted Period.

 

(a)                                 During the Restricted Period,
notwithstanding any rights provided in Article V, the Purchaser shall not,
without the Company’s prior written consent, directly or indirectly, (x) sell,
transfer, assign, mortgage, hypothecate, gift, pledge or dispose of, enter into
or agree to enter into any contract, option or other arrangement with respect to
the sale, transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition of (any of the foregoing, a “transfer”), any of the Notes or any
shares of Class A Common Stock issuable or issued upon conversion of any of the
Notes, (y) convert (or give notice of conversion of) any of the Notes,
irrespective of whether such conversion is permitted pursuant to the terms of
the Notes or the Indenture (excluding any conversion in connection with a sale
of shares of Class A Common Stock issuable upon conversion of such Notes that is
(1) not prohibited pursuant to this Section 4.02 and (2) not to an Affiliate or
other member of the Silver Lake Group), or (z) enter into any

 

26

--------------------------------------------------------------------------------


 

hedge, swap, short sale, derivative transaction or other agreement or
arrangement that transfers to any Third Party, directly or indirectly, in whole
or in part, any of the economic consequences of ownership of the Notes or any
shares of Class A Common Stock issuable or issued upon conversion of any of the
Notes other than any interest rate or foreign exchange hedge or swap with
respect thereto (such actions in clauses (x), (y) and (z), “Prohibited
Transfers”), other than, in the case of clauses (x), (y) and/or clause (z),
Permitted Transfers.  “Permitted Transfers” shall mean any (i) transfer by
Purchaser or its Affiliates of the Notes or any shares of Class A Common Stock
issuable or issued upon conversion of any of the Notes to one or more Affiliates
or other members of the Silver Lake Group that executes and delivers to the
Company a Joinder becoming a Purchaser party to this Agreement and a duly
completed and executed IRS Form W-9 or applicable IRS Form W-8 (or any successor
form), (ii) transfer to the Company or any of its Subsidiaries, (iii) transfer
to a Third Party for cash solely to the extent that all of the net proceeds of
such sale are solely used to be posted as collateral (which term, for the
avoidance of doubt, shall include any such posting in connection with a margin
call) pursuant to a Permitted Loan, or repay a Permitted Loan to the extent
necessary to satisfy a requirement to post collateral with respect to such
Permitted Loan or avoid a bona fide margin call on such Permitted Loan,
(iv) transfer to a Third Party in connection with entry into a Permitted
Transaction, (v) transfer with the prior written consent of the Company,
(vi) transfer in connection with a Post-Closing Syndication or (vii) conversion
and/or tender of any Company Common Stock into a Third Party Tender/Exchange
Offer, as defined below (and any related conversion of Notes to the extent
required to effect such tender or exchange) and any conversion and/or transfer
effected pursuant to any merger, consolidation or similar transaction
consummated by the Company (for the avoidance of doubt, if such Third Party
Tender/Exchange Offer does not close for any reason, the restrictions on
transfer contained herein shall continue to apply to any Company Common Stock
received pursuant to the conversion of any Notes that had previously been
converted to participate in any such tender or exchange offer).  “Third Party
Tender/Exchange Offer” shall mean any tender or exchange offer made to holders
of Company Common Stock, whether by the Company or any Affiliate thereof or by a
Third Party, for outstanding shares of Company Common Stock solely to the extent
that the Board of Directors has recommended such tender or exchange offer in a
Schedule 14D-9 under the Exchange Act, including, without limitation, any such
tender or exchange offer that (x) if consummated, would result in a Change in
Control, (y) is a tender or exchange offer for less than all of the outstanding
Company Common Stock or (z) is part of a two-step transaction and the
consideration to be received in the second step of such transaction is not
identical in the amount of form of consideration (or election of the type of
consideration available to holders of Company Common Stock is not identical in
the second step of such transaction) as the first step of such transaction. Any
purported Prohibited Transfer in violation of this Section 4.02 shall be null
and void ab initio.  Notwithstanding the foregoing , the Purchaser (or a
controlled or controlling Affiliate of the Purchaser) shall be permitted to
(1) mortgage, hypothecate, and/or pledge the Notes and/or the shares of Class A
Common Stock issuable or issued upon conversion of the Notes in respect of one
or more bona fide purpose (margin) or bona fide non-purpose loans (each, a
“Permitted Loan”) or (2) enter into any total return swap, asset swap or other
derivative transaction or repurchase or reverse repurchase transaction with one
or more financial institutions, which may or may not be secured by a pledge,
hypothecation or other grant of security interest in the Notes and/or the shares
of Company Common Stock and/or related assets and/or cash, cash equivalents
and/or letters of credit, including, without limitation, any transaction
pursuant to which the Purchaser or such

 

27

--------------------------------------------------------------------------------


 

controlled Affiliate thereof, as applicable, transfers Notes and/or shares of
Company Common Stock held by it, provided, that in the case of any transaction
described in this clause (2), the Purchaser or such controlled Affiliate retains
the economic effects of ownership of such Notes and/or shares of Company Common
Stock, as the case may be, following any such transfer (each, a “Permitted
Transaction”).  Except with the Company’s prior written consent, any Permitted
Loan or Permitted Transaction entered into by the Purchaser or its controlled
Affiliates shall be with one or more financial institutions and nothing
contained in this Agreement shall prohibit or otherwise restrict the ability of
(x) any lender (or its securities Affiliate) or collateral agent to foreclose
upon and convert, sell, dispose of and/or otherwise transfer the Notes and/or
shares of Company Common Stock (including shares of Class A Common Stock issued
upon conversion of the Notes following foreclosure on a Permitted Loan)
mortgaged, hypothecated and/or pledged to secure the obligations of the borrower
following an event of default under a Permitted Loan or (y) any permitted
counterparty pursuant to a Permitted Transaction to convert, sell, dispose of
and/or otherwise transfer the Notes and/or shares of Company Common Stock
(including shares of Class A Common Stock issued upon conversion of the Notes)
purchased from Purchaser (or its controlled Affiliate) or held as a hedge in
connection with an event of default by Purchaser or its controlled Affiliate
under such Permitted Transaction.  Notwithstanding the foregoing or anything to
the contrary herein, in the event that any lender or other creditor under a
Permitted Loan transaction (including any agent or trustee on their behalf) or
the permitted counterparty in any Permitted Transaction or any Affiliate of the
foregoing exercises any rights or remedies in respect of the Notes or the shares
of Class A Common Stock issuable or issued upon conversion of the Notes or any
other collateral for any Permitted Loan or Permitted Transaction, as applicable,
no lender, creditor, agent or trustee on their behalf or Affiliate of any of the
foregoing (other than, for the avoidance of doubt, the Purchaser or any of its
Affiliates) shall be entitled to any rights or have any obligations or be
subject to any conversion and/or transfer restrictions or limitations hereunder
(including, without limitation, the rights or benefits provided for in
Section 4.06 and Section 4.07) except and to the extent for those expressly
provided for in Article V.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, any sale of Notes or Company Common Stock pursuant
to Article V shall be subject to any applicable limitations set forth in this
Section 4.02 and Article V but shall not be subject to any policies, procedures
or limitations (other than any applicable federal securities laws and any other
applicable laws) otherwise applicable to the SL Persons with respect to trading
in the Company’s securities (other than as set forth in the definition of
“Blackout Period”) and the Company acknowledges and agrees that such policies,
procedures or limitations applicable to the SL Persons shall not be violated by
any such transfer pursuant to Article V, other than any applicable federal
securities laws and any other applicable laws. Notwithstanding the foregoing,
the Purchaser, on behalf of itself and its Affiliates, acknowledges that it is
aware that the United States securities laws generally restrict any person who
has material nonpublic information about a company from purchasing or selling
securities of such company, or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

Section 4.03.                          Exchange Listing.  As promptly as
practicable following the date hereof, the Company shall prepare and provide the
applicable listing of additional shares notification to NYSE and use its
reasonable best efforts to cause the shares of Class A Common Stock issuable

 

28

--------------------------------------------------------------------------------


 

upon conversion of the Notes up to, but not in excess of, the share issuance
limitations of the listing rules of NYSE to be approved for listing on NYSE, as
promptly as practicable.  Promptly following the effectiveness of the
Stockholder Consent, the Company shall prepare and provide the applicable
listing of additional shares notification to NYSE and use its reasonable best
efforts to cause the shares of Class A Common Stock issuable upon conversion of
the Notes in excess of the share issuance limitations of the listing rules of
NYSE to be approved for listing on NYSE, as promptly as practicable.

 

Section 4.04.                          Securities Laws.  The Purchaser
acknowledges and agrees that the Notes (and the shares of Class A Common Stock
that are issuable upon conversion of the Notes) have not been registered under
the Securities Act or the securities laws of any state and that they may be sold
or otherwise disposed of only in one or more transactions registered under the
Securities Act and, where applicable, such laws, or as to which an exemption
from the registration requirements of the Securities Act and, where applicable,
such laws, is available.  The Purchaser acknowledges that, except as provided in
Article V with respect to shares of Company Common Stock and the Notes, the
Purchaser has no right to require the Company or any of its Subsidiaries to
register the Notes or the shares of Class A Common Stock that are issuable upon
conversion of the Notes.

 

Section 4.05.                          Lost, Stolen, Destroyed or Mutilated
Securities.  Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of any certificate for any security
of the Company and, in the case of loss, theft or destruction, upon delivery of
an undertaking by the holder thereof to indemnify the Company (and, if requested
by the Company, the delivery of an indemnity bond sufficient in the judgment of
the Company to protect the Company from any loss it may suffer if a certificate
is replaced), or, in the case of mutilation, upon surrender and cancellation
thereof, the Company will issue a new certificate or, at the Company’s option, a
share ownership statement representing such securities for an equivalent number
of shares or another security of like tenor, as the case may be.

 

Section 4.06.                          Antitrust Approval.

 

(a)                                 The Company and the Purchaser acknowledge
that one or more filings under the HSR Act or foreign antitrust laws may be
necessary in connection with the issuance of shares of Class A Common Stock upon
conversion of the Notes. The Purchaser will promptly notify the Company if any
such filing is required on the part of the Purchaser.  To the extent reasonably
requested, the Company, the Purchaser and any other applicable Affiliate of the
Purchaser will use reasonable efforts to cooperate in timely making or causing
to be made all applications and filings under the HSR Act or any foreign
antitrust requirements, as applicable, in connection with the issuance of shares
of Class A Common Stock upon conversion of Notes held by the Purchaser or any
Affiliate of the Purchaser in a timely manner and as required by the law of the
applicable jurisdiction; provided, that, notwithstanding anything in this
Agreement to the contrary, the Company shall not have any responsibility or
liability for failure of Purchaser or any of its Affiliates to comply with any
applicable law.  For as long as there are Notes outstanding and owned by
Purchaser or its Affiliates, the Company shall as promptly as reasonably
practicable provide (no more than four (4) times per calendar year) such
information regarding the Company and its Subsidiaries as the Purchaser may
reasonably request in order to determine what foreign antitrust requirements may
exist with respect to any potential conversion

 

29

--------------------------------------------------------------------------------


 

of the Notes.  The Purchaser shall be responsible for the payment of the filing
fees associated with any such applications or filings.

 

(b)                                 No Holder of SL Securities (other than any
lender or other creditor under a Permitted Loan transaction (including any agent
or trustee on their behalf) in connection with an exercise of remedies) shall
exercise its right to convert all or any portion of any SL Security prior to the
termination or expiration of any required waiting periods (including any
extensions thereof) applicable to the issuance of shares of Company Common Stock
to the Holders of SL Securities and their Affiliates under the HSR Act.

 

(c)                                  In the event that, pursuant to Article 13
of the Indenture, the Company withdraws or revokes any notice of redemption
under the Indenture in respect of SL Securities (as defined in the Indenture)
and the SL Securities Holders (as defined in the Indenture) rescind notice of
conversion of SL Securities, the Company shall reimburse each SL Securities
Holders who Beneficially Owns such SL Securities for (i) any filing fees and
other reasonable out-of-pocket costs, fees and expenses for applications and
filings under the HSR Act or any foreign antitrust requirements incurred in
preparation for conversion of Securities (as defined in the Indenture) in
connection with the redemption that was contemplated by the withdrawn notice of
redemption and (ii) all reasonable out-of-pocket costs, fees and expenses
incurred by or on behalf of such Holder in connection with such conversion
contemplated by such conversion notice and any related offering for resale.

 

Section 4.07.                          Board Nomination; Observer; Committees.

 

(a)                                 The Company agrees to appoint to the Board
of Directors (x) as the initial Purchaser Designee effective as of the first
Business Day following the Closing Date (or such later date as may be mutually
agreed by the parties) one (1) individual who meets the requirements set forth
in the first sentence of Section 4.07(c) (the Purchaser Designee to initially be
Lee Wittlinger) and who is otherwise deemed qualified for service on the Board
of Directors in good faith by the Nominating and Corporate Governance Committee
acting reasonably and based on a general policy previously approved and
promulgated by the Nominating and Corporate Governance Committee which policy is
applicable to all then current and future members of the Board of Directors (it
being understood and agreed that Lee Wittlinger, for purposes of being the
initial Purchaser Designee, is hereby deemed (1) to satisfy the requirements of,
and be acceptable under, the provisions of this Section 4.07 and (2) qualified
for service on the Board of Directors (or any successor thereto) by the
Nominating and Corporate Governance Committee) (provided, that notwithstanding
anything herein to the contrary, neither the Board of Directors nor any
committee thereof shall implement any policy, procedure, code, rule, standard or
guideline applicable to the Board of Directors that is reasonably targeted at
the Purchaser or any of its Affiliates or private equity sponsors or other
similar asset managers) and (y) one (1) individual selected by the Nominating
and Corporate Governance Committee in accordance with Section 4.07(a)(ii), in
each case, by taking all necessary action to increase the size of the Board of
Directors unless there otherwise is a vacancy in the Board of Directors and in
either event filling the vacancy thereby created with such individuals.  The
initial Purchaser Designee described in the immediately preceding clause
(x) shall be appointed as a “Class III” director and the individual described in
the immediately preceding clause (y) shall be appointed as a “Class III”
director.

 

30

--------------------------------------------------------------------------------


 

(i)                                     The Company agrees that, subject to
satisfaction of the requirements set forth in the first sentence of
Section 4.07(c), the Purchaser shall have the right to nominate one (1) nominee
at each meeting, or action by written consent, of the Company’s stockholders
pursuant to which individuals will be elected members to “Class III” (or such
other class as the Company and the Purchaser shall agree) of the Board of
Directors (or at each meeting, or action by written consent, of the Company’s
stockholders pursuant to which individuals will be elected members of the Board
of Directors if the Board of Directors is not classified).  Notwithstanding the
foregoing, the Purchaser shall not have a right to nominate any member to the
Board of Directors pursuant to this Section 4.07(a)(i) at any time following
such time as the Silver Lake Group does not satisfy the Minimum Ownership
Threshold Test.  From and after such time that the Purchaser does not satisfy
the Minimum Ownership Threshold Test, the Board of Directors may provide written
notice to the Purchaser (with a copy to the SL Director) requesting that such SL
Director tender his or her resignation from the Board of Directors, in which
case, the Purchaser will promptly cause the SL Director to tender his or her
resignation from the Board of Directors.

 

(ii)                                  The Company further agrees that the
Purchaser shall have a one-time right to deliver to the Company in writing a
list of at least three (3) individuals, each of whom is selected by the
Purchaser in good faith using reasonable judgment and each of whom meets the
requirements set forth in the immediately succeeding sentence of this
Section 4.07(a)(ii), from which the Nominating and Corporate Governance
Committee of the Board of Directors shall, within forty-five (45) days, select
one (1) individual to be appointed to the Board of Directors as a “Class III”
director, and the Board of Directors shall appoint such individual to the Board
of Directors as a “Class III” director within forty-five (45) days of such
delivery; provided, that in the event that the Nominating and Corporate
Governance Committee acting in good faith using reasonable judgment (and not for
the purpose of frustrating the rights of the Purchaser under, and the purposes
of, this Section 4.17(a)(ii)) determines that none of such individuals
identified by the Purchaser are qualified for election to the Board of Directors
(which determination must be made and communicated in writing to the Purchaser
no later than the first Business Day following the expiration of such forty-five
(45) day period), the Nominating and Corporate Governance Committee shall so
notify the Purchaser and include reasonable detail regarding the reasons for
such conclusion and the Purchaser shall have the right to identify and deliver
to the Company in good faith and using reasonable judgment one or more
additional individuals meeting such requirements, in which case, the Nominating
and Corporate Governance Committee shall select one of such individuals,
(provided, that the Nominating and Corporate Governance Committee acting in good
faith using reasonable judgment (and not for the purpose of frustrating the
rights of the Purchaser under, and the purposes of, this Section 4.07(a)(ii))
deems such individual to be qualified for service on the Board of Directors and,
in the event that the Nominating and Corporate Governance Committee deems any of
such individuals to not be qualified for service on the Board of Directors, the
Nominating and Corporate Governance Committee shall

 

31

--------------------------------------------------------------------------------


 

promptly notify the Purchaser of such conclusion and include reasonable detail
regarding the reasons for such conclusion and the Purchaser shall continue to
have the right to propose additional individuals pursuant to this
Section 4.07(a)(ii)), for appointment to the Board of Directors as a “Class III”
director within forty-five (45) days of such delivery; provided, further, that,
notwithstanding the foregoing, (1) the Nominating and Corporate Governance
Committee’s determination that any individuals identified by the Purchaser are
not qualified for election to the Board of Directors shall be based on a general
policy previously approved and promulgated by the Nominating and Corporate
Governance Committee which policy is applicable to all then-current and future
members of the Board of Directors and (2) in any event the Nominating and
Corporate Governance Committee must select and cause to be appointed to the
Board of Directors an individual proposed by the Purchaser pursuant to and in
accordance with this Section 4.07(a)(ii) within six (6) months following the
Closing Date.  Each individual proposed by the Purchaser to be considered for
appointment to the Board of Directors pursuant to the immediately preceding
sentence must (A) to the Knowledge of the Purchaser, meet the Independence
Requirements and (B) currently be serving, or have formerly served for a
consecutive period of at least two (2) years, in an executive or senior position
at a company in the technology, media, telecommunications or similar industry or
in an executive or senior technology-focused position at a company in any
industry. Following the appointment of the individual to the Board of Directors
pursuant to this Section 4.07(a)(ii), the Company shall be under no further
obligation to nominate or otherwise support such individual’s continued service
as a member of the Board of Directors.  Notwithstanding anything to the contrary
contained herein, in no event shall the Purchaser, its Affiliates or any of
their respective directors, officers, employees or representatives have any
liability to the Company, its Affiliates or any other Person with respect to any
individuals set forth on any lists provided by the Purchaser pursuant to this
Section 4.07(a)(ii).

 

(iii)                               Notwithstanding anything to the contrary
contained herein, if the Company enters into a definitive agreement providing
for the consolidation or merger of the Company with or into any Person in a
transaction that would, when consummated, constitute a Change in Control
(excluding for purposes of this Section 4.07(a)(iii), clauses (i) and (ii) of
such definition), then, the Purchaser’s rights to designate a Purchaser Designee
under Sections 4.07(a)(i), and 4.07(e) shall forever terminate upon the
consummation of such Change in Control.

 

(b)                                 Subject to the terms and conditions of this
Section 4.07 and applicable law, the Company agrees to include the Purchaser
Designee in its slate of nominees for election as directors of the Company at
each of the Company’s meetings of stockholders or action by written consent of
stockholders pursuant to which directors of the applicable “Class” are to be
elected (or at each meeting of stockholders or action by written consent of
stockholders pursuant to which directors are to be elected if the Board of
Directors is not classified) and use its reasonable efforts to cause the
election of such Purchaser Designee to the Board of Directors.  The Company will
be required to use the same level of efforts and provide the same level of
support as is used and/or provided for the other director nominees of the
Company with respect

 

32

--------------------------------------------------------------------------------


 

to the applicable meeting of stockholders or action by written consent.  For the
avoidance of doubt, failure of the stockholders of the Company to elect any
Purchaser Designee to the Board of Directors shall not affect the right of the
Purchaser to nominate directors for election pursuant to this Section 4.07 in
any future election of directors.

 

(c)                                  Each Purchaser Designee nominated pursuant
to clause (x) of Section 4.07(a) and Section 4.07(a)(i) must be a managing
director of SLTM or other Silver Lake management entity or general partner
selected by the Purchaser.  As a condition to any Purchaser Designee’s
appointment to the Board of Directors and nomination for election as a director
of the Company at the Company’s annual meetings of stockholders the Purchaser
and such Purchaser Designee must in all material respects provide to the Company
(1) all information reasonably requested by the Company that is required to be
or is customarily disclosed for directors, candidates for directors, and their
affiliates and representatives in a proxy statement or other filings under
applicable law or regulation or stock exchange rules or listing standards, in
each case, relating to their nomination or election as a director of the Company
or the Company’s operations in the ordinary course of business and
(2) information reasonably requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to their nomination or election as a director of the Company or the
Company’s operations in the ordinary course of business, with respect to the
Purchaser, its Affiliates and the applicable Purchaser Designee (provided, that,
in each of the case of the foregoing subclauses (1) and (2), the Company shall
request the same types of, and level of detail with respect to such, information
with respect to the Purchaser Designee as it requests from each of the other
members of the Board of Directors).  The Company will make all information
requests pursuant to this Section 4.07(c) in good faith in a timely manner that
allows the Purchaser and the Purchaser Designee a reasonable amount of time to
provide such information, and will cooperate in good faith with the Purchaser
and the Purchaser Designee and their respective counsel in connection with their
efforts to provide the requested information.

 

(d)                                 For so long as a SL Person is serving or
participating on the Board of Directors, (i) the Company shall not implement or
maintain any trading policy, equity ownership guidelines (including with respect
to the use of Rule 10b5-1 plans and preclearance or notification to the Company
of any trades in the Company’s securities) or similar guideline or policy with
respect to the trading of securities of the Company that applies to the
Purchaser or its Affiliates (including a policy that limits, prohibits,
restricts Purchaser or its Affiliates from entering into any hedging or
derivative arrangements), in each case other than with respect to any SL Person
solely in his or her individual capacity, except as provided herein, (ii) any
share ownership requirement for any Purchaser Designee serving on the Board of
Directors will be deemed satisfied by the securities owned by the Purchaser
and/or its Affiliates and under no circumstances shall any of such policies,
procedures, processes, codes, rules, standards and guidelines impose any
restrictions on the Purchaser’s or its Affiliates’ transfers of securities
pursuant to Article V (except as otherwise provided therein with respect to
Blackout Periods) and (iii) under no circumstances shall any policy, procedure,
code, rule, standard or guideline applicable to the Board of Directors be
violated by any Purchaser Designee (x) accepting an invitation to serve on
another board of directors of a company whose principal lines(s) of business do
not compete with the principal line(s) of business of the Company or failing to
notify an officer or director of the Company prior to doing so, (y) receiving
compensation from the

 

33

--------------------------------------------------------------------------------


 

Purchaser or any of its Affiliates, or (z) failing to offer his or her
resignation from the Board of Directors except as otherwise expressly provided
in this Agreement or pursuant to any majority voting policy adopted by the Board
of Directors, and, in each case of (i), (ii) and (iii), it is agreed that any
such policies in effect from time to time that purport to impose terms
inconsistent with this Section 4.07 shall not apply to the extent inconsistent
with this Section 4.07 (but shall otherwise be applicable to the Purchaser
Designee).

 

(e)                                  Subject to the terms and conditions of this
Section 4.07, and assuming continued satisfaction of the Minimum Ownership
Threshold Test, if a vacancy on the Board of Directors is created as a result of
a Purchaser Designee’s death, resignation, disqualification or removal or the
failure of the stockholders of the Company to elect a Purchaser Designee to the
Board of Directors, in each case for whatever reason, or if the Purchaser
desires to nominate a different individual to replace any then-existing
Purchaser Designee, then, at the request of the Purchaser, the Purchaser and the
Company (acting through the Board of Directors) shall work together in good
faith to fill such vacancy or replace such nominee as promptly as reasonably
practical with a replacement Purchaser Designee subject to the terms and
conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board of Directors to fill such vacancy
and/or be nominated as a Company nominee as the “Purchaser Designee” pursuant to
this Section 4.07 (as applicable).  For so long as the Board of Directors is
classified, such replacement Purchaser Designee shall be nominated to the same
“Class” of directors as the prior Purchaser Designee, unless otherwise agreed by
the Company and the Purchaser.

 

(f)                                   For so long as the Purchaser has the right
to nominate a member of the Board of Directors pursuant to this Section 4.07,
the Purchaser shall have the right to designate one (1) observer (including any
substitute observer designated by the Purchaser) (the “SL Observer”) who shall
be entitled, subject to the limitations set forth in this Agreement and
applicable laws and governmental regulations, to attend (in person or
telephonically) all meetings of the Board of Directors and any Committee
thereof, in a non-voting observer capacity, and to receive copies of all
notices, minutes, consents, agendas and other materials distributed to the Board
of Directors and any Committee thereof; provided, however, if the Company
believes in good faith that excluding any such materials (or portions thereof)
from the SL Observer is necessary to preserve attorney-client privilege, such
materials (or portions thereof) may be withheld from the SL Observer and the SL
Observer may be excluded from any meeting or portion thereof related to such
matters upon reasonable prior notice to the SL Observer (to the extent
practicable); provided further, that in the event that the Board of Directors or
any Committee, as applicable, determines to hold an executive session (an
“Executive Session”), and the Board of Directors or Committee, as applicable,
(acting reasonably and in good faith) determines that it would not be
appropriate for the SL Observer to attend such Executive Session or any portion
thereof, the SL Observer shall not have the right to attend, and shall recuse
himself or herself from, such Executive Session or portion thereof to the extent
requested by the Board of Directors.  The SL Observer shall be a managing
director or investment professional of SLTM or other Silver Lake management
entity or general partner selected by the Purchaser.  Except as otherwise set
forth herein, the SL Observer may participate in discussions of matters brought
to the Board of Directors or any Committee thereof; provided, that the SL
Observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board of Directors or any Committee thereof and the SL
Observer shall not owe any

 

34

--------------------------------------------------------------------------------


 

fiduciary duty to the Company, its Subsidiaries or the holders of any class or
series of Company securities.   If the SL Observer is unable to attend any
meeting of the Board of Directors or a Committee thereof, the Purchaser shall
have the right to designate a substitute SL Observer with written notice to the
Board of Directors or such Committee.  Any SL Observer shall be subject to the
terms of the New Confidentiality Agreement.

 

(g)                                  For so long as the Purchaser is entitled to
designate a Purchaser Designee who meets the Independence Requirements, each
committee of the Board of Directors (each, a “Committee”) shall include as a
member such Purchaser Designee who meets the Independence Requirements.  As used
herein, “Independence Requirements” shall mean any director and committee member
independence requirements set forth pursuant to applicable law and the
applicable rules and regulations of any stock exchange on which the Company
Common Stock is listed, including the independence requirements established by
the SEC, it being understood that, except as provided in any such requirements,
the relationship of any Purchaser Designee or any other individual with the
Silver Lake Group will not, by itself, prevent such Purchaser Designee or such
individual from satisfying the Independence Requirements.  Notwithstanding the
foregoing, if the Board of Directors shall establish a Committee to consider
(i) a proposed contract, transaction or other arrangement between the Purchaser
(or any of its Affiliates), on the one hand, and the Company or any of its
Subsidiaries, on the other hand, or (ii) the enforcement or waiver of the rights
of the Company or any of its Subsidiaries under any agreement between the
Purchaser (or any of its Affiliates), on the one hand, and the Company or any of
its Subsidiaries, on the other hand, then the Purchaser Designee (and the SL
Observer) may be excluded from participation in such Committee (and any portion
of a Board of Directors meeting at which such matters may be discussed by the
full Board of Directors upon notice to the Purchaser Designee and the SL
Observer).

 

(h)                                 To the fullest extent permitted by the DGCL
and subject to applicable legal requirements and any express agreement that may
from time to time be in effect, the Company agrees that any Purchaser Designee,
SL Person, Silver Lake Group and any SL Affiliate or any portfolio company
thereof (collectively, “Covered Persons”) may, and shall have no duty not to,
(i) invest in, carry on and conduct, whether directly, or as a partner in any
partnership, or as a joint venturer in any joint venture, or as an officer,
director, stockholder, equityholder or investor in any person, or as a
participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries, (ii) do business with any client, customer, vendor or lessor of
any of the Company or its Affiliates, and/or (iii) make investments in any kind
of property in which the Company may make investments.  To the fullest extent
permitted by the DGCL, the Company renounces any interest or expectancy to
participate in any business or investments of any Covered Person as currently
conducted or as may be conducted in the future, and waives any claim against a
Covered Person and shall indemnify a Covered Person against any claim that such
Covered Person is liable to the Company or its stockholders for breach of any
fiduciary duty solely by reason of such person’s participation in any such
business or investment.  The Company shall pay in advance any reasonable
out-of-pocket expenses incurred in defense of such claim as provided in this
provision.  Except as set forth below, the Company agrees that in the event that
a Covered Person acquires knowledge of a potential transaction or matter which
may constitute a corporate opportunity for both (x) the Covered Person and
(y) the Company or its Subsidiaries,

 

35

--------------------------------------------------------------------------------


 

the Covered Person shall not have any duty to offer or communicate information
regarding such corporate opportunity to the Company or its Subsidiaries.  To the
fullest extent permitted by the DGCL, the Company hereby renounces any interest
or expectancy in any potential transaction or matter of which the Covered Person
acquires knowledge, except for any corporate opportunity which is expressly
offered to a Covered Person in writing stating that such offer is intended
solely for such Covered Person in his or her capacity as a member of the Board
of Directors, and waives any claim against each Covered Person and shall
indemnify a Covered Person to the extent permitted by the DGCL against any
claim, that such Covered Person is liable to the Company or its stockholders for
breach of any fiduciary duty solely by reason of the fact that such Covered
Person (A) pursues or acquires any corporate opportunity for its own account or
the account of any Affiliate or other person, (B) directs, recommends, sells,
assigns or otherwise transfers such corporate opportunity to another person or
(C) does not communicate information regarding such corporate opportunity to the
Company; provided, that, in each such case, any corporate opportunity which is
expressly offered to a Covered Person in writing stating that such offer is
intended solely for such Covered Person in his or her capacity as a member of
the Board of Directors shall belong to the Company. The Company shall pay in
advance any reasonable out-of-pocket expenses incurred in defense of such claim
as provided in this provision, except to the extent that it is determined by a
final, non-appealable order of a Delaware court having competent jurisdiction
(or any other judgment which is not appealed in the applicable time) that (i) a
Covered Person has breached this Section 4.07(h) or (ii) an SL Director has
breached its fiduciary duties to the Company, in which case any such advanced
expenses shall be promptly reimbursed to the Company.

 

(i)                                     For the avoidance of doubt, without
limiting any other rights of the Purchaser or its Affiliates under this
Agreement, each SL Director shall be entitled to receive Board fees and
compensation and expense reimbursement according to the Company’s standard
policies with respect to service on the Board of Directors or any Committee;
provided, that if any such compensation shall be in the form of grants of awards
of Company Common Stock or securities settled into, convertible into or
exchangeable for Company Common Stock or any other securities of the Company,
then such awards may be denominated with reference to such securities but such
awards shall in all cases be settled in cash.

 

(j)                                    For the avoidance of doubt,
notwithstanding anything in this Agreement or the Notes to the contrary,
transferees of the Notes and/or the shares of Company Common Stock (other than
Affiliates of the Purchaser who sign a Joinder) shall not have any rights
pursuant to this Section 4.07.

 

Section 4.08.                          Intentionally Omitted.

 

Section 4.09.                          Financing Cooperation.

 

(a)                                 If requested by the Purchaser, the Company
will provide the following cooperation in connection with the Purchaser
obtaining any Permitted Loan or Permitted Transaction: (i) entering into an
issuer agreement (an “Issuer Agreement”) with each lender in the form attached
hereto as Exhibit C, and subject to the consent of the Company (which will not
be unreasonably withheld or delayed), with such changes thereto as are requested
by such lender, (ii) prior to the thirteen (13)-month anniversary of the date of
issuance using commercially

 

36

--------------------------------------------------------------------------------


 

reasonable efforts to (but in any event prior to the fourteen (14)-month
anniversary of the date of issuance) deposit the pledged Notes and/or any
pledged shares of Class A Common Stock received upon conversion of the Notes in
book entry form on the books of The Depository Trust Company without restrictive
legends and bearing an unrestricted CUSIP subject to (A) the eligibility
requirements of the Depository Trust Company being satisfied and (B) reasonable
undertakings by such lender to ensure that any public resales of Pledged
Convertible Notes will be eligible for resale without registration under the
Securities Act, (iii) if so requested by such lender or counterparty, as
applicable, registering or re-registering the pledged Notes and/or shares of
Class A Common Stock to be issued upon conversion of the Notes, as applicable,
in the name of the relevant lender, counterparty, custodian or similar party to
a Permitted Loan or Permitted Transaction, with respect to Permitted Loans
solely as securities intermediary or secured party and only to the extent such
Purchaser or its Affiliates continues to beneficially own such pledged Notes
and/or shares of Class A Common Stock, (iv) entering into customary triparty
agreements with each lender and the Purchaser relating to the delivery of the
Notes to the relevant lender (or re-registration of such Notes in the name of
the Custodian (as defined in the Issuer Agreement) as record holder for the
Purchaser’s beneficial interest in the Notes or a lender of a Permitted Loan as
secured party thereunder) for crediting to the relevant collateral accounts upon
funding of the loan and payment of the purchase price including a right for such
lender as a third party beneficiary of the Company’s obligation under Article II
to issue the Notes upon payment of the purchase price therefor in accordance
with the terms of this Agreement (including satisfaction of the conditions set
forth in Section 2.02(d)) and/or (v) such other cooperation and assistance as
the Purchaser may reasonably request that will not unreasonably disrupt the
operation of the Company’s business.

 

(b)                                 Anything in Section 4.09(a) to the contrary
notwithstanding, the Company’s obligation to deliver an Issuer Agreement in
connection with a Permitted Loan is conditioned on (x) the Purchaser delivering
to the Company a copy of the loan agreement for the Permitted Loan to which the
Issuer Agreement relates and (y) the Purchaser certifying to the Company in
writing (A) that the loan agreement with respect to which the Issuer Agreement
is being delivered constitutes a Permitted Loan being entered into in accordance
with this Agreement, the Purchaser has pledged the Notes and/or the underlying
shares of Class A Common Stock as collateral to the lenders under such Permitted
Loan and that the execution of such Permitted Loan and the terms thereof do not
violate the terms of this Agreement, (B) to the extent applicable, whether the
registration rights under Article V are being assigned to the lenders under that
Permitted Loan, (C) that an event of default (as contemplated by the Margin Loan
Agreement as defined in the Issuer Agreement) constitutes the only circumstances
under which the lenders under the Permitted Loan may foreclose on the Notes
and/or the underlying shares of Class A Common Stock and a transfer in
connection with a (including a potential) Coverage Event (as contemplated by the
Margin Loan Agreement as defined in the Issuer Agreement) constitutes
circumstances under which the Purchaser may sell the Notes and/or the underlying
shares of Class A Common Stock in order to satisfy a margin call or repay a
Permitted Loan, in each case to the extent necessary to satisfy or avoid a bona
fide margin call on such Permitted Loan and that such provisions do not violate
the terms of this Agreement and (D) that the Purchaser acknowledges and agrees
that the Company will be relying on such certificate when entering into the
Issuer Agreement and any inaccuracy in such certificate will be deemed a breach
of this Agreement.  Purchaser acknowledges and agrees that the statements and
agreements of the Company in an Issuer Agreement are solely for the benefit of
the applicable

 

37

--------------------------------------------------------------------------------


 

lenders party thereto and that in any dispute between the Company and the
Purchaser under this Agreement the Purchaser shall not be entitled to use the
statements and agreements of the Company in an Issuer Agreement against the
Company.

 

(c)                                  The Company’s obligation to deliver an
Issuer Agreement in connection with a Permitted Transaction is conditioned on
(x) the Purchaser delivering to the Company a copy of the agreement for such
Permitted Transaction and (y) the Purchaser certifying to the Company in writing
(A) that the counterparty to such Permitted Transaction is a bank or
broker-dealer that is engaged in the business of financing debt securities (in
the case of the Note) or stock (in the case of the Class A Common Stock) or
similar instruments, (B) that the execution of such Permitted Transaction and
the terms thereof do not violate the terms of this Agreement, (C) to the extent
applicable, whether the registration rights under Article V are being assigned
to the counterparty under that Permitted Transaction, (D) that an event of
default (which shall be only credit events of the Purchaser and/or its
controlled Affiliate and other events of default customary in margin lending and
liquidity or debt leverage facilities) by the Purchaser or its controlled
Affiliate, or industry standard termination events, including but not limited to
illegality, changes in tax law and force majeure constitute the only
circumstances under which the counterparty or counterparties under the Permitted
Transaction may exercise rights and remedies to transfer to itself or sell,
during the Restricted Period, the Notes and/or the underlying shares of Class A
Common Stock purchased from Purchaser (or its controlled Affiliate) or held as a
hedge.

 

(d)                                 Upon request by the Purchaser, the Company
shall consider in good faith any amendments to this Agreement, the Indenture or
the Notes proposed by the Purchaser necessary to facilitate the consummation of
a Permitted Loan transaction or Permitted Transaction, and the Company shall
consent to any such amendment that is not adverse in any respect to the
interests of the Company (as determined by the Company in its sole discretion
upon the authorization of the disinterested members of the Board of Directors),
it being acknowledged that the registration of the Notes for resale by the
Target Registration Date is not adverse to the interests of the Company.

 

Section 4.10.                          Certain Tax Matters.  Notwithstanding
anything herein to the contrary, the Company shall have the right to deduct and
withhold from any payment or distribution made with respect to the Notes (or the
issuance of shares of Class A Common Stock upon conversion of the Notes) such
amounts as are required to be deducted or withheld with respect to the making of
such payment or distribution (or issuance) under any applicable Tax law.  To the
extent that any amounts are so deducted or withheld, such deducted or withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the person in respect of which such deduction or withholding was made.  In
the event the Company previously remitted any amounts to a Governmental Entity
on account of Taxes required to be deducted or withheld in respect of any
payment or distribution (or deemed distribution) on any Notes, the Company shall
be entitled to offset any such amounts against any amounts otherwise payable in
respect of any or all Notes (or the issuance of shares of Class A Common Stock
upon conversion of any or all Notes).

 

Section 4.11.                          Section 16 Matters. If the Company
becomes a party to a consolidation, merger or other similar transaction, or if
the Company proposes to take or omit to take any other

 

38

--------------------------------------------------------------------------------


 

action under Section 4.16 (including granting to the Purchaser the right to
participate in any issuance of Additional Securities) or if the Company
reasonably believes there is otherwise any event or circumstance that may result
in the Silver Lake Group and/or any SL Person being deemed to have made a
disposition or acquisition of equity securities of the Company or derivatives
thereof for purposes of Section 16 of the Exchange Act (including the purchase
by the Purchaser or any of its Affiliates of any Additional Securities under
Section 4.16 or pursuant to the acquisition by the Purchaser or any of its
Affiliates of any Company Common Stock pursuant to the ROFR Agreement), and if
any SL Person is serving or participating on the Board of Directors at such time
or has served on the Board of Directors during the preceding six (6) months,
then upon request of the Purchaser or any Purchaser Designee, (i) the Board of
Directors or a Committee composed solely of two or more “non-employee directors”
as defined in Rule 16b-3 of the Exchange Act will pre-approve such acquisition
or disposition of equity securities of the Company or derivatives thereof for
the express purpose of exempting the Silver Lake Group’s or any SL Person’s
interests (in each case, to the extent such persons may be deemed to be a
director or “directors by deputization”) in such transaction from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder to the
extent applicable and (ii) if the transaction involves (A) a merger or
consolidation to which the Company is a party and the Company Common Stock is,
in whole or in part, converted into or exchanged for equity securities of a
different issuer, (B) a potential acquisition or deemed acquisition, or
disposition or deemed disposition, by the Silver Lake Group or any SL Person of
equity securities of such other issuer or derivatives thereof and (C) an
Affiliate or other designee of the Purchaser or its Affiliates will serve on the
board of directors (or its equivalent) of such other issuer, then the Company
shall require that such other issuer pre-approve any such acquisitions of equity
securities or derivatives thereof for the express purpose of exempting the
interests of the Silver Lake Group’s and any SL Person’s (in each case, to the
extent such persons may be deemed to be a director or “directors by
deputization” of such other issuer) in such transactions from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 thereunder to the extent applicable.

 

Section 4.12.                          D&O Indemnification / Insurance Priority
Matters.  Each SL Person (referred to in this Section as, the “Section 4.12
Persons”) and the director selected by the Nominating and Corporate Governance
Committee in accordance with Section 4.07(a)(ii) shall be eligible to enter into
an indemnification agreement consistent with the form thereof previously
furnished by the Company.  The Company acknowledges and agrees that any
Section 4.12 Person who is a partner, member, employee, advisor or consultant of
any member of the Silver Lake Group may have certain rights to indemnification,
advancement of expenses and/or insurance provided by the applicable member of
the Silver Lake Group (collectively, the “Silver Lake Indemnitors”).  The
Company acknowledges and agrees that the Company shall be the indemnitor of
first resort with respect to any indemnification, advancement of expenses and/or
insurance provided in the Company’s certificate of incorporation, bylaws and/or
indemnification agreement (including Section 5.05 hereof) to any Section 4.12
Person, in his or her capacity as a director or a board observer of the Company
or any of its subsidiaries, as applicable (such that the Company’s obligations
to such indemnitees in their capacities as directors or board observers, as
applicable, are primary and any obligation of the Silver Lake Indemnitors to
advance expenses or to provide indemnification or insurance for the same
expenses or liabilities incurred by such indemnitees are secondary).  Such
indemnitees shall, in their capacities as directors or board observers, as
applicable, be entitled to all the rights to indemnification, advancement of
expenses and entitled to insurance to the extent provided under (i) the
certificate

 

39

--------------------------------------------------------------------------------


 

of incorporation and/or bylaws of the Company as in effect from time to time
and/or (ii) such other agreement (including Section 5.05 hereof), if any,
between the Company and such indemnitees, without regard to any rights such
indemnitees may have against the Silver Lake Indemnitors.  No advancement or
payment by the Silver Lake Indemnitors on behalf of such indemnitees with
respect to any claim for which such indemnitees have sought indemnification,
advancement of expenses or insurance from the Company in their capacities as
directors shall affect the foregoing and the Silver Lake Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of such indemnitees against the
Company.

 

Section 4.13.                          Intentionally Omitted.

 

Section 4.14.                          Transfers of SL Securities that are
Global Securities.  The Purchaser and any co-investors in connection with a
Post-Closing Syndication agree that (i) except in the case of a foreclosure
under a Permitted Loan pursuant to which the lender or the collateral agent
thereunder is obligated to exchange the foreclosed interest in SL Securities
that are Global Securities for a Global Security other than an SL Security,
Purchaser and its Affiliates and any co-investors in connection with a
Post-Closing Syndication and their respective Affiliates will only transfer
their interests in SL Securities that are Global Securities to a Third Party if
such Person receives such transferred interest in a Global Security other than
an SL Security and (ii) Purchaser and its Affiliates and any co-investors in
connection with a Post-Closing Syndication and their respective Affiliates may
only transfer an interest in SL Securities that are Global Securities to an
Affiliate of Purchaser or an Affiliate of such co-investor, as applicable, if
such Affiliate continues to hold such transferred interest in Global Securities
that are SL Securities and not any other Global Security.

 

Section 4.15.                          Par Value.  While the Purchaser owns any
Notes, the Company will not, without the consent of the Purchaser, increase the
par value per share of the Class A Common Stock to above $0.01 per share.

 

Section 4.16.                          Participation Rights.  During the period
beginning on the two (2)-year anniversary of the Closing Date and ending on the
three (3)-year anniversary of the Closing Date, whenever the Company or any of
its Subsidiaries proposes to issue, directly or indirectly, any Additional
Securities that are not Excluded Securities (such proposed issuance, an
“Additional Investment”), the Company will consult with the Purchaser reasonably
in advance of undertaking such issuance and, if and only if the Purchaser
notifies the Company within five (5) Business Days following such consultation
of its preliminary interest in receiving an offer to participate in such
issuance (which indication shall not be binding upon the Purchaser), the Company
will provide written notice of such proposed issuance to the Purchaser (an
“Offer Notice”) at least ten (10) Business Days prior to the proposed date of
the purchase agreement, investment agreement or other agreement (the “Additional
Investment Agreement”).  Each Offer Notice shall include the applicable purchase
price per security for such Additional Investment, the aggregate amount of the
proposed Additional Investment and the other material terms and conditions of
such Additional Investment, including the proposed closing date.  The Offer
Notice shall constitute the Company’s offer to the Purchaser to issue a portion
of such additional securities (the “Offered Additional Investment”) equal to the
product of (i) the number of shares of Company Common Stock to be issued in the
Additional Investment (calculated on an as-

 

40

--------------------------------------------------------------------------------


 

converted basis, if applicable), multiplied by (ii) the Participation
Percentage, substantially on the terms and conditions specified in the Offer
Notice, which offer shall be irrevocable for five (5) Business Days following
the date the Offer Notice is received by the Purchaser (the “Participation
Notice Period”).  The Purchaser may elect to purchase up to all of the Offered
Additional Investment on the terms proposed.  If the Purchaser elects to
purchase all or a portion of such Offered Additional Investment specified in the
Offer Notice, the Purchaser shall (i) deliver to the Company during the
Participation Notice Period a written notice stating the aggregate amount of the
proposed Offered Additional Investment (the “Participation Notice”) and
(ii) enter into an Additional Investment Agreement simultaneously with the other
purchasers of the Additional Securities on the terms and at the price set forth
in the Offer Notice.  If the Purchaser does not deliver a Participation Notice
during the Participation Notice Period (or if, prior to the expiration of the
Participation Notice Period, the Purchaser delivers to the Company a written
notice declining to participate in the Additional Investment specified in the
Offer Notice), the Purchaser shall be deemed to have waived its right to
participate in such Additional Investment under this Section 4.16 and the
Company shall thereafter be free to issue during the sixty (60) Business Day
period following the expiration of the Participation Notice Period (or the
receipt by the Company of a written notice from the Purchaser declining to
participate in such Additional Investment) such proposed Additional Investment
to one or more Third Parties on terms and conditions no more favorable to any
such Third Party than those set forth in the Offer Notice, unless otherwise
agreed by the Purchaser and the Company.  Any obligation of the Company and the
Purchaser to participate in any Additional Investment shall in all cases be
conditioned on applicable antitrust clearance or approval under antitrust or
other applicable law, and the closing date for such Additional Investment shall
not occur until the later of (x) at least two (2) Business Days after the
Purchaser’s receipt of such clearance or approval or the Purchaser’s waiver of
such conditions and (y) at least eleven (11) Business Days after the Company and
the Purchaser enter into the Additional Investment Agreement in respect of such
Additional Investment, in each case of the foregoing clauses (x) and (y) unless
otherwise agreed by the Purchaser and the Company.  The Purchaser may from time
to time assign (in whole or in part) and designate one or more of its Affiliates
and/or co-investors in connection with a Post-Closing Syndication and their
respective Affiliates through which the participation right in this
Section 4.16(a) may be exercised; provided, that, with respect to any Offered
Additional Investment, any such co-investors and/or their respective Affiliates
may only be assigned, and may only exercise, such participation right with
respect to a portion of the applicable Offered Additional Investment that is no
greater than such co-investor’s and its Affiliates’ pro rata share (measured as
the aggregate principal amount of Notes (or shares of Class A Common Stock
issued upon conversion of the Notes) held by such co-investor and its Affiliates
relative to the aggregate principal amount of Notes (or shares of Class A Common
Stock issued upon conversion of the Notes) then-outstanding, in each case, as of
the time of determination).  The issuance of “Additional Securities” means the
issuance of any equity security, or instrument convertible into or exchangeable
for any equity security, of the Company or any of its Subsidiaries, or the
granting of any option, warrant, commitment or right by the Company or any of
its Subsidiaries with respect to any of the foregoing.  The issuance of
“Excluded Securities” means any issuance of (i) Additional Securities as initial
and/or deferred consideration to the selling Persons in an acquisition or
business combination transaction by the Company or its Subsidiaries (including,
for the avoidance of doubt, whether structured as a merger, consolidation, asset
or stock purchase, or other similar transaction), (ii) Additional Securities to
a

 

41

--------------------------------------------------------------------------------


 

third party financial institution in connection with a bona fide borrowing by
the Company or its Subsidiaries, (iii) Additional Securities to the Company’s
directors, employees, advisors or consultants (including as a result of the
exercise of any option to subscribe for, purchase or otherwise acquire shares of
Company Common Stock or upon the vesting or delivery of any award of restricted
stock units (including performance-based restricted stock units) that
corresponds to Company Common Stock and/or an option to subscribe for, purchase
or otherwise acquire shares of Company Common Stock), (iv) Additional Securities
by a wholly-owned Subsidiary of the Company to the Company or another
wholly-owned Subsidiary of the Company, (v) Additional Securities to existing
stockholders of the Company in connection with any stock split, stock
combination, stock dividend, distribution or recapitalization, (vi) Additional
Securities in connection with a bona fide strategic partnership or commercial
arrangement with a non-affiliate of the Company or any of its Subsidiaries,
other than (x) with a private equity firm or similar financial institution or
(y) an issuance whose primary purpose is the provision of financing, and
(vii) Additional Securities pursuant to an Underwritten Offering; provided,
that, notwithstanding anything herein to the contrary, (1) the Company shall
consult with the Purchaser, in the case of an Underwritten Offering that is not
a Marketed Underwritten Offering, at least three (3) Business Days prior, or, in
the case of a Marketed Underwritten Offering, as soon as practicable but in any
event at least five (5) Business Days prior, to the anticipated commencement of
the applicable Underwritten Offering and (2) in the event that the Purchaser
notifies the Company of its intent to participate in such Underwritten Offering,
such Additional Securities shall not be deemed to be “Excluded Securities” and
the Company shall either (x) offer the Purchaser the ability to purchase up to
its Participation Percentage of the Additional Securities in a concurrent
private placement transaction on the same terms and at the same price to the
public as in the Underwritten Offering or (y) if the Purchaser agrees in
writing, direct the underwriters of the Underwritten Offering to permit the
Purchaser to participate in the Underwritten Offering for up to its
Participation Percentage of the Additional Securities on the same terms and at
the same price to the public as in the Underwritten Offering. If the Purchaser
elects to purchase the Additional Securities pursuant to this Section 4.16, the
Purchaser, at the Purchaser’s expense, shall make any filings required in
connection with such participation under antitrust or other applicable law
promptly following the delivery to the Company of the corresponding
Participation Notice and shall use reasonable efforts to obtain applicable
antitrust clearance and/or approval under antitrust or other applicable laws.

 

(b)                                 Following the time, if applicable, that the
Company becomes the ROFR Purchaser under the ROFR Agreement (capitalized terms
used in this Section 4.16(b) that are not defined shall have the meanings
ascribed thereto in the ROFR Agreement (for the avoidance of doubt, the term
“Subject Securities” as used in this Section 4.16(b) shall have the meaning
ascribed thereto in the ROFR Agreement)):

 

(i)                                     If the Company is informed by any
Specified Holder that pursuant to the ROFR Agreement such Specified Holder is
considering or proposing to deliver a Transfer Notice with respect to a Transfer
of any Subject Securities (a “Preliminary Notice”), the Company shall notify the
Purchaser of such Preliminary Notice by no later than the following Business
Day.  Within four (4) Business Days of receipt of the Preliminary Notice, the
Purchaser shall inform the Company of whether it has a preliminary interest in
receiving an offer to purchase from the Company a number of shares of Class A
Common Stock equal in

 

42

--------------------------------------------------------------------------------


 

number to the Subject Securities to be included in such Transfer (which
indication shall not be binding upon the Purchaser).

 

(ii)                                  If the Company receives a Transfer Notice
from a Specified Holder pursuant to the ROFR Agreement, and the Purchaser has
indicated its preliminary interest to receive an offer to purchase the Offered
Securities pursuant to clause b(i) above, the Company will so notify the
Purchaser and provide the Purchaser with a copy of such Transfer Notice, within
one (1) Business Day of receipt of such Transfer Notice.  The Purchaser shall
have the right, but not the obligation, to purchase a number of shares of
Class A Common Stock equal in number to the Subject Securities covered by the
Transfer Notice (the “Offered Securities”), in cash in U.S. dollars at the same
price and on the same material terms and conditions as specified in the Transfer
Notice, but subject to the Company’s purchase of such Subject Securities
pursuant to the ROFR Agreement and the receipt of any applicable governmental
approvals and consents. To exercise such right under this Section 4.16(b), the
Purchaser must deliver an election notice to the Company within fifteen (15)
Business Days after receipt by the Purchaser of the copy of the Transfer
Notice.  If the Purchaser does not provide the Company an election notice
electing to purchase the Offered Securities within such time period, then the
Purchaser shall be deemed to have forfeited its rights under this
Section 4.16(b).  If the Purchaser delivers an election notice, it shall
constitute a binding commitment of the Purchaser to purchase the Offered
Securities from the Company, which shall be conditional upon the consummation of
the purchase of the related Subject Securities from the Specified Holder by the
Company pursuant to and in accordance with the ROFR Agreement, and in the event
that such purchase of the related Subject Securities from the Specified Holder
by the Company or its permitted assignees is not consummated within the
applicable time periods contemplated and required by Sections 2.1 or 2.2, as
applicable, of the ROFR Agreement, or upon the date that is three (3) months
from the delivery of the Preliminary Notice in accordance herewith, whichever is
earlier, then the Purchaser shall automatically be released from such obligation
and commitment and have no liability in respect therefor.

 

(iii)                               If the Purchaser delivers its election
notice to the Company to purchase the Offered Securities, and if the Company
purchases the related Subject Securities pursuant to the ROFR Agreement, then
the Company will sell, and the Purchaser will purchase, the Offered Securities
pursuant to a purchase agreement containing customary terms and conditions and
consummate such transaction within three (3) Business Days after all required
governmental approvals or clearances are obtained, but in no event earlier than
fifteen (15) Business Days following the Company’s purchase of the related
Subject Securities pursuant to the ROFR Agreement.

 

Section 4.17.                          Intentionally Omitted.

 

43

--------------------------------------------------------------------------------


 

Section 4.18.                          Standstill.

 

(a)                                 The Purchaser agrees that, during the
Standstill Period, it shall not, and shall cause each of its Affiliates not to,
directly or indirectly, in any manner, alone or in concert with others take any
of the following actions without the prior consent of the Company (acting
through a resolution of the Company’s disinterested directors):

 

(i)                                     make, engage in, or in any way
participate in, directly or indirectly, any “solicitation” of proxies (as such
terms are used in the proxy rules of the SEC but without regard to the exclusion
set forth in Rule 14a-1(l)(2)(iv)) or consents to vote, or seek to advise,
encourage or influence any person with respect to the voting of any securities
of the Company for the election of individuals to the Board of Directors or to
approve any proposals submitted to a vote of the stockholders of the Company
that have not been authorized and approved, or recommended for approval, by the
Board of Directors, or become a “participant” in any contested “solicitation”
(as such terms are defined or used under the Exchange Act) for the election of
directors with respect to the Company, other than a “solicitation” or acting as
a “participant” in support of all of the nominees of the Board of the Directors
at any stockholder meeting, or make or be the proponent of any stockholder
proposal (pursuant to Rule 14a-8 under the Exchange Act or otherwise);

 

(ii)                                  form, join, encourage, influence, advise
or in any way participate in any “group” (as such term is defined in
Section 13(d)(3) of the Exchange Act) with any persons who are not its
Affiliates with respect to any securities of the Company or otherwise in any
manner agree, attempt, seek or propose to deposit any securities of the Company
or any securities convertible or exchangeable into or exercisable for any such
securities in any voting trust or similar arrangement, or subject any securities
of the Company to any arrangement or agreement with respect to the voting
thereof, except as expressly permitted by this Agreement;

 

(iii)                               acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, whether by purchase, tender or
exchange offer, through the acquisition of control of another person, by joining
a partnership, limited partnership, syndicate or other group (including any
group of persons that would be treated as a single “person” under
Section 13(d) of the Exchange Act), through swap or hedging transactions or
otherwise, any securities of the Company or any rights decoupled from the
underlying securities that would result in the Purchaser (together with its
Affiliates), having Beneficial Ownership of more than 27.5% in the aggregate of
the shares of the Company Common Stock outstanding at such time (assuming all
the Notes are converted), excluding (A) any issuance by the Company of shares of
Company Common Stock or options, warrants or other rights to acquire Company
Common Stock (or the exercise thereof) to any SL Director as compensation for
their membership on the Board of Directors and (B) any purchases of shares of
Company Common Stock by the Purchaser or its Affiliates pursuant to the ROFR
Agreement; provided, that nothing herein will require any Notes or shares of
Company Common Stock to be sold to the extent the Purchaser and its Affiliates,
collectively, exceeds the ownership limit under this paragraph as the result of
a share repurchase or any other Company actions

 

44

--------------------------------------------------------------------------------


 

that reduces the number of outstanding shares of Company Common Stock.  For
purposes of this Section 4.18(a)(iii), no securities Beneficially Owned by a
portfolio company of the Purchaser or its Affiliates will be deemed to be
Beneficially Owned by Purchaser or any of its Affiliates only so long as
(x) such portfolio company is not an Affiliate of the Purchaser for purposes of
this Agreement, (y) neither the Purchaser nor any of its Affiliates has
encouraged, instructed, directed, supported, assisted or advised, or coordinated
with, such portfolio company with respect to the acquisition, voting or
disposition of securities of the Company by the portfolio company and
(z) neither the Purchaser or any of its Affiliates is a member of a group (as
such term is defined in Section 13(d)(3) of the Exchange Act) with that
portfolio company with respect to any securities of the Company;

 

(iv)                              effect or seek to effect, offer or propose to
effect, cause or participate in, or in any way assist or facilitate any other
person to effect or seek, offer or propose to effect or participate in, any
tender or exchange offer, merger, consolidation, acquisition, scheme of
arrangement, business combination, recapitalization, reorganization, sale or
acquisition of all or substantially all assets, liquidation, dissolution or
other extraordinary transaction involving the Company or any of its Subsidiaries
or joint ventures or any of their respective securities (each, an “Extraordinary
Transaction”), or make any public statement with respect to an Extraordinary
Transaction; provided, however, that this clause shall not preclude the tender
by the Purchaser or any of its Affiliates of any securities of the Company into
any Third Party Tender/Exchange Offer (and any related conversion of Notes to
the extent required to effect such tender) or the vote by the Purchaser or any
of its Affiliates of any voting securities of the Company with respect to any
Extraordinary Transaction in accordance with the recommendation of the Board of
Directors;

 

(v)                                 (A) call or seek to call any meeting of
stockholders of the Company, including by written consent, (B) seek
representation on the Board of Directors, except as expressly set forth herein,
(C) seek the removal of any member of the Board of Directors (other than a
Purchaser Designee in accordance with Section 4.07), (D) solicit consents from
stockholders or otherwise act or seek to act by written consent with respect to
the Company, (E) conduct a referendum of stockholders of the Company or (F) make
a request for any stockholder list or other Company books and records, whether
pursuant to Section 220 of the DGCL or otherwise;

 

(vi)                              take any action in support of or make any
proposal or request that constitutes (A) controlling or changing the Board of
Directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any vacancies on the Board of
Directors (other than with respect to a Purchaser Designee in accordance with
Section 4.07), or (B) any other material change in the Company’s management,
business or corporate structure (except pursuant to any action or transaction
permitted by Section 4.18(a)(iv));

 

45

--------------------------------------------------------------------------------


 

(vii)                           (A) seeking to have the Company waive or make
amendments or modifications to the Company’s certificate of incorporation or
bylaws, or other actions that may impede or facilitate the acquisition of
control of the Company by any member of the Silver Lake Group, (B) causing a
class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange, or (C) causing a class of
equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(viii)                        make or issue, or cause to be made or issued, any
public disclosure, announcement or statement regarding any intent, purpose, plan
or proposal with respect to the Board of Directors, the Company, its management,
policies or affairs, any of its securities or assets or this Agreement that is
inconsistent with the provisions of this Agreement;

 

(ix)                              take any action that would reasonably be
expected to result in the Company having to make a public announcement regarding
any of the matters referred to in clauses (i) through (viii) of this
Section 4.18;

 

(x)                                 publicly announce an intention to do, or
enter into any discussions, negotiations, agreements or understandings with any
Third Party with respect to, any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any Third Party to take any action or make any
statement with respect to any of the foregoing; or

 

(xi)                              seek to amend, waive or terminate any
provision of this Section 4.18.

 

(b)                                 The foregoing provisions of
Section 4.18(a) shall not be deemed to prohibit (i) any action that may be taken
by any Purchaser Designee acting solely as a director of the Company consistent
with his fiduciary duties as a director of the Company if such action does not
include or result in any public announcement or disclosure by such Purchaser
Designee, the Purchaser or any of its Affiliates, (ii) the Purchaser or any of
its Affiliates or their respective managing directors or counsel from
communicating on a confidential basis with the Company’s directors, officers or
advisors (including for the purpose of requesting an amendment, waiver or
termination of any provision of this Section 4.18) or (iii) the Purchaser or any
of its Affiliates from (A) making a confidential proposal to the Company or the
Board of Directors for a negotiated transaction with the Company involving a
Change in Control, (B) with the approval of the disinterested directors of the
Company, pursuing and entering into any such transaction with the Company and
(C) taking any actions in furtherance of the foregoing.

 

(c)                                  Notwithstanding the foregoing provisions of
Section 4.18(a) or anything in this Agreement to the contrary, the Purchaser and
its Affiliates shall not be restricted from (i) acquiring securities with the
prior written consent of the Company, (ii) participating in rights offerings
conducted by the Company, (iii) receiving stock dividends or similar
distributions made by the Company, (iv) tendering shares of Company Common Stock
as permitted by Section 4.02 or in a Third Party Tender/Exchange Offer after the
Restricted Period (or effecting

 

46

--------------------------------------------------------------------------------


 

any Permitted Loan or Permitted Transaction under Section 4.02), (v) disposing
of shares of Company Common Stock by operation of a statutory amalgamation,
statutory arrangement or other statutory procedure involving the Company,
(vi) any adjustment in the Conversion Price of the Notes or other securities
acquired not in contravention of this Section 4.18, (vii) any conversion of the
Notes or other securities acquired not in contravention of this Section 4.18 or
(viii) acquiring any shares of Company Common Stock or other Additional
Securities pursuant to or in connection with Section 4.16 and/or the ROFR
Agreement.

 

Section 4.19.                          Indenture Amendments and Supplements;
Cooperation.  For so long as the Silver Lake Group collectively Beneficially
Owns any Notes, the Company shall not make any amendment or supplement to, or
consent to a waiver of any provision of, the Indenture or the Securities (as
defined in the Indenture) of a type to which the first or second sentence of
Section 9.02 of the Indenture applies, without the written consent of the
holders of a majority in aggregate principal amount of the outstanding Notes
(including, for the avoidance of doubt, Notes Beneficially Owned by the Silver
Lake Group).  The Company shall keep the Purchaser reasonably informed with
respect to the Transactions.

 

Section 4.20.                          Anti-Takeover Provisions.  The Company
shall, and shall cause each of its Subsidiaries to, (a) take all action
necessary within their control (other than waiving any of the Company’s rights)
so that no “fair price,” “moratorium,” “control share acquisition” or other form
of antitakeover statute or regulation is applicable to the Silver Lake Group
Beneficially Owning the Notes and the Class A Common Stock to be issued upon
conversion of the Notes and transferring the Notes and the Class A Common Stock
to be issued upon conversion of the Notes consistent with the terms of this
Article IV or acquiring any shares of Company Common or Additional Securities
Stock pursuant to or in connection with this Agreement and/or the ROFR
Agreement, (b) not adopt or repeal, as the case may be, any anti-takeover
provision in the certificate of incorporation, bylaws or other similar
organizational documents of the Company’s Subsidiaries that is applicable to any
of the foregoing, and (c) not adopt or repeal, as the case may be, any
shareholder rights plan, “poison pill” or similar measure that is applicable to
any of the foregoing, unless such rights plan or measures exempts the Beneficial
Ownership of the Notes, such shares of Class A Common Stock by the Silver Lake
Group and any shares of Company Common Stock and/or Additional Securities
acquired pursuant to or in connection with this Agreement and/or the ROFR
Agreement.

 

Section 4.21.                          Tax Treatment.  The Company and the
Purchaser agree to (i) treat the Notes as indebtedness of the Company for U.S.
federal and state income tax purposes and (ii) not treat the Notes as
“contingent payment debt instruments” under U.S. Treasury Regulation
Section 1.1275-4, and, in each case, neither party shall take any inconsistent
tax position in a tax return or tax filing unless otherwise required by a tax
authority in connection with a good faith resolution of a tax audit or other
administrative proceeding.

 

Section 4.22.                          Indemnification.

 

(a)                                 The Purchaser, its Affiliates and their
respective officers, directors, members, shareholders, employees, managers,
partners, accountants, attorneys, advisors and agents, including any SL Person
or Purchaser Designee (each an “Indemnitee”) shall be indemnified and held
harmless by the Company for any and all Losses to which such

 

47

--------------------------------------------------------------------------------


 

Indemnitees may become subject as a result of, arising in connection with, or
relating to any actual or threatened claim, suit, action, arbitration, cause of
action, complaint, allegation, criminal prosecution, investigation, demand
letter, or proceeding, whether at law or at equity and whether public or
private, before or by any Governmental Entity, any arbitrator or other tribunal
(each, an “Action”) by any Person (including, without limitation, any
stockholder of the Company and regardless of whether such Action is against an
Indemnitee) arising out of or relating to the Transactions, including any Action
(i) that alleges a breach of any duty, right or other obligation by the Company,
any of its Subsidiaries and/or any officers or directors of any of the foregoing
in such capacity and/or (ii) involving a claim or cause of action with respect
to which the Indemnitees would not have any liability unless there were a breach
of any duty, right or other obligation by the Company, any of its Subsidiaries
and/or any officers or directors of any of the foregoing in such capacity, in
each case with respect to any of the Transactions; provided, that the Company
will not be liable to indemnify any Indemnitee for any such Losses to the extent
that such Losses (w) have resulted from an Action by the Company against the
Purchaser in connection with the Purchaser’s breach of this Agreement or an
Indemnitee’s breach of the Prior Confidentiality Agreement or the New
Confidentiality Agreement, (x) are as a result of an Action brought against an
Indemnitee by any Person who is a limited partner of, or other investor in, such
Indemnitee in such Person’s capacity as a limited partner of, or other investor
in, such Indemnitee or (y) as a result of any Action brought against the
Purchaser or its Affiliates by any Person providing a Permitted Loan, a
Permitted Transaction or other financing or hedging arrangement to the Purchaser
or its Affiliates in connection with the Purchaser’s or its Affiliates’
investment in the Notes.  The parties agree, for the avoidance of doubt, that
this Section 4.22 shall not apply to any matter for which indemnification is
otherwise provided in Section 5.05.

 

(b)                                 Each Indemnitee shall give the Company
prompt written notice (an “Indemnification Notice”) of any third party Action it
has actual knowledge of that might give rise to Losses, which notice shall set
forth a description of those elements of such Action of which such Indemnitee
has knowledge; provided, that any delay or failure to give such Indemnification
Notice shall not affect the indemnification obligations of the Company hereunder
except to the extent the Company is materially prejudiced by such delay or
failure.

 

(c)                                  The Company shall have the right,
exercisable by written notice to the applicable Indemnitee(s) within thirty (30)
days of receipt of the applicable Indemnification Notice, to select counsel to
defend and control the defense of any third party claim set forth in such
Indemnification Notice; provided, that the Company shall not be entitled to so
select counsel or control the defense of any claim if (i) such claim seeks
primarily non-monetary or injunctive relief against the Indemnitee or alleges
any violation of criminal law, (ii) the Company does not, subsequent to its
assumption of such defense in accordance with this clause (c), conduct the
defense of such claim actively and diligently, (iii) such claim includes as the
named parties both the Company and the applicable Indemnitee(s) and such
Indemnitees reasonably determine upon the advice of counsel that representation
of all such Indemnitees by the same counsel would be prohibited by applicable
codes of professional conduct, or (iv) in the event that, based on the
reasonable advice of counsel for the applicable Indemnitee(s), there are one or
more material defenses available to the applicable Indemnitee(s) that are not
available to the Company.  If the Company does not assume the defense of any
third party claim in accordance with this clause (c), the applicable
Indemnitee(s) may continue to defend such claim at the sole

 

48

--------------------------------------------------------------------------------


 

cost of the Company and the Company may still participate in, but not control,
the defense of such third party claim at the Company’s sole cost and expense. 
In no event shall the Company, in connection with any Action or separate but
substantially similar Actions arising out of the same general allegations, be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnitees chosen by the Silver Lake Group, except to the
extent that local counsel, in addition to regular counsel, is required in order
to effectively defend such Action or Actions, as the case may be.

 

(d)                                 No Indemnitee shall consent to a settlement
of, or the entry of any judgment arising from, any claim for which such
Indemnitee is indemnified pursuant to this Section 4.22, without the prior
written consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed).  Except with the prior written consent of the
applicable Indemnitee(s), the Company, in the defense of any such claim, shall
not consent to the entry of any judgment or enter into any settlement that
(i) provides for injunctive or other nonmonetary relief affecting any
Indemnitee, (ii) does not include as an unconditional term thereof the giving by
each claimant or plaintiff to each such Indemnitee(s) of an unconditional
release of such Indemnitee(s) from all liability with respect to such Action or
(iii) includes any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnitee. In any such third party claim
where the Company has assumed control of the defense thereof pursuant to clause
(c), the Company shall keep the applicable Indemnitee(s) informed as to the
status of such claim at all stages thereof (including all settlement
negotiations and offers), promptly submit to such Indemnitee(s) copies of all
pleadings, responsive pleadings, motions and other similar legal documents and
paper received or filed in connection therewith, permit such Indemnitee(s) and
their respective counsels to confer with the Company and its counsel with
respect to the conduct of the defense thereof, and permit such Indemnitee(s) and
their respective counsel(s) a reasonable opportunity to review all legal papers
to be submitted prior to their submission.

 

Section 4.23.                          Certain Amendments.  The Company shall
not amend, restate, modify, waive or supplement Article III and/or Section 6.4
of the Wanda Repurchase Agreement without the prior written consent of the
Purchaser (not to be unreasonably withheld, conditioned or delayed).  The
Company shall not amend, restate, modify, waive or supplement the Wanda
Registration Rights Agreement (including the Wanda Piggyback Amendment) or the
Management Stockholders Agreement (including the Management Piggyback Waiver),
in each case, in a manner adverse to the holders of Registrable Securities in
respect of such holders’ rights under Article V.

 

Section 4.24.                          Stockholder Consent Matters.

 

(a)                                 As promptly as reasonably practicable after
the date hereof (and in any event within fifteen (15) Business Days after the
date hereof), the Company shall prepare and file with the SEC a preliminary
information statement on Schedule 14C relating to the Stockholder Consent
(together with any amendments thereof or supplements thereto, the “Information
Statement”), and the Company shall, or shall cause its Affiliates to, prepare
and file with the SEC all other documents required by the Exchange Act in
connection with the Stockholder Consent, and the Purchaser and the Company shall
cooperate with each other in connection with the preparation of the Information
Statement and any such other filings.  The Purchaser agrees to

 

49

--------------------------------------------------------------------------------


 

provide or cause to be provided all information with respect to itself, its
Affiliates and their respective representatives as may be reasonably requested
by the Company for inclusion in the Information Statement and any such other
filings.

 

(b)                                 Each party shall as promptly as reasonably
practicable notify the other parties of the receipt of any comments of the SEC
with respect to the Information Statement and of any request by the SEC for any
amendment or supplement thereto or for additional information and shall as
promptly as reasonably practicable provide to the other party copies of all
written correspondence with the SEC with respect to the Information Statement or
the transactions contemplated hereby.  The Company and the Purchaser shall each
use its reasonable best efforts to (i) promptly provide responses to the SEC
with respect to all comments received on the Information Statement from the SEC
and to make any amendments or filings as may be necessary in connection
therewith and (ii) have the Information Statement cleared by the SEC staff as
soon as reasonably practical after such filing.  The Company shall cause the
definitive Information Statement to be mailed as promptly as reasonably
practicable after the date the SEC staff advises that it has no further comments
thereon or that the Company may commence mailing the Information Statement.

 

(c)                                  Subject to applicable law, prior to filing
or mailing the Information Statement or filing any other required filings (or,
in each case, any amendment thereof or supplement thereto) or responding to any
comments of the SEC with respect thereto, the Company shall provide the
Purchaser with an opportunity to review and comment on (which comments shall be
made promptly) such document or response and shall consider in good faith
including in such document or response comments reasonably proposed by the
Purchaser.

 

(d)                                 If, at any time prior to the mailing of the
definitive Stockholder Consent, any information relating to the Company, the
Purchaser or any of their respective Affiliates should be discovered by the
Company or the Purchaser which, in the reasonable judgment of the Company or the
Purchaser, as the case may be, should be set forth in an amendment of, or a
supplement to, the Information Statement so that the Information Statement would
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party that discovers such information shall promptly notify
the other parties hereto, and the Company and the Purchaser shall cooperate in
the prompt filing with the SEC of any necessary amendment of, or supplement to,
the Information Statement and, to the extent required by applicable law, in
disseminating the information contained in such amendment or supplement to the
stockholders of the Company.  Nothing in this Section 4.24(d) shall limit the
rights or obligations of any party under any other paragraph of this
Section 4.24.

 

(e)                                  All documents that the Company is
responsible for filing with the SEC in connection with the Stockholder Consent
will comply as to form and substance in all material respects with the
applicable requirements of the Exchange Act.

 

(f)                                   Without limiting any of the obligations
under any other paragraph of this Section 4.24, the Company shall promptly do or
cause to be done all things necessary, proper or advisable under applicable laws
and regulations, including Section 14(c) of the Exchange Act and Section 228 of
the DGCL, the governing and organizational documents of the Company,

 

50

--------------------------------------------------------------------------------


 

including its certificate of incorporation, and the listing rules of NYSE to
make effective the Stockholder Consent.

 

ARTICLE V

 

REGISTRATION RIGHTS

 

Section 5.01.                          Registration Statement.

 

(a)                                 The Company will use reasonable efforts to
prepare and file and use reasonable efforts to cause to be declared effective or
otherwise become effective pursuant to the Securities Act no later than the date
that is three (3) months following the Closing Date (such date, the “Target
Registration Date”), a Registration Statement (the “Initial Registration
Statement”) in order to provide for resales of Registrable Securities to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act,
which Registration Statement will (except to the extent the SEC objects in
written comments upon the SEC’s review of such Registration Statement) include
the Plan of Distribution.  In addition, the Company will from time to time after
the Initial Registration Statement has been declared effective use reasonable
efforts to file such additional Registration Statements to cover resales of any
Registrable Securities requested to be registered by the Silver Lake Group that
are not registered for resale pursuant to a pre-existing Registration Statement
and will use its reasonable efforts to cause such Registration Statement to be
declared effective or otherwise to become effective under the Securities Act
and, subject to Section 5.02, will use its reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act at all
times until the Registration Termination Date.  Any Registration Statement filed
pursuant to this Article V shall be on Form S-3 (or a successor form) if the
Company is eligible to use such form and shall be an automatically effective
Registration Statement if the Company is a WKSI (in which case, the Registration
Statement may request registration of an unspecified amount of Registrable
Securities to be sold by unspecified holders).

 

(b)                                 Subject to the provisions of Section 5.02
and further subject to the availability of a Registration Statement on Form S-3
(or any successor form thereto) to the Company pursuant to the Securities Act
and the rules and interpretations of the SEC, the Company will use its
reasonable efforts to keep the Registration Statement (or any replacement
Registration Statement) continuously effective until the earlier of (such
earlier date, the “Registration Termination Date”): (i) the date on which all
Registrable Securities covered by the Registration Statement have been sold
thereunder in accordance with the plan of distribution disclosed in the
prospectus included in the Registration Statement and (ii) there otherwise cease
to be any Registrable Securities.

 

(c)                                  Notwithstanding anything herein to the
contrary, during such period of time from and after the Target Registration Date
that the Company ceases to be eligible to file or use a Registration Statement
on Form S-3 (or any successor form thereto), upon the written request of any
holder or holders of Registrable Securities, the Company shall use its
reasonable efforts to file a Registration Statement on Form S-1 (or any
successor form) under the Securities Act covering the Registrable Securities of
the requesting party and use reasonable efforts to cause such Registration
Statement to be declared effective pursuant to the Securities Act as soon

 

51

--------------------------------------------------------------------------------


 

as reasonably practicable after filing thereof and file and cause to become
effective such amendments thereto as are necessary in order to keep such
Registration Statement continuously available.  Each such written request must
specify the amount and intended manner of disposition of such Registrable
Securities; provided, that the minimum amount of such Registrable Securities
shall be $75,000,000 or the remaining Registrable Securities held by such holder
of Registrable Securities.  When the Company regains the ability to file a
Registration Statement on Form S-3 covering the Registrable Securities it shall
as promptly as practicably do so in accordance with Section 5.01(a).

 

Section 5.02.                          Registration Limitations and Obligations.

 

(a)                                 Subject to Section 5.01, the Company will
use reasonable efforts to prepare such supplements or amendments (including a
post-effective amendment), if required by applicable law, to each applicable
Registration Statement and file any other required document so that such
Registration Statement will be Available at all times during the period for
which such Registration Statement is, or is required pursuant to this Agreement
to be, effective; provided, that no such supplement, amendment or filing will be
required during a Blackout Period.  In order to facilitate the Company’s
determination of whether to initiate a Blackout Period, the Purchaser shall give
the Company notice of a proposed sale of Registrable Securities pursuant to the
Registration Statement at least two (2) Business Days (or, if two (2) Business
Days is not practicable, one (1) Business Day) prior to the proposed date of
sale (which notice shall not bind the Purchaser to make any sale).

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled, from time to time,
by providing written notice to the holders of Registrable Securities, to require
such holders of Registrable Securities to suspend the use of the prospectus for
sales of Registrable Securities under the Registration Statement during any
Blackout Period; provided, for purposes of this Section 5.02, the Company shall
only be obligated to provide written notice to any holder or Beneficial Owner of
Registrable Securities of any such Blackout Period, or the certificate described
in the following sentence, if such holder or Beneficial Owner has specified in
writing (including electronic mail) to the Company for purposes of receiving
such notice such holder’s or Beneficial Owner’s address (including electronic
mail), contact and fax number information.  No sales may be made under the
applicable Registration Statement during any Blackout Period.  In the event of a
Blackout Period, the Company shall (x) deliver to the holders of Registrable
Securities a certificate signed by the chief executive officer, chief financial
officer or general counsel of the Company confirming that the conditions
described in the definition of Blackout Period are met (but which certificate
need not specify the nature of the event causing such conditions to have been
met), which certificate shall contain an approximation of the anticipated delay,
and (y) notify each holder of Registrable Securities promptly upon each of the
commencement and the termination of each Blackout Period, which notice of
termination shall be delivered to each holder of Registrable Securities no later
than the close of business of the last day of the Blackout Period.  In
connection with the expiration of any Blackout Period and without any further
request from a holder of Registrable Securities, the Company to the extent
necessary and as required by applicable law shall as promptly as reasonably
practicable prepare supplements or amendments, including a post-effective
amendment, to the Registration Statement or the prospectus, or any document
incorporated therein by reference, or file any other required document so that
the Registration

 

52

--------------------------------------------------------------------------------


 

Statement will be Available.  A Blackout Period shall be deemed to have expired
when the Company has notified the holders of Registrable Securities that the
Blackout Period is over and the Registration Statement is Available.
Notwithstanding anything in this Agreement to the contrary, the absence of an
Available Registration Statement at any time from and after the Target
Registration Date shall be considered a Blackout Period and subject to the
limitations therein.

 

(c)                                  Any holder or holders of Registrable
Securities that propose to be an Initiating Holder (as defined below) for a firm
commitment Underwritten Offering of Class A Common Stock that is to be
consummated prior to the Piggyback Termination Date shall deliver a notice to
each Piggyback Holder (a “Piggyback Notice”), which Piggyback Notice shall
request that each such Piggyback Holder notify such proposed Initiating Holder
(x) whether such Piggyback Holder wishes to participate in such Underwritten
Offering and (y) if so, how many Piggyback Shares such Piggyback Holder proposes
to sell in such Underwritten Offering.  The Initiating Holder shall seek to
include the requested amount of Piggyback Shares with respect to which the
Initiating Holder has received from a Piggyback Holder written requests for
inclusion therein within (i) in the case of an Underwritten Offering that is not
a Marketed Underwritten Offering, one (1) Business Day after the date of the
Piggyback Notice and (ii) in the case of a Marketed Underwritten Offering, three
(3) Business Days after the date of the Piggyback Notice.  At any time that a
Registration Statement is effective and prior to the Registration Termination
Date, if a holder or holders of Registrable Securities (collectively, an
“Initiating Holder”) delivers a notice to the Company (a “Take-Down Notice”)
stating that it or they intend to sell at least $75,000,000 of Registrable
Securities in the aggregate held by such holder or holders (provided, that if a
Purchaser and its Affiliates do not own at least $75,000,000 of Registrable
Securities, they shall be permitted to deliver a Take-Down Notice to sell all of
the Registrable Securities held by them), in each case, pursuant to the
Registration Statement, then, the Company shall (i) amend or supplement the
Registration Statement as may be necessary and to the extent required by law so
that the Registration Statement remains Available in order to enable such
Registrable Securities to be distributed in an Underwritten Offering (subject to
Section 5.02(b)) and (ii) (x) within one (1) Business Day of receipt of the
Take-Down Notice and confirmation of such receipt by the treasurer or chief
financial officer of the Company and by counsel to the Company, deliver a
written notice (a “Take-Down Participation Notice”) of any such request to all
other holders of Registrable Securities (the “Eligible Participation Holders”),
which Take-Down Participation Notice shall offer each such holder or holders the
opportunity to include in such registration that number of Registrable
Securities of the same type (i.e., Notes or Company Common Stock) to be offered
by the Initiating Holder as each such holder (a “Participating Holder”) may
request. The Company shall include in such registration all such Registrable
Securities with respect to which the Company has received from a holder entitled
to receive a Take-Down Participation Notice pursuant to the preceding sentence
written requests for inclusion therein within (i) in the case of an Underwritten
Offering that is not a Marketed Underwritten Offering, one (1) Business Day
after the date the Take-Down Participation Notice was delivered and confirmed
received by the treasurer or chief financial officer of the Company and by
counsel to the Company and (ii) in the case of a Marketed Underwritten Offering,
three (3) Business Days after the date the Take-Down Participation Notice was
delivered; provided, that each Selling Holder will retain the right to withdraw
their Registrable Securities from such registration in writing to the
underwriters prior to the pricing of the applicable offering.  In connection
with any Underwritten Offering of Registrable Securities for which a holder or

 

53

--------------------------------------------------------------------------------


 

holders deliver a Take-Down Notice and satisfy the dollar thresholds set forth
in the first sentence of this Section 5.02(c) and the Take-Down Notice
contemplates a Marketed Underwritten Offering, the Company will use reasonable
efforts to cooperate and make its senior officers available for participation in
such marketing efforts (which marketing efforts will not, for the avoidance of
doubt, include a “road show” requiring such officers to travel outside of the
city in which they are primarily located).  A Majority in Interest of Initiating
Holders shall have the right hereunder to, in their sole discretion: (i) select
the underwriter(s) for each Underwritten Offering, (ii) determine the pricing of
the Registrable Securities offered pursuant to any such Registration Statement,
including the underwriting discount and fees payable by the Selling Holders to
the underwriters in such Underwritten Offering, as well as any other financial
terms, (iii) determine the timing of any such registration and sale and
(iv) determine the total number of Registrable Securities that can be included
in such Underwritten Offering in consultation with the managing underwriters
(collectively, the “Offering Terms”); provided, that the Initiating Holder shall
consult with each other Participating Holder (other than any Participating
Holder that is not a member of the Silver Lake Group) in respect of the Offering
Terms.  Each Selling Holder shall be solely responsible for all such discounts
and fees payable to such underwriters in such Underwritten Offering for the
Registrable Securities sold by such Selling Holder.  Without the consent of a
Majority in Interest of Initiating Holders, no Underwritten Offering pursuant to
this Agreement shall include any securities other than Registrable Securities of
the type (i.e., Notes or Company Common Stock) offered by the Initiating Holder
in such Underwritten Offering.

 

(d)                                 If the managing underwriter or underwriters
of any firm commitment Underwritten Offering advise the Selling Holders in
writing that, in their view, the total amount of Registrable Securities proposed
to be sold in such Underwritten Offering (including, without limitation,
Registrable Securities proposed to be included by any Participating Holder and
any Piggyback Shares proposed to be included by any Piggyback Holder exceeds the
largest amount (the “Orderly Sale Amount”) that can be sold in an orderly manner
in such Underwritten Offering within a price range acceptable to the Majority in
Interest of Selling Holders, then there shall be included in such firm
commitment Underwritten Offering an amount of Registrable Securities and
Piggyback Shares not exceeding the Orderly Sale Amount, and such included amount
of Registrable Securities and Piggyback Shares shall be allocated in the
following order of priority (A) first, the Registrable Securities proposed to be
included by the Selling Holders pro rata among the Selling Holders on the basis
of the number and type of Subject Securities then proposed to be sold by the
respective Selling Holders (e.g., if Notes are being offered and sold, the pro
rata amounts will be calculated based on the aggregate principal amount of Notes
proposed to be sold without regard to shares of Company Common Stock
Beneficially Owned by the respecting Selling Holders) and (B) second, solely to
the extent that shares of Company Common Stock are proposed to be included by
the Piggyback Holders for an Underwritten Offering that is to be consummated
prior to the Piggyback Termination Date, shares of Class A Common Stock proposed
to be included by the holders of Piggyback Rights pro rata among the holders of
Piggyback Rights on the basis of the number of shares of Class A Common Stock
proposed to be sold by the respective holders of Piggyback Rights. 
Notwithstanding anything herein to the contrary, the amount of Piggyback Shares
sold in any “block trade” or other Underwritten Offering that is not a Marketed
Underwritten Offering effected pursuant to this Article V shall not exceed
twenty percent (20%) of the number of shares of Class A Common Stock proposed to
be sold by the holders of Registrable Securities in such offering.

 

54

--------------------------------------------------------------------------------


 

(e)                                  If requested by the managing underwriter of
an Underwritten Offering but solely for which a member of the Silver Lake Group
is the Initiating Holder, unless such Initiating Holder otherwise agrees, no
Eligible Participation Holder or Initiating Holder shall offer for sale
(including by short sale), grant any option for the purchase of, or otherwise
transfer (whether by actual disposition or effective economic disposition due to
cash settlement, derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of the Registrable
Securities or otherwise), any Notes or Company Common Stock (or interests
therein) or securities convertible into or exchangeable for Notes or Company
Common Stock without the prior written consent of such managing underwriter for
a period designated by such managing underwriter in writing to the Eligible
Participation Holders and the Initiating Holder, which shall begin the earlier
of the date of the underwriting agreement and the commencement of marketing
efforts, and shall not in any event last longer than sixty (60) days following
such effective date.  If requested by the managing underwriter of any such
Underwritten Offering, each Eligible Participation Holder shall execute a
separate agreement to the foregoing effect; provided, that each Eligible
Participation Holder shall negotiate its respective lock-up agreement; provided,
further, that if any such lock-up agreement (i) provides for exceptions from any
restrictions contained therein, such exceptions shall automatically apply
equally to each Selling Holder or (ii) is terminated or waived in whole or in
part for any Selling Holder, such termination or waiver shall automatically
apply to each other Selling Holder.  Each lock-up agreement shall permit, and
this Section 5.02(e) shall be deemed to permit, transfers pursuant to the terms
of Permitted Loans, Permitted Transactions and other customary lock-up
exceptions, including for gifts, distributions and other transfers not for value
(and including in respect of customary charitable donations substantially
contemporaneously with distribution to the donor, free of further lock-up
agreement transfer restrictions by the donee, by a Selling Holder or its direct
or indirect distributees).  The obligations of any person under this
Section 5.02(e) are not in limitation of lock-up or transfer restrictions that
may otherwise apply to any Registrable Securities.

 

(f)                                   In addition to the registration rights
provided in Section 5.02(c), holders of the Notes shall have analogous rights to
sell such securities in a marketed offering under Rule 144A under the Securities
Act through one or more initial purchasers on a firm-commitment basis, using
procedures that are substantially equivalent to those specified in Section 5.02
and Section 5.03.  The Company agrees to use its reasonable efforts to cooperate
to effect any such sales under such Rule 144A.  Nothing in this
Section 5.02(f) shall impose any additional or more burdensome obligations on
the Company than would apply under Section 5.02 and Section 5.03, in each case,
mutatis mutandis in respect of a registered Underwritten Offering, or require
that the Company take any actions that it would not be required to take in an
Underwritten Offering of such Notes.

 

(g)                                  Notwithstanding anything herein to the
contrary, (i) if holders of Registrable Securities engage or propose to engage
in a “distribution” (as defined in Regulation M under the Exchange Act) of
Registrable Securities, such holders shall discuss the timing of such
distribution with the Company reasonably prior to commencing such distribution,
and (ii) such distribution must not be for less than $75,000,000 of Registrable
Securities held by such holders (provided, that, if collectively Purchaser and
its Affiliates do not own at least $75,000,000 of Registrable Securities, they
shall be permitted to engage in such distribution with respect to all of the
Registrable Securities held by them).

 

55

--------------------------------------------------------------------------------


 

(h)                                 In connection with a distribution of
Registrable Securities in which a holder or holders of Registrable Securities
are selling at least $75,000,000 of Registrable Securities, the Company shall,
to be extent requested by the managing underwriter(s) of such a distribution, be
subject to a restricted period of the same length of time as such holder agrees
with the managing underwriter(s) (but not to exceed sixty (60) days) during
which the Company may not offer, sell or grant any option to purchase Company
Common Stock (in the case of an offering of Company Common Stock or securities
convertible or exchangeable for Company Common Stock) and any debt securities
(in the case of an offering of debt securities) of the Company, subject to
customary carve-outs that include, but are not limited to, (i) issuances
pursuant to the Company’s employee or director stock plans and issuances of
shares upon the exercise of options or other equity awards under such stock
plans and (ii) in connection with acquisitions, joint ventures and other
strategic transactions.

 

(i)                                     The Company agrees not to provide notice
to any party under the Management Stockholders Agreement related to any
Registration Statement filed pursuant to this agreement, and it agrees not to
permit any party to the Management Stockholders Agreement to register or sell
shares of Company Common Stock in any offering effected pursuant to this
Article V.

 

Section 5.03.                          Registration Procedures.

 

(a)                                 In connection with the registration of any
Registrable Securities under the Securities Act and in connection with any
distribution of registered securities pursuant thereto as contemplated by this
Agreement, or any analogous Rule 144A offering pursuant to Section 5.02(f), the
Company shall as promptly as reasonably practicable, subject to the other
provisions of this Agreement:

 

(i)                                     subject to the provisions of
Section 5.01(a), use reasonable efforts to prepare and file with the SEC a
Registration Statement to effect such registration in accordance with the
intended method or methods of distribution of such securities and thereafter use
reasonable efforts to cause such Registration Statement to become and remain
effective pursuant to the terms of this Article V; provided, however, that the
Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
Registration Statement relating thereto; provided, further, that before filing
such Registration Statement or any amendments or supplements thereto, including
any prospectus supplements in connection with a sale referred to in a Take-Down
Notice (but excluding amendments and supplements that do nothing more than name
Selling Holders (as defined below) and provide information with respect
thereto), the Company will furnish to the holders which are including
Registrable Securities in such registration (“Selling Holders”) and the lead
managing underwriter(s), if any, copies of all such documents proposed to be
filed, which documents will be subject to the review and reasonable comment
(which comments will be considered in good faith by the Company) of the counsel
(if any) to such holders and counsel (if any) to such underwriter(s), and other
documents reasonably requested by any such counsel, including any comment
letters from the SEC, and, if requested by any such counsel, provide

 

56

--------------------------------------------------------------------------------


 

such counsel and the lead managing underwriter(s), if any, reasonable
opportunity to participate in the preparation of such Registration Statement and
each prospectus (including any prospectus supplement) included or deemed
included therein and such other opportunities to conduct a customary and
reasonable due diligence investigation (in the context of a registered
underwritten offering) of the Company, including reasonable access to (including
responses to any reasonable inquiries by the lead managing underwriter(s) and
their counsel) the Company’s books and records, officers, accountants and other
advisors; provided, that such persons shall first agree in writing with the
Company that any information that is reasonably designated by the Company as
confidential at the time of delivery shall be kept confidential by such persons
subject to customary exceptions;

 

(ii)                                  at or before any Registration Statement
covering the Notes is declared or otherwise becomes effective, qualify the
Indenture under the Trust Indenture Act of 1939, as amended, and appoint a new
trustee under the Indenture to the extent such qualification requires the
appointment of a new trustee thereunder;

 

(iii)                               subject to Section 5.02, prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the prospectus used in connection therewith as may be necessary and to the
extent required by applicable law to keep such Registration Statement effective
and Available pursuant to the terms of this Article V;

 

(iv)                              if requested by the lead managing
underwriter(s), promptly include in a prospectus supplement or post-effective
amendment such information as the lead managing underwriter(s), if any, and such
holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received such request; provided, however, that the Company
shall not be required to take any actions under this Section 5.03(a)(iv) that
are not, in the opinion of counsel for the Company, in compliance with
applicable law;

 

(v)                                 furnish to the Selling Holders and each
underwriter, if any, of the securities being sold by such Selling Holders such
number of conformed copies of such Registration Statement and of each amendment
and supplement thereto, such number of copies of the prospectus and any
prospectus supplement contained in or deemed part of such Registration Statement
(including each preliminary prospectus supplement) and each free writing
prospectus (as defined in Rule 405 of the Securities Act) (a “Free Writing
Prospectus”) utilized in connection therewith and any other prospectus filed
under Rule 424 under the Securities Act, in conformity with the requirements of
the Securities Act, and such other documents as such Selling Holders and
underwriter(s), if any, may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities owned by such Selling
Holders;

 

57

--------------------------------------------------------------------------------


 

(vi)                              use reasonable efforts to cause such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed, and to apply for any necessary
“CUSIPs” or analogous codes to identify such securities;

 

(vii)                           use reasonable efforts to provide and cause to
be maintained a transfer agent and registrar for all Registrable Securities
covered by such Registration Statement from and after a date not later than the
effective date of such Registration Statement;

 

(viii)                        as promptly as practicable notify in writing the
holders of Registrable Securities and the underwriters, if any, of the following
events:  (A) the filing of the Registration Statement, any amendment thereto,
the prospectus or any prospectus supplement related thereto or post-effective
amendment to such Registration Statement or any Free Writing Prospectus utilized
in connection therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state Governmental Entity for amendments
or supplements to such Registration Statement or the prospectus; (C) the
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or the initiation of any proceedings by any person for
that purpose; (D) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) related to such registration cease to be
true and correct in any material respect; and (F) upon the happening of any
event that makes any statement made in such Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such registration statement, prospectus or documents so that, in the
case of such Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, in the case of clause (F), that such notice need not
include the nature or details concerning such event;

 

(ix)                              use reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of such Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest reasonable practicable date, except that the
Company shall not for any such purpose be required to (A) qualify generally to
do business as a foreign corporation or as a dealer in securities in any
jurisdiction wherein it would not but for the

 

58

--------------------------------------------------------------------------------


 

requirements of this clause (ix) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

 

(x)                                 cooperate with each seller of Registrable
Securities and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the Financial Industry Regulatory
Authority, Inc.;

 

(xi)                              prior to any public offering of Registrable
Securities, use reasonable efforts to register or qualify or cooperate with the
Selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the applicable state securities or “blue
sky” laws of those jurisdictions within the United States as any holder
reasonably requests in writing to keep each such registration or qualification
(or exemption therefrom) effective until the Registration Termination Date;
provided, that the Company will not be required to (A) qualify generally to do
business as a foreign corporation or as a dealer in securities in any
jurisdiction wherein it would not but for the requirements of this clause
(xi) be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

 

(xii)                           use reasonable efforts to cooperate with the
holders to facilitate the timely preparation and delivery of certificates or
book-entry securities representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates or
book-entry securities shall be free, to the extent permitted by the Indenture
and applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
holders may request in writing; and in connection therewith, if required by the
Company’s transfer agent, the Company will promptly after the effectiveness of
the Registration Statement cause to be delivered to its transfer agent when and
as required by such transfer agent from time to time, any authorizations,
certificates, directions and other evidence required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the Registration Statement; and

 

(xiii)                        agrees with each holder of Registrable Securities
that, in connection with any Underwritten Offering or other resale pursuant to
the Registration Statement in accordance with the terms hereof, it will use
reasonable efforts to negotiate in good faith and execute all customary
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements (in each case on terms
reasonably acceptable to the Company), including using reasonable efforts to
procure customary legal opinions and auditor “comfort” letters.

 

59

--------------------------------------------------------------------------------


 

(b)                                 The Company may require each Selling Holder
and each underwriter, if any, to (i) furnish the Company in writing such
information regarding each Selling Holder or underwriter and the distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing to complete or amend the information required by such
Registration Statement and/or any other documents relating to such registered
offering, and (ii) execute and deliver, or cause the execution or delivery of,
and to perform under, or cause the performance under, any agreements and
instruments reasonably requested by the Company to effectuate such registered
offering, including, without limitation, opinions of counsel and
questionnaires.  If the Company requests that the holders of Registrable
Securities take any of the actions referred to in this Section 5.03(b), such
holders shall take such action promptly and as soon as reasonably practicable
following the date of such request.

 

(c)                                  Each Selling Holder agrees that upon
receipt of any notice from the Company of the happening of any event of the kind
described in clauses (B), (C), (D), (E) and (F) of Section 5.03(a)(viii), such
Selling Holder shall forthwith discontinue such Selling Holder’s disposition of
Registrable Securities pursuant to the applicable Registration Statement and
prospectus relating thereto until such Selling Holder is advised in writing by
the Company that the use of the applicable prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus. The Company shall
use reasonable efforts to cure the events described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii) so that the use of the applicable
prospectus may be resumed at the earliest reasonably practicable moment.

 

Section 5.04.                          Expenses.  The Company shall pay all
Registration Expenses in connection with a registration pursuant to this
Article V, provided, that each holder of Registrable Securities participating in
an offering shall pay all applicable underwriting discounts and commissions,
agency fees, brokers’ commissions and transfer taxes, if any, on the Registrable
Securities sold by such holder, and similar charges.

 

Section 5.05.                          Registration Indemnification.

 

(a)                                 The Company agrees, without limitation as to
time, to indemnify and hold harmless, to the fullest extent permitted by law,
each Selling Holder and its Affiliates and their respective officers, directors,
members, shareholders, employees, managers, partners, accountants, attorneys,
advisors and agents and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) such
Selling Holder or such other Indemnified Person (as defined below) and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys, advisors and agents of each such controlling Person
(collectively, the “Indemnified Persons”), from and against all Losses, as
incurred, arising out of, caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus, in each case related to such Registration Statement, or any
amendment or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 5.05(a)) will reimburse each such Selling Holder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees,

 

60

--------------------------------------------------------------------------------


 

managers, partners, accountants, attorneys, advisors and agents and each such
Person who controls each such Selling Holder and the officers, directors,
members, shareholders, employees, managers, partners, accountants, attorneys,
advisors and agents of each such controlling Person, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, except insofar as
the same are caused by any information regarding a holder of Registrable
Securities or underwriter furnished in writing to the Company by any such person
or any selling holder or underwriter expressly for use therein.

 

(b)                                 In connection with any Registration
Statement in which a Selling Holder is participating, without limitation as to
time, each such Selling Holder shall, severally and not jointly, indemnify the
Company, its officers and directors and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
the Company, from and against all Losses, as incurred, arising out of, caused
by, resulting from or relating to any untrue statement (or alleged untrue
statement) of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or Free Writing Prospectus or any amendment or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
(without limitation of the preceding portions of this Section 5.05(b)) will
reimburse the Company, its directors and officers and each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, in each case solely to the extent, but
only to the extent, that such untrue statement or omission is made in such
Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information regarding the Selling Holder furnished to
the Company by such Selling Holder in writing for inclusion in such Registration
Statement, prospectus or preliminary prospectus or Free Writing Prospectus or
any amendment or supplement thereto.

 

(c)                                  Any Person entitled to indemnification
hereunder shall give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification; provided, however, the
failure to give such notice shall not release the indemnifying party from its
obligation, except to the extent that the indemnifying party has been actually
and materially prejudiced by such failure to provide such notice on a timely
basis.

 

(d)                                 In any case in which any such action is
brought against any indemnified party, the indemnified party shall promptly
notify in writing the indemnifying party of the commencement thereof, and the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense

 

61

--------------------------------------------------------------------------------


 

thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party or a conflict
of interest otherwise exists or (ii) the indemnifying party shall have failed
within a reasonable period of time to assume such defense and the indemnified
party is or would reasonably be expected to be materially prejudiced by such
delay, in either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)).  For the avoidance of doubt, notwithstanding any such
assumption by an indemnifying party, the indemnified party shall have the right
to employ separate counsel in any such matter and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party except as provided in the previous sentence.  An
indemnifying party shall not be liable for any settlement of an action or claim
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed).  No matter shall be settled by an indemnifying party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such settlement
(x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such claim or proceeding,
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any indemnified party and (z) is settled
solely for cash for which the indemnified party would be entitled to
indemnification hereunder. The failure of an indemnified party to give notice to
an indemnifying party of any action brought against such indemnified party shall
not relieve the indemnifying party of its obligations or liabilities pursuant to
this Agreement, except to the extent such failure adversely prejudices the
indemnifying party.

 

(e)                                  The indemnification provided for under this
Agreement shall survive the sale or other transfer of the Registrable Securities
and the termination of this Agreement.

 

(f)                                   If recovery is not available under the
foregoing indemnification provisions for any reason or reasons other than as
specified therein, any Person who would otherwise be entitled to indemnification
by the terms thereof shall nevertheless be entitled to contribution with respect
to any Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances.  It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation that does not
take into account the equitable considerations referred to in the immediately
preceding sentence.  Notwithstanding any other provision of this Agreement, no
holder of Registrable Securities shall be required to indemnify or contribute,
in the aggregate, any amount in excess of its net proceeds from the sale of the

 

62

--------------------------------------------------------------------------------


 

Registrable Securities subject to any actions or proceedings over the amount of
any damages, indemnity or contribution that such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.

 

(g)                                  The indemnification and contribution
agreements contained in this Section 5.05 are in addition to any liability that
the indemnifying party may have to the indemnified party and do not limit other
provisions of this Agreement that provide for indemnification.

 

Section 5.06.                          Facilitation of Sales Pursuant to
Rule 144.  For as long as the Purchaser or its Affiliates, or any financial
institution pursuant to a Permitted Transaction or any Lender under any
Permitted Loan Beneficially Owns Notes or any Class A Common Stock issued or
issuable upon conversion thereof, to the extent it shall be required to do so
under the Exchange Act, the Company shall use reasonable efforts to timely file
the reports required to be filed by it under the Exchange Act or the Securities
Act (including the reports under Sections 13 and 15(d) of the Exchange Act
referred to in subparagraph (c)(1) of Rule 144) and submit all required
Interactive Data Files (as defined in Rule 11 of Regulation S-T of the SEC), and
shall use reasonable efforts to take such further necessary action as any holder
of Subject Securities may reasonably request in connection with the removal of
any restrictive legend on the Subject Securities being sold, all to the extent
required from time to time to enable such holder to sell the Subject Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.                          Survival of Representations and
Warranties.  Except for the warranties and representations contained in clauses
(a)(i), (b), (c), (d), (e), (f)(i), (l) and (o) of Section 3.01 and the
representations and warranties contained in Section 3.02, which shall survive
the Closing until expiration of the applicable statute of limitations, the
warranties and representations made herein shall survive for one (1) year
following the Closing Date and shall then expire; provided, that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration.

 

Section 6.02.                          Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, sent by overnight courier or sent via email
(with non-automated receipt confirmed) as follows:

 

(a)                                 If to the Purchaser, to:

 

c/o Silver Lake
2775 Sand Hill Road, Suite 100

 

63

--------------------------------------------------------------------------------


 

Menlo Park, CA 94025
Attention:  Karen King

Email:  Karen.King@SilverLake.com

 

and:

 

c/o Silver Lake
9 West 57th Street, 32nd Floor
New York, NY 10019
Attention:  Andrew J. Schader
Email:  Andy.Schader@SilverLake.com

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Atif Azher

Kenneth B. Wallach

Daniel N. Webb

Email: AAzher@stblaw.com

KWallach@stblaw.com

DWebb@stblaw.com

 

(b)                                 If to the Company, to:

 

AMC Entertainment Holdings, Inc.

920 Main Street

Kansas City, MO 64105

Attention: General Counsel

Email: KConnor@amctheatres.com

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Raymond O. Gietz

Corey Chivers

Email: Raymond.Gietz@weil.com

Corey.Chivers@weil.com

 

or to such other address or addresses as shall be designated in writing.  All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by email (with written

 

64

--------------------------------------------------------------------------------


 

confirmation of receipt, by other than automatic means, whether electronic or
otherwise) or (c) one (1) Business Day following the day sent by overnight
courier.

 

Section 6.03.                          Entire Agreement; Third Party
Beneficiaries; Amendment.  This Agreement (including all Exhibits and Annexes
hereto), together with the agreements contemplated herein, including the New
Confidentiality Agreement (when executed), the Prior Confidentiality Agreement
and the Service Agreement, set forth the entire agreement between the parties
hereto with respect to the Transactions, and is not intended to and shall not
confer upon any person other than the parties hereto, their successors and
permitted assigns any rights or remedies hereunder, provided, that
(i) Section 4.07(h) shall be for the benefit of and fully enforceable by each of
the Covered Persons, (ii) Section 4.12 shall be for the benefit of and fully
enforceable by each of the Section 4.12 Persons and the Silver Lake Indemnitors,
(iv) Section 4.22 shall be for the benefit of and fully enforceable by each of
the Indemnitees, (iv) Section 5.05 shall be for the benefit of and fully
enforceable by each of the Indemnified Persons and (v) Section 6.12 shall be for
the benefit of and fully enforceable by each of the Specified Persons.  Any
provision of this Agreement may be amended or modified in whole or in part at
any time by an agreement in writing between the parties hereto (but solely in
the case of any amendment or modification to Sections 4.02, 4.07, 4.09 and 4.18
(and the related definitions) agreed by the Company, only if authorized by a
resolution of the disinterested directors thereof) executed in the same manner
as this Agreement.  No failure on the part of any party to exercise, and no
delay in exercising, any right shall operate as a waiver thereof nor shall any
single or partial exercise by any party of any right preclude any other or
future exercise thereof or the exercise of any other right.  The Company agrees
that the Prior Confidentiality Agreement will automatically terminate in all
respects concurrent with the Closing; provided, that no such termination shall
relieve any party thereto of liability for any breach of the Prior
Confidentiality Agreement that occurred prior to such termination.

 

Section 6.04.                          Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to
constitute any original, but all of which together shall constitute one and the
same document.  Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document will have the same effect as physical
delivery of the paper document bearing the original signature.

 

Section 6.05.                          Public Announcements.  No press release
or public announcement related to this Agreement or the transactions
contemplated herein shall be issued or made by the Purchaser or its Affiliates
without the prior written approval of the Company, unless required by law (based
on the advice of counsel) in which case the Company shall have the right to
review and reasonably comment on such press release, announcement or
communication prior to issuance, distribution or publication.  Notwithstanding
the foregoing (but subject to the terms of the Prior Confidentiality Agreement
or New Confidentiality Agreement, as applicable), the Purchaser and its
Affiliates shall not be restricted from communicating with their respective
investors and potential investors in connection with marketing, informational or
reporting activities; provided, that the recipient of such information is
subject to a customary obligation to keep such information confidential.  The
Company may issue or make one or more press releases or public announcements (in
which case the Purchaser shall have the right to review and

 

65

--------------------------------------------------------------------------------


 

reasonably comment on such press release, announcement or communication prior to
issuance, distribution or publication) and may file this Agreement with the SEC
and may provide information about the subject matter of this Agreement in
connection with equity or debt issuances, share repurchases, or marketing,
informational or reporting activities.

 

Section 6.06.                          Expenses.  The Company shall reimburse
all reasonable and documented out-of-pocket fees and expenses (including
attorneys’ fees) incurred by the Purchaser or its Affiliates in connection with
their evaluation of the Company and the Transactions, whether incurred prior to,
at or, solely in the case of Sections 4.01, 4.03, 4.04, 4.11 and 4.24, after,
the Closing, including all expenses related to the due diligence review and the
structuring, drafting, negotiating and entry into this Agreement and the other
Transaction Agreements.  At the Closing (and without duplication with the
deduction for fees and expenses contemplated in the definition of Purchase
Price), the Company shall reimburse all such fees and expenses incurred by the
Purchaser and its Affiliates in connection with the foregoing.

 

Section 6.07.                          Successors and Assigns.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the Company’s successors and assigns and
Purchaser’s successors and assigns, and no other person; provided, that neither
the Company nor the Purchaser may assign its respective rights or delegate its
respective obligations under this Agreement, whether by operation of law or
otherwise, and any assignment by the Company or the Purchaser in contravention
hereof shall be null and void; provided, that (i) substantially
contemporaneously with or at the Closing the Purchaser may assign all of its
rights and obligations under this Agreement or any portion thereof to one or
more Affiliates who execute and deliver a Joinder substantially in the form
attached hereto as Exhibit B-1, and such Affiliate shall have all the rights and
obligations of a Purchaser or any portion thereof (as set forth in such
Joinder); provided, that no such assignment will relieve the Purchaser of its
obligations hereunder, (ii) any Affiliate of the Purchaser who after the Closing
Date executes and delivers a Joinder substantially in the form attached hereto
as Exhibit B-2 and is a permitted transferee of any Notes or shares of Company
Common Stock shall have all the rights and obligations of a Purchaser or any
portion thereof (as set forth in such Joinder); provided, that no such
assignment will relieve the Purchaser of its obligations hereunder, (iii) if the
Company consolidates or merges with or into any Person and the Company Common
Stock is, in whole or in part, converted into or exchanged for securities of a
different issuer, then as a condition to such transaction the Company will cause
such issuer to assume all of the Company’s rights and obligations under this
Agreement in a written instrument delivered to the Purchaser, and (iv) the
rights and obligations of a holder of Registrable Securities under Article V may
be transferred and assigned but only together with Subject Securities (a) in
connection with a transfer of (1) Notes in an aggregate principal amount of at
least $75,000,000 or (2) Class A Common Stock or other Subject Securities issued
or issuable upon conversion of at least $75,000,000 in aggregate principal
amount of Notes; provided, that such transferee executes and delivers a Joinder
substantially in the form attached hereto as Exhibit B-3 or (b) (x) to an
Affiliate of the transferor that executes and delivers an applicable Joinder or
(y) to a lender in connection with a Permitted Loan.  For the avoidance of
doubt, no Third Party to whom any of the Notes or shares of Company Common Stock
are transferred shall have any rights or obligations under this Agreement except
(and then only to the extent of) any rights and obligations under Article V to
the extent transferable in accordance with this Section 6.07.  Notwithstanding
anything to the contrary set forth herein, in connection with a Post-Closing

 

66

--------------------------------------------------------------------------------


 

Syndication, the Purchaser may assign and transfer all of its rights and
obligations under Sections 4.02, 4.04, 4.05, 4.06, 4.10 and 4.14 and Article V
solely with respect the Subject Securities being transferred in connection with
such Post-Closing Syndication to the transferee(s) thereof and, upon such
assignment, the Purchaser shall have no further liability or obligations under
such sections of this Agreement with respect to such Subject Securities;
provided, that in connection with such assignment, such transferee(s) executes a
joinder to this Agreement pursuant to which (x) such transferee(s) agrees to be
bound by, subject to and comply with each of such sections of this Agreement and
(y) the Company is made an express third-party beneficiary thereof for purposes
of enforcing such joinder against such transferee(s).  Notwithstanding anything
to the contrary set forth herein, the Purchaser may without the consent of any
other party grant powers of attorney, operative only upon an event of default of
the Company in respect of its obligation under Article II to issue the Notes
upon payment of the Purchase price in accordance with the terms of this
Agreement, to any lenders, administrative agent or collateral agent under any
Permitted Loan or to any financial institution in connection with a Permitted
Transaction, in each case to act on behalf of the Purchaser to enforce such
obligation.

 

Section 6.08.                          Governing Law; Jurisdiction; Waiver of
Jury Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  In addition, each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware).  Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 6.08(a),
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Each of
the parties hereby agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 6.02 shall be

 

67

--------------------------------------------------------------------------------


 

effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated hereby.

 

(b)                                 EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 6.08.

 

Section 6.09.                          Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall remain in full force and effect provided that
the economic and legal substance of, any of the Transactions is not affected in
any manner materially adverse to any party.  In the event of any such
determination, the parties agree to negotiate in good faith to modify this
Agreement to fulfill as closely as possible the original intent and purpose
hereof.  To the extent permitted by law, the parties hereby to the same extent
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

 

Section 6.10.                          Specific Performance.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Accordingly, each party agrees that in the event of
any breach or threatened breach by any other party of any covenant or obligation
contained in this Agreement, the non-breaching party shall be entitled (in
addition to any other remedy that may be available to it, whether in law or
equity) to obtain (i) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach.  Each of the parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity.  Any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

 

Section 6.11.                          Headings.  The headings of Articles and
Sections contained in this Agreement are for reference purposes only and are not
part of this Agreement.

 

Section 6.12.                          Non-Recourse.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Purchaser’s liability for any liability, loss, damage or
recovery of any kind (including special, exemplary, consequential, indirect or
punitive damages or damages arising from loss of profits, business opportunities
or goodwill, diminution in value or any other losses or damages, whether at law,
in equity, in contract, in tort or otherwise) arising under or in connection
with any breach of this Agreement or any other Transaction Agreement (whether
willfully, intentionally, unintentionally or otherwise) or in respect of any
oral representations made or alleged to have

 

68

--------------------------------------------------------------------------------


 

been made in connection herewith shall be no greater than an amount equal to the
Purchase Price and the Purchaser shall have no further liability or obligation
relating to or arising out of this Agreement, any other Transaction Agreement or
the Transactions in excess of such amount.  For the avoidance of doubt, the
foregoing shall not limit the Company’s rights under Section 6.10.

 

(b)                                 This Agreement may only be enforced against,
and any Action, claim or cause of action based upon, arising out of, or related
to this Agreement or the transactions contemplated hereby may only be brought
against the entities that are expressly named as parties hereto and their
respective successors and assigns (including any Person that executes and
delivers a Joinder).  Except as set forth in the immediately preceding sentence,
no past, present or future director, officer, employee, incorporator, member,
partners (general or limited), stockholder, controlling person, Affiliate,
agent, attorney, advisor or representative of any party hereto, or any past,
present or future director, officer, employee, incorporator, member, partners
(general or limited), stockholder, controlling person, Affiliate, agent,
attorney, advisor or representative of the foregoing (collectively, the
“Specified Persons”) shall have any liability for any obligations or liabilities
of any party hereto under this Agreement or for any claim based on, in respect
of, or by reason of, the transactions contemplated hereby.

 

[Remainder of page intentionally left blank.]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Name:

Craig R. Ramsey

 

 

Title:

Executive Vice President & Chief Financial Officer

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

SILVER LAKE ALPINE, L.P.

 

 

 

By:

Silver Lake Alpine Associates, L.P., its general partner

 

 

 

 

By:

SLAA (GP), L.L.C., its general partner

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

By:

/s/ Lee Wittlinger

 

 

Name:

Lee Wittlinger

 

 

Title:

Managing Director

 

[Signature Page to Investment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INDENTURE

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF JOINDER(1)

 

The undersigned is executing and delivering this Joinder, dated as of [·], 2018
(this “Joinder”), pursuant to that certain Investment Agreement, dated as of
September 14, 2018 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, Silver Lake Alpine, L.P.,
a Delaware limited partnership (the “Initial Purchaser”), and any other Persons
who become a party thereto in accordance with the terms thereof.  Capitalized
terms used but not defined in this Joinder shall have the respective meanings
ascribed to such terms in the Investment Agreement.

 

By executing and delivering this Joinder, the undersigned hereby accepts and
assumes an assignment and transfer of (a) the Initial Purchaser’s right to
acquire $[·] aggregate principal amount of the Notes at the Closing pursuant to
Sections 2.01 and 2.02 and (b) the Initial Purchaser’s rights and obligations
pursuant to Article V (Registration Rights) of the Investment Agreement with
respect to such Notes.  For the avoidance of doubt, the Initial Purchaser
(i) confirms that the undersigned is an Affiliate of the Initial Purchaser,
(ii) acknowledges that, notwithstanding the assignment of the right to acquire
the Notes and the rights and obligations under Article V of the Investment
Agreement described herein, all other rights and obligations with respect to the
Investment Agreement shall remain rights and obligations of the Initial
Purchaser and (iii) acknowledges that the Initial Purchaser shall be liable for
any breaches of such other obligations under the Investment Agreement that
result from actions taken by the undersigned without the consent of the Company.

 

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

(1)  To be used for an Affiliate of the Purchaser that will receive an
assignment of the right to purchase Notes at the Closing and registration
rights, but no other rights or obligations, for financing reasons.

 

--------------------------------------------------------------------------------


 

 

[            ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notices:

 

 

 

[Address]

 

[Email Address]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF JOINDER(2)

 

The undersigned is executing and delivering this Joinder, dated as of [·], 2018
(this “Joinder”), pursuant to that certain Investment Agreement, dated as of
September 14, 2018 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, Silver Lake Alpine, L.P.,
a Delaware limited partnership (the “Initial Purchaser”), and any other Persons
who become a party thereto in accordance with the terms thereof.  Capitalized
terms used but not defined in this Joinder shall have the respective meanings
ascribed to such terms in the Investment Agreement.

 

By executing and delivering this Joinder, the undersigned hereby adopts and
approves the Investment Agreement and agrees, effective commencing on the date
hereof, to become a party to, and to be bound by and comply with the provisions
of, the Investment Agreement and the New Confidentiality Agreement applicable to
the Purchaser in the same manner as if the undersigned were an original
Purchaser signatory to the Investment Agreement and the New Confidentiality
Agreement.

 

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

(2)  To be used for an Affiliate of the Purchaser that is a transferee of Notes
or Company Common Stock after the Closing.

 

--------------------------------------------------------------------------------


 

 

[            ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notices:

 

 

 

[Address]

 

[Email Address]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF JOINDER(3)

 

The undersigned is executing and delivering this Joinder, dated as of [•], 2018
(this “Joinder”),  pursuant to that certain Investment Agreement, dated as of
September 14, 2018 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Investment Agreement”), by and among AMC
Entertainment Holdings, Inc., a Delaware corporation, Silver Lake Alpine, L.P.,
a Delaware limited partnership (the “Initial Purchaser”), and any other Persons
who become a party thereto in accordance with the terms thereof.  Capitalized
terms used but not defined in this Joinder shall have the respective meanings
ascribed to such terms in the Investment Agreement.

 

By executing and delivering this Joinder, the undersigned hereby accepts and
assumes an assignment and transfer of the Initial Purchaser’s rights and
obligations pursuant to Article V (Registration Rights) of the Investment
Agreement.  For the avoidance of doubt, the Initial Purchaser (i) shall retain
such rights and obligations pursuant to Article V (Registration Rights) of the
Investment Agreement with respect to the Subject Securities that it may hold
from time to time and (ii) shall not be liable for any breaches of such
obligations under Article V (Registration Rights) of the Investment Agreement by
the undersigned.

 

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis (provided, that the notice information for the undersigned shall be as
set forth on the signature page for the undersigned to this Joinder).

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

(3)  To be used for an assignment of registration rights only.

 

--------------------------------------------------------------------------------


 

 

[            ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notices:

 

 

 

[Address]

 

[Email Address]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ISSUER AGREEMENT

 

[Date]

 

[Name of Lender]

[Address]

 

Re:                                                                            
Loan Agreement to be entered into by [Name of Borrower]

 

Ladies and Gentlemen:

 

This letter agreement is being entered into at the request of [Name of
Borrower], a [Jurisdiction of Organization][Entity Type] (the “Borrower”), in
connection with the Loan Agreement dated as of [           ] between the
Borrower and [Name of Lender], as lender (including any agent acting therefor,
the “Lender”) (as amended and supplemented from time to time, and together with
any security agreement executed in connection therewith, the “Margin Loan
Agreement”, and the exercise of remedies by the Lender following an event of
default under the Margin Loan Agreement, including in such exercise of remedies,
foreclosure, assignments, transfers or other dispositions of the Pledged
Convertible Notes or Pledged Common Stock (each as defined below) made in
connection with a Coverage Event (as defined in the Margin Loan Agreement) or as
otherwise contemplated by the Margin Loan Agreement, collectively, the “Exercise
of Remedies” and, together with the Margin Loan Agreement, the “Transactions”). 
For purposes of this letter agreement, “Closing Date” shall mean [Date]. 
Pursuant to the Margin Loan Agreement, the Lender is acquiring a first priority
security interest in, inter alia, (x) 2.95% Convertible Senior Notes due 2024
(the “Convertible Notes” and, upon delivery of such Convertible Notes to the
Collateral Agent (as defined in the Margin Loan Agreement) in the manner
contemplated under the Margin Loan Agreement, the “Pledged Convertible Notes”)
of AMC Entertainment Holdings, Inc.  (the “Issuer”) issued pursuant to an
indenture, dated [    ], 2018 (the “Indenture”) between the Issuer and [·], as
trustee (the “Trustee”) and/or (y) certain shares of Class A common stock (the
“Common Stock”) of the Issuer that have been or may be received upon conversion
of the Convertible Notes from time to time (the “Pledged Common Stock”) to
secure the Borrower’s obligations under the Margin Loan Agreement.  The
Securities Intermediary under the Margin Loan Agreement has established on its
books, one or more accounts (which may be the Lender or an affiliate thereof)
(the “Custodian”) in each case subject to the security interest granted under
the Margin Loan Agreement (each, a “Collateral Account”, and collectively, the
“Collateral Accounts”).  As used herein, “Business Day” means any day on which
commercial banks are open in New York City, and “DTC” means the Depository Trust
Company.

 

In connection with the Transactions:

 

1.                          The Issuer confirms that based solely on the
information provided to the Issuer prior to its execution of this letter
agreement, it has no objection to the Transactions and none of the Transactions
is subject to any insider trading or other policy or rule of the Issuer.

 

C-1

--------------------------------------------------------------------------------


 

2.                          Based solely on the information provided to the
Issuer prior to its execution of this letter agreement, the Issuer confirms that
the loan contemplated by the Margin Loan Agreement is a Permitted Loan as
defined in the Investment Agreement (as defined in the Indenture, the
“Investment Agreement”), and further agrees and acknowledges that the Borrower
shall have the right to pledge or sell the Pledged Convertible Notes or Pledged
Common Stock to the extent permitted in connection with Permitted Loans as
described in the Investment Agreement.

 

3.                          The Issuer acknowledges that the Borrower can assign
by way of security to the Lender its rights under Article V of the Investment
Agreement under the Margin Loan Agreement, as permitted by
Section 6.07(iv)(b)(y) of the Investment Agreement, and confirms that it has no
objection to the assignment of such rights under Article V of the Investment
Agreement pursuant to Section [·] of the Margin Loan Agreement or any transfers
of Pledged Convertible Notes or Pledged Common Stock under such Article V
related thereto, or any assignment of such rights under Article V made in
connection with any Coverage Event or Exercise of Remedies.

 

4.                          Except as required by applicable law and stock
exchange rules, as determined in good faith by the Issuer, the Issuer will not
take any actions intended to hinder or delay any Exercise of Remedies by the
Lender pursuant to the Margin Loan Agreement.  Without limiting the generality
of paragraphs 5 through 15 below, the Issuer agrees, upon Lender’s request after
the occurrence of a Coverage Event under the Margin Loan Agreement or in
connection with any Exercise of Remedies, to cooperate in good faith (and in
accordance with, and subject to, the terms of the Indenture and in accordance
with applicable law) with the Lender, the Trustee and/or the transfer agent
relating to the Common Stock in any transfer of Pledged Convertible Notes or
Pledged Common Stock made pursuant to any exercise by the Lender of its remedies
under the Margin Loan Agreement or otherwise, including with respect to the
removal of any restrictive legends.

 

5.                          In connection with any Exercise of Remedies, the
Issuer shall take such actions as are within its control to cause the transfer
and settlement of Pledged Convertible Notes (in accordance with, and subject to,
the terms of the Indenture) within two Business Days of notice by the Lender. 
Upon consummation of such transfer and settlement to the purchaser(s) designated
by the Lender, such Pledged Convertible Notes shall be (a) in book-entry DTC
form if such Pledged Convertible Notes are (i) sold under a registration
statement, (ii) sold under Rule 144 (“Rule 144”) under the Securities Act of
1933, as amended (the “Securities Act”), (iii) sold after the Resale Restriction
Termination Date (as such term is interpreted hereunder as set forth below) or
(iv) then in book-entry DTC form, or (b) otherwise, in the form of Physical
Securities (as defined in the Indenture). Notwithstanding anything to the
contrary in the Indenture or any other agreement, for purposes of any transfer
of Pledged Convertible Notes in the form of Physical Securities in connection
with an Exercise of Remedies, the only documents required by the Issuer and the
Trustee from the Lender or the Borrower are as follows: (i) a certificate
executed by or on behalf of the holder named on the face of such Pledged
Convertible Notes, in the form set forth in Attachment 1 to Exhibit A attached
to the Indenture (disregarding any amendments or modifications thereto
subsequent to the date hereof), but without any signature guarantee and (ii) for
any transfer of Restricted Securities (as defined in the Indenture) prior to the
Resale Restriction Termination Date (as defined in the Indenture)

 

C-2

--------------------------------------------------------------------------------


 

(which, for all purposes hereunder and under the Indenture, shall be the date
that is one year following the Closing Date), an opinion of Davis Polk &
Wardwell LLP or other counsel reasonably satisfactory to the Issuer, in the form
of Exhibit 1 attached hereto and addressed to the Issuer and its transfer agent
(in the case of any transfer of Physical Securities bearing the Security Private
Placement Legend (as defined in the Indenture) to a transferee who will receive
Physical Securities bearing the Security Private Placement Legend that
constitute Restricted Securities) or Exhibit 2 attached hereto (in the case of
any transfer of Physical Securities bearing the Security Private Placement
Legend to a transferee who will receive Physical Securities not bearing the
Security Private Placement Legend or beneficial interests in a Global Security
not bearing the Security Private Placement Legend). Within two Business Days of
receipt of such documents and the presentation of such Physical Securities at
the Corporate Trust Office of the Trustee, together with any required payment in
connection with such transfer as set forth in Section 2.06 of the Indenture, the
Issuer shall cause the Trustee to register the transfer of the number of Pledged
Convertible Notes being sold to the account(s) of the purchaser(s), in each case
as specified in such certificate.

 

6.                          In connection with any Exercise of Remedies, the
Issuer shall take such actions as are within its control to cause the transfer
and settlement of any shares of Common Stock received upon conversion of the
Pledged Convertible Notes within two Business Days of notice by the Lender. 
Upon consummation of such transfer and settlement to the purchaser(s) designated
by the Lender, such shares of Common Stock (including any Pledged Common Stock)
shall be (a) in book-entry DTC form, without any restricted legends and bearing
an unrestricted CUSIP, if such shares are (i) sold under a registration
statement, (ii) sold under Rule 144 under the Securities Act or (iii) otherwise
freely tradeable upon conversion, or (b) otherwise, in certificated form bearing
the Common Stock Private Placement Legend (as defined in the Indenture). 
Notwithstanding anything to the contrary in the Indenture or any other
agreement, in connection with an Exercise of Remedies, for purposes of any
conversion of Pledged Convertible Notes in the form of Physical Securities and
concurrent transfer of shares of Common Stock received upon conversion of such
Pledged Convertible Notes or any Pledged Common Stock, the only documents
required by the Issuer and the transfer agent for the Common Stock from the
Lender or the Borrower are as follows: (i) a certificate executed by or on
behalf of the Collateral Agent, in substantially the form set forth in
Attachment 1 to Exhibit A attached to the Indenture (disregarding any amendments
or modifications thereto subsequent to the date hereof) as if references therein
to Convertible Notes were instead references to Common Stock issued upon
conversion of Convertible Notes mutatis mutandis and without any signature
guarantee and (ii) for any transfer of Common Stock bearing the Common Stock
Private Placement Legend prior to the Resale Restriction Termination Date, an
opinion of [Name of Lender’s Counsel] or other counsel reasonably satisfactory
to the Issuer, in the form of Exhibit 1 attached hereto (in the case of any
transfer of Common Stock in certificated form bearing the Common Stock Private
Placement Legend to a transferee who will receive Common Stock in certificated
form bearing the Common Stock Private Placement Legend) or Exhibit 2 attached
hereto (in the case of any transfer of Common Stock in certificated form bearing
the Common Stock Private Placement Legend to a transferee who will receive
Common Stock in certificated form not bearing the Common Stock Private Placement
Legend or beneficial interests in Common Stock in

 

C-3

--------------------------------------------------------------------------------


 

global form not bearing the Common Stock Private Placement Legend). Within two
Business Days of receipt of such documents and the surrender of such shares of
Common Stock to the transfer agent for the Common Stock, the Issuer shall cause
the transfer agent for the Common Stock to register the transfer of the number
of shares of Common Stock being sold to the account(s) of the purchaser(s), in
each case as specified in such certificate.

 

7.                          On the Closing Date, the Issuer will deliver Pledged
Convertible Notes in certificated form, registered in the name of a lender (or
an affiliate thereof) of a Permitted Loan, as collateral agent.  The Issuer
shall, prior to the thirteen (13)-month anniversary of the date of issuance, use
commercially reasonable efforts to (but in any event prior to the fourteen
(14)-month anniversary of the date of issuance) cause any Pledged Convertible
Notes that are Physical Securities to be re-registered in global form and
represented as book-entry interests on the books of The Depository Trust Company
without restrictive legends and bearing an unrestricted CUSIP with such
book-entry interests credited to the Collateral Accounts.

 

8.                          In connection with any Exercise of Remedies whereby
all or any portion of the Pledged Convertible Notes or Pledged Common Stock is
or may be sold in a private resale transaction exempt from registration under
the Securities Act prior to the first anniversary of the date of issuance of the
relevant Pledged Convertible Notes, the Issuer shall provide, within three
Business Days following a request by the Lender, a reasonable opportunity for a
customary business, legal and documentary diligence investigation to potential
purchasers of such Pledged Convertible Notes and/or shares of Pledged Common
Stock, as identified by the Lender in such notice, subject to customary
non-disclosure agreements to be executed by any such purchaser; provided that
such diligence investigation is not unreasonably disruptive to the business of
the Company and its subsidiaries.

 

9.                          The Issuer agrees with respect to any purchaser of
Pledged Convertible Notes or Pledged Common Stock in a foreclosure sale
(including the Lender or its affiliates) that is not, and has not been for the
immediately preceding three months, an “affiliate” (as defined in Rule 144 under
the Securities Act) of the Issuer, that, if such notes or shares are then
eligible for resale under Rule 144 (and such purchaser has satisfied the holding
period set forth in Rule 144(d)) and, if such sale occurs prior to the Resale
Restriction Termination Date, the Issuer meets the condition set forth in
Rule 144(c)(1), it shall, upon request of such purchaser, remove any restrictive
legend relating to Securities Act restrictions from such notes or shares and, if
applicable, to cause any such notes to be exchanged for beneficial interests in
global notes held by DTC or its nominee.

 

10.                   The Lender covenants and agrees with the Issuer that, to
the extent the Pledged Convertible Notes consist of SL Securities, then in
connection with any Exercise of Remedies by the Lender pursuant to the Margin
Loan Agreement whereby the Lender forecloses on, sells, or transfers the Pledged
Convertible Notes to itself, any affiliate or a third party, it shall, in
connection with any such foreclosure, sale or transfer, request the exchange of
such SL Securities in accordance with the Indenture for (i) if the SL Security
consists of beneficial interests in a Global Security (as defined in the
Indenture), beneficial interests in another Global Security that is not a SL
Security or (ii) if the SL Security is a Physical Security (as defined in the
Indenture), for another Physical Security that is not a SL Security, such that,
in either case, the transferee thereto does not own or hold any beneficial
interest in any SL Security.  Without limiting the generality of the foregoing,
the Lender agrees and

 

C-4

--------------------------------------------------------------------------------


 

acknowledges that neither it nor any transferee that is not a member of Silver
Lake Group (as defined in the Investment Agreement) shall be allowed to hold a
beneficial interest in a Global Security that is a SL Security, own a Physical
Security that is a SL Security or exercise any conversion rights in respect
thereof.

 

11.                   Any assignee of Lender’s rights and obligations under the
Margin Loan Agreement shall enter into a joinder to this Issuer Agreement in
form and substance reasonably satisfactory to the Issuer, or shall deliver to
the Issuer a counterpart, executed by the assignee, of a substantially identical
agreement and the Issuer shall promptly accept such assignment.

 

12.                   The pledge by the Borrower of the Pledged Convertible
Notes and the Pledged Common Stock pursuant to the Margin Loan Agreement, and
any Exercise of Remedies by the Lender, are not restricted in any manner by the
formation documents of the Issuer or any other agreement to which the Issuer is
a party, other than the Investment Agreement and the Indenture.

 

13.                   To the knowledge of the Issuer, neither the Pledged
Convertible Notes nor the Pledged Common Stock is subject to any pledge,
interest, mortgage, lien, encumbrance or right of setoff other than any such as
may be created and may exist in favor of the Lender as a result of the
Transactions.

 

14.                   The Issuer shall make all payments or deliveries on the
Pledged Convertible Notes and the Pledged Common Stock with a record date on and
after the Closing Date to the Collateral Accounts (as irrevocably directed by
the Collateral Agent) or otherwise in accordance with the Margin Loan Agreement.

 

15.                   Subject to customary enforceability exceptions, the
Convertible Notes are valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms.  The Common Stock, when
issued upon conversion of the Convertible Notes, will be validly issued, fully
paid and nonassessable and free of pre-emptive or similar rights.

 

[SIGNATURE PAGE FOLLOWS]

 

C-5

--------------------------------------------------------------------------------


 

 

Accepted and agreed,

 

 

 

AMC Entertainment Holdings, Inc., as Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF LENDER], as Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Issuer Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Form of Opinion of Counsel

 

AMC Entertainment Holdings, Inc.

 

[       ]

 

Ladies and Gentlemen:

 

We are acting as counsel for [       ] (“Secured Party”) in connection with the
sale by it of [     ] [2.95% Convertible Senior Notes due 2024 / shares of
Class A common stock] (the “Securities”) of AMC Entertainment Holdings, Inc. , a
Delaware corporation (“Issuer”), that were [received upon conversion of 2.95%
Convertible Senior Notes due 2024] pledged to it by [     ]  (“Borrower”) to
secure Borrower’s obligations pursuant to the Loan Agreement dated as of [     ]
among, inter alia, Borrower and Secured Party.

 

We have examined a representation letter from Secured Party dated as of [    ]
(the “Seller’s Letter”) with respect to the sale of the Securities. In rendering
the opinion expressed herein, we have relied exclusively on the Seller’s Letter,
a copy of which is attached hereto as Schedule I, as to matters of fact, and we
have without independent inquiry or investigation assumed that (i) all documents
submitted to us as originals are authentic and complete, (ii) all documents
submitted to us as copies conform to authentic, complete originals, (iii) all
signatures on all documents that we reviewed are genuine, (iv) all natural
persons executing documents had and have the legal capacity to do so and (v) all
statements in the Seller’s Letter were and are accurate.

 

Based on the foregoing, we are of the opinion that the Securities may be sold by
Secured Party without registration under the Securities Act of 1933, as amended,
it being understood that no opinion is expressed as to any subsequent offer or
resale of any Securities.

 

This opinion is limited to the federal securities law of the United States of
America.

 

This opinion is rendered solely to you in connection with the proposed sale of
the Securities by Secured Party. This opinion may not be relied upon by you for
any other purpose or relied upon by any other person or furnished to any other
person without our prior written consent.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

Schedule I to Exhibit 1

 

[Name of Lender’s Counsel]

[Address]

 

Re:                             Sale of [     ] [2.95% Convertible Senior Notes
due 2024 / Shares of Class A Common Stock] of AMC Entertainment Holdings, Inc.
(“Issuer”) to Qualified Institutional Buyers in a Private Placement

 

Ladies and Gentlemen:

 

We hereby refer to the [Security Agreement] dated as of [     ] (the “Security
Agreement”) between [      ] (“we,” “our” or “us”) and [     ] (“Borrower”)
pursuant to which Borrower has pledged to us, inter alia, 2.95% Convertible
Senior Notes due 2024 (the “Pledged Convertible Notes”) of Issuer to secure
Borrower’s obligations to us under the Loan Agreement dated as of [   ] among,
inter alia, Borrower and us.

 

In connection with our proposed sale, as pledgee under the Security Agreement,
of [    ] [Pledged Convertible Notes / shares of Class A common stock of Issuer
received upon conversion of Pledged Convertible Notes] (the “Securities”) in a
private placement exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), we represent and warrant to you:

 

(a)                     The Securities are being sold only to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act) or to
purchasers that we and any person acting on our behalf reasonably believe are
qualified institutional buyers. We have notified the purchaser of the
restrictions on further transfer of the Securities, and the purchaser is aware
that the Securities are being sold by us pursuant to an exemption from
registration under the Securities Act for private placements of securities.

 

(b)                     Issuer is subject to Section 13(a) and/or
Section 15(d) of the Securities Exchange Act of 1934, as amended.

 

(c)                      Neither we nor any person acting on our behalf has
offered or sold the Securities by any form of general solicitation or general
advertising.

 

 

Very truly yours,

 

 

 

[           ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Form of Opinion of Counsel

 

AMC Entertainment Holdings, Inc.

[       ]

 

Ladies and Gentlemen:

 

We are acting as counsel for [       ] (“Secured Party”) in connection with the
sale by it of [     ] [2.95% Convertible Senior Notes due 2024 / shares of
Class A common stock] (the “Securities”) of AMC Entertainment Holdings, Inc. , a
Delaware corporation (“Issuer”), that were [received upon conversion of 2.95%
Convertible Senior Notes due 2024] pledged to it by [     ] (“Borrower”) to
secure Borrower’s obligations pursuant to the Loan Agreement dated as of [     ]
among, inter alia, Borrower and Secured Party.

 

We have examined a representation letter from Secured Party dated as of [    ]
(the “Seller’s Letter”) with respect to the sale of the Securities. In rendering
the opinion expressed herein, we have relied exclusively on the Seller’s Letter,
a copy of which is attached hereto as Schedule I, as to matters of fact, and we
have without independent inquiry or investigation assumed that (i) all documents
submitted to us as originals are authentic and complete, (ii) all documents
submitted to us as copies conform to authentic, complete originals, (iii) all
signatures on all documents that we reviewed are genuine, (iv) all natural
persons executing documents had and have the legal capacity to do so and (v) all
statements in the Seller’s Letter were and are accurate.

 

Based on the foregoing, we are of the opinion that the Securities may be sold by
Secured Party as described in the Seller’s Letter without registration under the
Securities Act of 1933, as amended, in reliance of Rule 144 promulgated
thereunder and that any restrictive legends concerning transfers of the
Securities may be removed.

 

This opinion is limited to the federal securities law of the United States of
America.

 

This opinion is rendered solely to you in connection with the proposed sale of
the Securities by Secured Party. This opinion may not be relied upon by you for
any other purpose or relied upon by any other person or furnished to any other
person without our prior written consent.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

Schedule I to Exhibit 2

 

[Name of Lender’s Counsel]

[Address]

 

Re:                             Sale of [     ] [2.95% Convertible Senior Notes
due 2024 / Shares of Class A Common Stock] of AMC Entertainment Holdings, Inc. 
(“Issuer”)

 

Ladies and Gentlemen:

 

We hereby refer to the [Security Agreement] dated as of [     ] (the “Security
Agreement”) between [      ] (“we,” “our” or “us”) and [     ]  (“Borrower”)
pursuant to which Borrower has pledged to us, inter alia, 2.95% Convertible
Senior Notes due 2024 (the “Pledged Convertible Notes”) of Issuer to secure
Borrower’s obligations to us under the Loan Agreement dated as of [   ] among,
inter alia, Borrower and us.

 

In connection with our proposed sale, as pledgee under the Security Agreement, 
of [    ] [Pledged Convertible Notes / shares of Class A common stock of Issuer
received upon conversion of Pledged Convertible Notes] pursuant to Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”), we
represent and warrant to you:

 

(a)                     We are not an “affiliate” of Issuer within the meaning
of Rule 144 under the Securities Act and have not been such an affiliate within
the preceding three months.

 

(b)                     Issuer is, and has been for a period of at least 90 days
immediately before the proposed sale, subject to the reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended.

 

(c)                      A period of at least six months has elapsed for
purposes of Rule 144(d) under the Securities Act since the date the Pledged
Convertible Notes were pledged to us.

 

(d)                     Issuer has satisfied the conditions set forth in
Rule 144(c)(1) under the Securities Act at the time of the proposed sale.

 

 

Very truly yours,

 

 

 

[           ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF MANAGEMENT PIGGYBACK WAIVER

 

D-1

--------------------------------------------------------------------------------


 

LIMITED WAIVER OF

 

MANAGEMENT STOCKHOLDERS AGREEMENT

 

OF

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

Reference is made to that certain Management Stockholders Agreement, dated as of
August 30, 2012, by and among AMC Entertainment Holdings, Inc., a Delaware
corporation (the “Company”), Dalian Wanda Group Co., Ltd., a company organized
under the laws of the People’s Republic of China (“Wanda”), and each of the
individuals listed on Schedule I thereto (each individually, a “Management
Member”) and amended on December 17, 2013 (as amended, the “Stockholders
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed to them in the Stockholders Agreement.

 

WHEREAS, on September 14, 2018, the Company, Silver Lake Alpine, L.P. and its
permitted assignees (the “Investors”) and the other persons that may become
party thereto entered into an Investment Agreement (as amended, restated,
supplemented or modified from time to time, the “Investment Agreement”),
pursuant to which, among other things, the Investors purchased $600 million
aggregate principal amount of convertible senior unsecured notes issued by the
Company and the Company granted the Investors certain registration rights, in
each case on the terms and conditions set forth therein;

 

WHEREAS, Section 12(k) of the Stockholders Agreement provides that any provision
of the Stockholders Agreement may be waived by a Management Member if such
waiver is in writing and signed by the Management Member against whom the waiver
is to be effective;

 

WHEREAS, the execution of this limited waiver shall constitute a waiver in
writing by the undersigned Management Members in accordance with the terms of
Section 12(k) of the Stockholders Agreement;

 

NOW, THEREFORE, BE IT RESOLVED, that the undersigned Management Members, hereby
waive pursuant to Section 12(k) of the Stockholders Agreement, their rights
under Section 8 in connection with any registration, offering or sale, or notice
thereof, of any Shares or any security convertible into or exchangeable or
exercisable for Shares in connection with any registration, offering or sale
effected pursuant to Article V of the Investment Agreement. This limited waiver
shall not constitute a waiver of any other provisions of the Stockholders
Agreement and shall not constitute waiver of any rights to receive written
notice with respect to any future requests for registration pursuant to
Section 8 of the Stockholders Agreement that are not effected pursuant to
Article V of the Investment Agreement.

 

If you agree with the foregoing, please indicate your acceptance thereof in the
space provided below. This waiver may be executed by facsimile signatures and in
any number of multiple counterparts all of which, when taken together, shall
constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF WANDA PIGGYBACK AMENDMENT

 

E-1

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT, dated as  of
September 14, 2018 (this “Amendment”), is made and entered into by and among AMC
Entertainment Holdings, a corporation organized under the laws of the State of
Delaware (the “Company”), and Dalian Wanda Group Co., Ltd (“Wanda”). Capitalized
terms used but not defined herein shall have the respective meanings given to
such terms in the Original Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Company and Wanda entered into a Registration Rights Agreement,
dated as of December 23, 2013 (the “Original Agreement”);

 

WHEREAS, on September 14, 2018, the Company and certain affiliates of Silver
Lake Alpine, L.P. (the “Investors”) entered into an Investment Agreement,
pursuant to which the Investors agreed to purchase $600 million aggregate
principal amount of convertible senior unsecured notes issued by the Company and
the Company granted the Investors certain registration rights;

 

WHEREAS, pursuant to Section 14(b) of the Original Agreement, the Original
Agreement may be amended by the Company and the Wanda Holders holding a majority
of the Class A Common Stock held by all Wanda Holders;

 

WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to enter into this Amendment; and

 

WHEREAS, each of the Company and the Wanda Holders holding a majority of the
Class A Common Stock desire to amend the Original Agreement pursuant to
Section 14(b) thereof in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises herein
contained, it is hereby agreed that:

 

1.              Definitions. The following terms defined below are hereby added
to Section 1 in the proper alphabetical order:

 

“Company Common Stock” means the Class A Common Stock and the Class B Common
Stock of the Company, par value $0.01 per share.

 

“Initiating Holder” means the person or persons that deliver a Take-Down Notice
to the Company pursuant to Section 5.02(c) of the Investment Agreement.

 

“Investment Agreement” means the Investment Agreement by and among the Company
and Silver Lake Alpine, L.P., dated as of September 14, 2018, including all
amendments, modifications and supplements in accordance with its terms.

 

E-2

--------------------------------------------------------------------------------


 

“Investment Agreement Demand Rights” shall mean the “demand” registration rights
granted pursuant to Article V of the Investment Agreement.

 

“Marketed Underwritten Offering” shall mean an Underwritten Offering involving
reasonable and customary marketing efforts in excess of forty-eight hours by the
Company and the underwriters.

 

“Piggyback Holders” shall mean Wanda and any Affiliate of Wanda who is a direct
transferee of Piggyback Shares from Wanda or another Piggyback Holder, in each
case who is a holder of “piggyback” rights under Section 3(b) of this Agreement;
provided, that for purposes of this definition, “Affiliate” shall mean, with
respect to Wanda, any other Person which directly or indirectly controls or is
controlled by or is under common control with Wanda; provided, that
notwithstanding the foregoing, (i) the Company and the Company’s Subsidiaries
shall not be considered Affiliates of Wanda or any of Wanda’s Affiliates (and
vice versa) and (ii) no portfolio company of Wanda or any Affiliate of Wanda or
any investment fund or other investment entity Affiliated with Wanda or its
Affiliates shall be deemed an Affiliate of Wanda and/or its other Affiliates
(and vice versa). As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

“Piggyback Shares” shall mean shares of Class A Common Stock that are held as of
the date of this Amendment (after giving effect to the repurchase contemplated
by the Wanda Repurchase Agreement) or that are issued upon conversion of shares
of Class B Common Stock that are held as of the date hereof (after giving effect
to such repurchase) by Wanda, in each case together with any shares of Class A
Common Stock issued upon any stock split, stock dividend or other distribution
or in connection with a combination of shares, in each case, which shares of
Class A Common Stock or other securities have not after the date hereof been
transferred, other than a direct transfer to an Affiliate of Wanda; provided,
that for purposes of this definition, “Affiliate” shall mean, with respect to
Wanda, any other Person which directly or indirectly controls or is controlled
by or is under common control with Wanda; provided, that notwithstanding the
foregoing, (i) the Company and the Company’s Subsidiaries shall not be
considered Affiliates of Wanda or any of Wanda’s Affiliates (and vice versa) and
(ii) no portfolio company of Wanda or any Affiliate of Wanda or any investment
fund or other investment entity Affiliated with Wanda or its Affiliates shall be
deemed an Affiliate of Wanda and/or its other Affiliates (and vice versa). As
used in this definition, “control” (including its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Piggyback Termination Date” shall mean the date that the Piggyback Holders
first cease to beneficially own at least 15% of the outstanding shares of the
Company Common Stock.

 

E-3

--------------------------------------------------------------------------------


 

“Take-Down Notice” shall mean a notice received by the Company from one or more
Initiating Holders pursuant to Section 5.02(c) of the Investment Agreement.

 

“Wanda Repurchase Agreement” shall mean the Stock Repurchase and Cancellation
Agreement, dated as of the date hereof, by and between the Company and Wanda
America Entertainment, Inc., as amended, restated, modified or otherwise
supplemented from time to time in accordance herewith.

 

2.              Amendments to Section 3 of the Original Agreement.

 

a.              Section 3(a) of the Original Agreement is hereby amended and
restated as set forth below:

 

“(a) Right to Piggyback. Except as provided in Section 3(b), if (i) the Company
proposes to file a Registration Statement (whether or not for sale for its own
account), (ii) the Company proposes to effect a Shelf Takedown from an already
effective Shelf Registration of its equity securities or securities convertible
into equity securities or (iii) a Demand Request is made to which the Company is
required to give effect pursuant to Section 2, the Company shall provide written
notice to all Holders of such proposal or Demand Request at least 15 Business
Days prior to filing a Registration Statement pursuant to such proposal or
Demand Request. Subject to the restrictions of this Section 3, each Holder shall
have the right to include in such Registration Statement such number of
Registerable Securities as such Holder requests, provided that the Company shall
have the right to postpone or withdraw the filing of any such Registration
Statement or Shelf Takedown as provided by this Agreement. Each Holder can make
such a request by giving written notice to the Company within ten Business Days
after the receipt of the Company’s notice of the proposed registration.”

 

b.           Section 3 of the Original Agreement is hereby amended to add the
following as a new Section 3(b) and the original Section 3(b) shall become
Section 3(c):

 

“(b) Right to Piggyback on an Investment Agreement Registration. Notwithstanding
anything in this Agreement to the contrary, no Holder shall have any right to
notice of, or to participate in, any registration, offering or sale of
securities under Article V of the Investment Agreement except as set forth in
this Section 3(b). An Initiating Holder for an Underwritten Offering of Class A
Common Stock that is to be consummated prior to the Piggyback Termination Date
shall deliver a notice (a “Piggyback Notice”) to each Piggyback Holder, which
Piggyback Notice shall request that each such Piggyback Holder notify such
proposed Initiating Holder (a “Piggyback Response Notice”) (x) whether such
Piggyback Holder wishes to participate in such Underwritten Offering  and (y) if
so, how many Piggyback Shares such Holder proposes to sell in such Underwritten
Offering. The Initiating Holder shall seek to include the requested amount of
Piggyback Shares with respect to which the Initiating Holder has received from a
Piggyback Holder written requests for inclusion therein within (i) in the case
of an Underwritten Offering that is not a Marketed Underwritten

 

E-4

--------------------------------------------------------------------------------


 

Offering, one (1) Business Day after the date of the Piggyback Notice and
(ii) in the case of a Marketed Underwritten Offering, three (3) Business Days
after the date of the Piggyback Notice. Notwithstanding anything herein to the
contrary, the amount of Piggyback Shares sold in any “block trade” or other
Underwritten Offering that is not a Marketed Underwritten Offering effected
pursuant to Article V of the Investment Agreement shall not exceed twenty
percent (20%)  of the number of securities proposed to be sold in such
Underwritten Offering by the holders of Investment Agreement Demand Rights.”

 

c.            A new Section 3(c)(iii) shall be added to the Original Agreement
as set forth below:

 

“Priority on Investment Agreement Piggyback Registrations. Notwithstanding
anything to the contrary set forth herein, in the event (i) an Underwritten
Offering is to be consummated pursuant to a Take-Down Notice and any Piggyback
Holder has elected to include Piggyback Shares pursuant to its rights under
Section 3(b) and (ii) the managing underwriter or underwriters of such
Underwritten Offering advise the holders of Investment Agreement Demand Rights
including securities in such Underwritten Offering in writing that, in  their
view, the total amount of securities proposed to be sold in such Underwritten
Offering (including Piggyback Shares proposed to be included by the Piggyback
Holders) exceeds the largest amount (the “Orderly Sale Amount”) that can be sold
in an orderly manner in such Underwritten Offering within a price range
acceptable to the holders of Investment Agreement Demand Rights holding a
majority of the securities to be sold in such Underwritten Offering by the
holders of Investment Agreement Demand Rights, then there shall be included in
such Underwritten Offering an amount of securities not exceeding the Orderly
Sale Amount, and such included amount of securities shall be allocated in the
following order of priority (A) first, the securities proposed to be included by
the holders of Investment Agreement Demand Rights as determined in accordance
with the Investment Agreement and (B) second, Piggyback Shares proposed to be
included by the Piggyback Holders pro rata among the Piggyback Holders on the
basis of the number of shares of Class A Common Stock proposed to be sold by the
respective Piggyback Holder.”

 

3.                                      Amendments to Section 6. Section 6 of
the Original Agreement is hereby amended to add the following as a new
Section 6(e):

 

“(e) Notwithstanding the provisions contained in Sections 6(a)-(d), in the event
of any Underwritten Offering with respect to which any Holder (i) participates
in selling any shares of Company Common Stock or (ii) has the right to
participate in selling any shares of Company Common Stock in each case pursuant
to their rights contained in Section 3(b), such Holder shall not, without the
prior written consent of the Company, directly or indirectly, offer for sale
(including by short sale), grant any option for the purchase of, or otherwise
transfer (whether by actual disposition or effective economic disposition due to
cash settlement, derivatives transaction that transfers to another, in whole or
in

 

E-5

--------------------------------------------------------------------------------


 

part, any of the economic benefits or risks of ownership of the Company Common
Stock or otherwise), any Company Common Stock (or interests therein) or
securities convertible into or exchangeable for Company Common Stock for a
period designated by the lead managing underwriter(s) for such underwritten
offering, and subject to customary carve-outs agreed to by such lead managing
underwriter, in writing to such Holder, which period shall begin on the earlier
of (x) the date of the underwriting agreement with respect to such offering and
(y) the commencement of marketing efforts with respect to such offering, and
shall not in any event last longer than sixty (60) days following the date of
such underwriting agreement. If requested by either the lead managing
underwriter(s) for such Underwritten Offering or the Company, such Holder shall
execute an agreement with the underwriter(s) for such offering to the foregoing
effect, which shall not be more restrictive than the lock-up agreement signed by
any other institutional stockholder that signs an underwriter lock-up agreement
in connection with such offering. The obligations of any  Holder under this
Section 6(e) shall not limit any lock-up or transfer restrictions that may
otherwise apply to any Registrable Securities.”

 

4.                                      Waiver of Section 10(a). Wanda
acknowledges that it has had the opportunity to review the Investment Agreement
and hereby waives Section 10(a) of the Original Agreement solely with respect to
the registration rights granted pursuant to the Investment Agreement.

 

5.                                      No Other Amendments. Except as
specifically amended hereby, the Original Agreement shall continue in full force
and effect as written.

 

6.                                      Severability. In the event that any
provision of this Amendment (or any portion thereof) or the application of any
such provision (or any portion thereof) in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provision contained herein shall not be in any way impaired thereby.

 

7.                                      Further Agreement. The parties hereto
shall use their commercially reasonable efforts to do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request in order to carry out the intent and purposes
of this Amendment and to consummate the transactions contemplated hereby and
thereby.

 

8.                                      Effect of Headings. The descriptive
headings of this Amendment are inserted for convenience of reference only and do
not constitute a part of and shall not be utilized in interpreting this
Amendment.

 

9.                                      Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law thereof.

 

10.                               Counterparts. This Amendment may be executed
by any one or more of the parties hereto in any number of counterparts, each of
which shall be deemed to be an original,  but all such respective counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other

 

E-6

--------------------------------------------------------------------------------


 

electronic image scan shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Signature page follows.

 

E-7

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the notes or shares of Class A common stock
(collectively, “Securities”) covered by this prospectus. To the extent required,
this prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

 

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the Securities covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
Securities. We will not receive any proceeds from the sale of Securities.

 

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

 

·                  purchases by underwriters, dealers and agents who may receive
compensation in the form of underwriting discounts, concessions or commissions
from the selling securityholders and/or the purchasers of the Securities for
whom they may act as agent;

 

·                  one or more block transactions, including transactions in
which the broker or dealer so engaged will attempt to sell the Securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction, or in crosses, in which the same broker acts as an
agent on both sides of the trade;

 

·                  ordinary brokerage transactions or transactions in which a
broker solicits purchases;

 

·                  purchases by a broker-dealer or market maker, as principal,
and resale by the broker-dealer for its account;

 

·                  the pledge of Securities for any loan or obligation,
including pledges to brokers or dealers who may from time to time effect
distributions of Securities, and, in the case of any collateral call or default
on such loan or obligation, pledges or sales of Securities by such pledgees or
secured parties;

 

·                  short sales or transactions to cover short sales relating to
the Securities;

 

·                  one or more exchanges or over the counter market
transactions;

 

Annex A-1

--------------------------------------------------------------------------------


 

·                  through distribution by a selling securityholder or its
successor in interest to its members, general or limited partners or
shareholders (or their respective members, general or limited partners or
shareholders);

 

·                  privately negotiated transactions;

 

·                  the writing of options, whether the options are listed on an
options exchange or otherwise;

 

·                  distributions to creditors and equity holders of the selling
securityholders; and

 

·                  any combination of the foregoing, or any other available
means allowable under applicable law.

 

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”) provided it meets the criteria and
conforms to the requirements of Rule 144 and all applicable laws and
regulations.

 

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. In connection
with those sale, forward sale or derivative transactions, the third parties may
sell securities covered by this prospectus, including in short sale transactions
and by issuing securities that are not covered by this prospectus but are
exchangeable for or represent beneficial interests in the common stock. The
third parties also may use shares of common stock received under those sale,
forward sale or derivative arrangements or shares of common stock pledged by the
selling securityholder or borrowed from the selling securityholders or others to
settle such third-party sales or to close out any related open borrowings of
common stock. The third parties may deliver this prospectus in connection with
any such transactions. Any third party in such sale transactions will be an
underwriter and will be identified in a supplement or a post-effective amendment
to the registration statement of which this prospectus is a part, as may be
required.

 

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge Securities, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.

 

To the extent necessary, the specific terms of the offering of Securities,
including the specific Securities to be sold, the names of the selling
securityholders, the respective purchase

 

Annex A-2

--------------------------------------------------------------------------------


 

prices and public offering prices, the names of any underwriter, broker-dealer
or agent, if any, and any applicable compensation in the form of discounts,
concessions or commissions paid to underwriters or agents or paid or allowed to
dealers will be set forth in a supplement to this prospectus or a post-effective
amendment to this registration statement of which this prospectus forms a part.
The selling securityholders may, or may authorize underwriters, dealers and
agents to, solicit offers from specified institutions to purchase Securities
from the selling securityholders. These sales may be made under “delayed
delivery contracts” or other purchase contracts that provide for payment and
delivery on a specified future date. If necessary, any such contracts will be
described and be subject to the conditions set forth in a supplement to this
prospectus or a post-effective amendment to this registration statement of which
this prospectus forms a part.

 

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders.  Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both.  Compensation to
a particular broker-dealer might be in excess of customary commissions and will
be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

 

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act.
Accordingly, any profits realized by the selling securityholders and any
compensation earned by such underwriter, broker-dealer or agent may be deemed to
be underwriting discounts and commissions. Selling securityholders who are
“underwriters” under the Securities Act must deliver this prospectus in the
manner required by the Securities Act.  This prospectus delivery requirement may
be satisfied through the facilities of the New York Stock Exchange in accordance
with Rule 153 under the Securities Act or satisfied in accordance with Rule 174
under the Securities Act.

 

We and the selling securityholders have agreed to indemnify each other against
certain liabilities, including liabilities under the Securities Act.  In
addition, we or the selling securityholders may agree to indemnify any
underwriters, broker-dealers and agents against or contribute to any payments
the underwriters, broker-dealers or agents may be required to make with respect
to, civil liabilities, including liabilities under the Securities Act. 
Underwriters, broker-dealers and agents and their affiliates are permitted to be
customers of, engage in transactions with, or perform services for us and our
affiliates or the selling securityholders or their affiliates in the ordinary
course of business.

 

The selling securityholders will be subject to the applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders.  Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.

 

Annex A-3

--------------------------------------------------------------------------------


 

In order to comply with applicable securities laws of some states or countries,
the Securities may only be sold in those jurisdictions through registered or
licensed brokers or dealers and in compliance with applicable laws and
regulations.  In addition, in certain states or countries the Securities may not
be sold unless they have been registered or qualified for sale in the applicable
state or country or an exemption from the registration or qualification
requirements is available.  In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to
Rule 144 under the Securities Act may be sold in open market transactions under
Rule 144 rather than pursuant to this prospectus.

 

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market.  These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales.  Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering.  Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

 

The underwriters also may impose a penalty bid.  This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

 

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the price that otherwise might
exist in the open market.  If these activities are commenced, they may be
discontinued by the underwriters at any time.  These transactions may be
effected on the New York Stock Exchange or another securities exchange or
automated quotation system, or in the over-the-counter market or otherwise.

 

Annex A-4

--------------------------------------------------------------------------------